Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 1 of 122   3388


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

   * * * * * * * * * * * * * * * *
  UNITED STATES OF AMERICA,               )   Criminal Action
                                          )   No. 14-107
  vs.                                     )
                                          )   Washington, D.C.
  NICHOLAS ABRAHAM SLATTEN,               )   July 23, 2018
                 Defendant.               )   10:15 a.m.
                                          )   MORNING SESSION
   * * * * * * * * * * * * * * * *


                          TRANSCRIPT OF TRIAL
                BEFORE THE HONORABLE ROYCE C. LAMBERTH,
               UNITED STATES DISTRICT COURT SENIOR JUDGE

  APPEARANCES:

  FOR THE GOVERNMENT: T. PATRICK MARTIN
                      FERNANDO CAMPOAMOR-SANCHEZ
                      U.S. Attorney's Office
                      555 Fourth Street, NW
                      Washington, DC 20530
                      (202) 252-7732
                      Email: Thomas.martin5@usdoj.gov

  FOR THE DEFENDANT:      AMY MASON SAHARIA
                          SIMON A. LATCOVICH
                          KRYSTAL COMMONS
                          DANE BUTSWINKAS
                          TOBIN JOE ROMERO
                          Williams & Connolly LLP
                          725 12th St. NW
                          Washington, DC 20005
                          (202) 434-5847
                          Email: Asaharia@wc.com
                                   -AND-
                          THOMAS G. CONNOLLY

  ALSO PRESENT:           Jessica Moffatt, U.S. DOJ, Paralegal
                          Matthew Ruggiero, U.S. DOJ, Paralegal

  Court Reporter:         Elizabeth Saint-Loth, RPR, FCRR
                          Official Court Reporter
                          Washington, D.C. 20001

        Proceedings reported by machine shorthand, transcript
              produced by computer-aided transcription.
Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 2 of 122   3389


                                    INDEX


   WITNESS:                                      PAGE

   Juan Mendoza                                  3392

   Jeremy Ridgeway                               3407




   EXHIBIT                                       PAGE

   Government Exhibit 497                        3418

   Government Exhibit 497E                       3421

   Government Exhibit 9933                       3422

   Government Exhibit 497N                       3438

   Government Exhibit 497I                       3438

   Government Exhibit 497G                       3438

   Government Exhibit 497L                       3454

   Government Exhibit 497M                       3481
   (Referred to)

   Government Exhibit 597M                       3486
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 3 of 122   3390


1                              P R O C E E D I N G S

2                   THE DEPUTY:    Your Honor, we're on the record for

3       criminal case 14-107, United States of America versus

4       Nicholas Slatten.

5                   Counsel, if you could, please approach the

6       lectern, and identify yourselves for the record.

7                   MR. MARTIN:    Good morning, Your Honor.

8                   Patrick Martin and Fernando Campoamor-Sanchez for

9       the Government.

10                  MS. COMMONS:    Good morning, Your Honor.

11                  Krystal Commons for the defense.        With me at

12      counsel table is Dan Butswinkas, Tobin Romero; and

13      Mr. Slatten is present.

14                  THE COURT:    Okay.

15                  You can bring in the jury.

16                  Is Mr. Mendoza here?

17                  MR. CAMPOAMOR-SANCHEZ:      Yes, sir, Your Honor.

18                  Would you like him to take the witness stand, Your

19      Honor?

20                  THE COURT:    Yes.

21                  THE WITNESS:    Good morning, Your Honor.

22                  THE COURT:    Yes.

23                  (Whereupon, a bench conference was held.)

24                  MS. SAHARIA:    Your Honor, I assume the next part

25      of the examination will relate to the omission of the
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 4 of 122      3391


1       stand-down order from the TOC Log which Your Honor has ruled

2       may come in for a limited purpose.

3                   We would request a limiting instruction be

4       provided after his testimony, and then tender a copy of that

5       proposed instruction to you.       We have provided a copy to the

6       Government as well.

7                   THE COURT:    Okay.

8                   MR. CAMPOAMOR-SANCHEZ:      Your Honor, I just

9       received the instruction.       I was taking a quick look at it.

10                  I noticed in the transcript that there was an

11      instruction the Court gave last time.         I am trying to get

12      the exact language of that instruction.         I don't oppose an

13      instruction being given, but I would like to compare it to

14      the language that was used previously.

15                  THE COURT:    Okay.

16                  MR. CAMPOAMOR-SANCHEZ:      Do you have that?

17                  MS. SAHARIA:    I don't have that with me right now.

18                  MR. CAMPOAMOR-SANCHEZ:      Okay.   We're getting the

19      transcript, so I can advise the Court of that.

20                  THE COURT:    Okay.   All right.

21                  (Whereupon, the bench conference concludes.)

22                  THE COURT:    Tell her she can bring in the jury.

23                  (JUAN MENDOZA, Government witness, previously

24      sworn.)

25                  THE DEPUTY:    All rise.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 5 of 122   3392


1                    (Whereupon, the jury returns to the courtroom.)

2                    THE COURT:    Good morning, Ladies and Gentlemen.

3                    You may be seated.

4                    Mr. Mendoza has resumed the stand.

5                    I remind you, you are still under oath.

6                    Government, you may proceed.

7                    MR. CAMPOAMOR-SANCHEZ:     Thank you, Your Honor.

8                         DIRECT EXAMINATION (continued)

9       BY MR. CAMPOAMOR-SANCHEZ:

10      Q.   Good morning, sir.

11      A.   Good morning.

12      Q.   I think when we broke last time, on Thursday, at the end

13      of the day, you were telling us -- you were about to tell us

14      how your shift ended that day.

15      A.   That is correct, sir.

16      Q.   And, specifically, I want to ask you how it was that the

17      Raven Base Watch Log, Government's Exhibit 9801 --

18                   MR. CAMPOAMOR-SANCHEZ:     I'm sorry?

19                   THE DEPUTY:   It's not admitted.

20                   MR. CAMPOAMOR-SANCHEZ:     It's in evidence.

21      BY MR. CAMPOAMOR-SANCHEZ:

22      Q.   -- Government Exhibit 9801 that you were discussing and

23      explaining to us last Thursday, how it was actually created.

24      A.   Okay.   Just toward the end -- toward the end of the

25      shift, or at the end of the shift, I would take the notes
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 6 of 122      3393


1       from the event that were handwritten, that were being

2       transcribed by the Intel analysts.        And I would take those,

3       go to a separate computer right after my shift was over, and

4       transcribe those notes onto the log itself.

5       Q.   So that's how this Exhibit was created?

6       A.   That is correct.

7       Q.   Now, who was the analyst that provided you the notes

8       that you used to create this Exhibit?

9       A.   Her name is Mia Johnson (phonetic).

10      Q.   Okay.   Was she a Blackwater employee?

11      A.   Yes, she was.

12      Q.   All right.    And is she the person that, as you explained

13      last Thursday, because you were too busy handling the

14      communications was actually writing down the relevant

15      information?

16      A.   That is correct.

17      Q.   All right.    But you created this log (indicating)?

18      A.   Yes.

19      Q.   All right.    Now, let's take a look here at -- towards

20      the beginning of the involvement of Raven 23 at 1211.

21      A.   Yes.

22      Q.   Where it says:     R23 is locking down Gray 87, which is

23      Nisur Square.

24                   Do you see that?

25      A.   Yes, I do.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 7 of 122      3394


1       Q.   All right.    Now, as you explained to us last Thursday,

2       you had told Raven 23 not to depart the Green Zone; is that

3       right?

4       A.   That is correct.

5       Q.   Okay.   Why is that not reflected in this log

6       (indicating)?

7       A.   Because I was directed not to put it in that log

8       (indicating).

9       Q.   Who directed you not to put that in the log?

10      A.   It was the deputy OPS chief, Tony Sanganetti.

11      Q.   A Blackwater employee?

12      A.   Correct.

13      Q.   All right.    So you were actually told -- did you

14      actually write it in and take it out, or he just told you

15      not to put it in?

16      A.   He told me not to put it in because it had already

17      been -- Mia had written it down.        But he told me not to put

18      that into the record.

19      Q.   Did he explain why he wanted you not to put it in?

20      A.   No, he did not.

21      Q.   And so you did not put it in?

22      A.   I did not; nor did I ask why.

23      Q.   And what happened to the notes that reflected the fact

24      that those communications had taken place?

25      A.   Those were shredded afterwards.       And that was normal
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 8 of 122   3395


1       practice after anything like that.

2       Q.     So the note -- to shred the notes after an event like

3       this, assuming you had the log, was common practice?

4       A.     Correct.

5       Q.     And was it common practice to omit something from the

6       log?

7       A.     No.

8       Q.     Had you ever, before this day, been told to exclude

9       something from the official log?

10      A.     No, I have not.

11      Q.     And from the time you worked afterwards, were you told

12      to do that again?

13      A.     Never.

14      Q.     Now, sir, you were interviewed by the FBI sometime in

15      October 2007.

16                      Do you recall that?

17      A.     Yes.

18      Q.     And when you met with the FBI, did you tell them about

19      the fact that that information was missing from the Raven

20      Base Watch Log?

21      A.     When I was -- I met with the FBI in Baghdad, no, I did

22      not.

23      Q.     And why is that, sir?

24      A.     I was reminded not to mention that.

25      Q.     Who reminded you not to say that to the FBI?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 9 of 122   3396


1       A.   Same person, Tony Sanganetti.

2       Q.   And, again, at that point, did he explain?

3       A.   No, he did not.     And, again, nor did I ask.

4       Q.   And, sir, at some point, did you come forward to tell

5       the FBI that there was information missing from this log?

6       A.   Yes, I did.

7       Q.   Would you tell the ladies and gentlemen of the jury how

8       that happened?

9       A.   I actually called, called the Bureau when I was home, in

10      Arizona, by that time.      And for me -- it would be conscience

11      for me.    It would be a matter of law and truth that

12      everything would be -- should be out on record.

13                  The team was told not to put -- not to leave the

14      Green Zone.    I spoke with the shift lead, you know, who

15      would be the person in communications with me, not to leave

16      the Green Zone.     And it had not been reflected, nor was it

17      ever even put in any type of news story or anything like

18      that.

19      Q.   So were you uncomfortable with the fact that you had

20      been directed to do that?

21      A.   Very much so.

22      Q.   And you were uncomfortable with the fact that you were

23      directed, initially, not to tell that to the FBI?

24      A.   Very much.

25      Q.   And whose decision was it to come forward anyway and
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 10 of 122   3397


1        tell the FBI?

2        A.   Mine.

3        Q.   When, approximately, was that?

4        A.   It was long after.     I think they had just started the

5        grand juries and everything of that nature.

6        Q.   But you, yourself, reached out to the FBI directly?

7        A.   Yes, I did.

8        Q.   All right.    And, sir, to finish up the -- according to

9        the log, the first time that Raven 23 reported contact for

10       multiple insurgents northwest of Gray 87, that was at 1212?

11       A.   Yes.

12       Q.   Are you looking at 1212 there (indicating)?

13       A.   (Indicating).

14       Q.   All right.    And, sir, is the last time that Raven 23

15       reported contact, at 1223, were they at a point contact

16       south of their position?

17       A.   Yes.

18       Q.   And is that accurate?

19       A.   That is accurate.

20       Q.   Pursuant to the report that you received from the shift

21       lead?

22       A.   Yes, it is.

23       Q.   All right.    So, approximately, according to the shift

24       lead, they were on their fire from 12:12 to 12:23?

25       A.   Yes.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 11 of 122       3398


1                    If I may add, everything in this log is accurate.

2        What's omitted was the portion that the team was told not to

3        leave.

4        Q.   All right.    So, in other words, as far as you know,

5        everything else that you reported was as accurate as you

6        could make it back then?

7        A.   Yes.

8        Q.   And, sir, to be clear, members of Raven 23 did not tell

9        you to do that?

10       A.   No.

11       Q.   That was Blackwater management that told you to do that?

12       A.   Yes.

13                   MR. CAMPOAMOR-SANCHEZ:      No further questions, Your

14       Honor.

15                   MR. ROMERO:    No questions.

16                   May we approach, Your Honor?

17                   THE COURT:    Yes.

18                   (Whereupon, a bench conference was held.)

19                   THE COURT:    If you don't have any other form, I

20       can use this.     It's a matter of --

21                   MR. CAMPOAMOR-SANCHEZ:      Yeah.   I guess I could --

22       that is fine.     I just wanted to see what we had done before.

23       And because this was just handed to me this morning

24       (indicating), I didn't get a chance to do that.          That's all.

25                   THE COURT:    Who is the next witness?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 12 of 122     3399


1                    MR. CAMPOAMOR-SANCHEZ:     It's Jeremy Ridgeway.

2                    THE COURT:    I assume we have to let the jury go

3        out anyway.

4                    I take it that's going to take a few minutes?

5                    MS. SAHARIA:    I would expect so, Your Honor.

6                    THE COURT:    I'll give them the same instruction.

7                    MS. SAHARIA:    Thank you, Your Honor.

8                    (Whereupon, the bench conference concludes.)

9                    THE COURT:    All right.   Ladies and Gentlemen, you

10       have heard evidence that Mr. Mendoza was instructed not to

11       record certain information in the TOC Log, and that he was

12       instructed not to tell this to the FBI.        You may consider

13       this evidence only for the limited purpose of assessing the

14       completeness of the TOC Log.

15                   With that instruction, before we call the next

16       witness, I need to spend a few minutes with counsel going

17       over some legal issues.      So I am going to excuse you all,

18       again, for a few minutes rather than having you sit there

19       while I do this.

20                   (Whereupon, the jurors were excused.)

21                   THE DEPUTY:    You all may be seated.

22                   THE COURT:    All right.   I will take the arguments

23       on Ridgeway's testimony.

24                   MS. SAHARIA:    Your Honor, should we approach, or

25       actually do it at the podium?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 13 of 122     3400


1                    THE COURT:   Let's approach.

2                    (Whereupon, a bench conference was held.)

3                    MS. SAHARIA:    Your Honor, the first issue relates

4        to the fact that Your Honor is the judge who sentenced

5        Mr. Ridgeway.

6                    THE COURT:   I agree.    I think the Government is

7        agreeing to that.

8                    MR. CAMPOAMOR-SANCHEZ:     We agree with that, Your

9        Honor.    That's no problem.

10                   MS. SAHARIA:    And have you instructed Mr. Ridgeway

11       not to blurt out that Judge Lamberth was the sentencing

12       judge?

13                   MR. CAMPOAMOR-SANCHEZ:     Yes.

14                   MS. SAHARIA:    Okay.   Wonderful.    Thank you.

15                   I think a related point is that in the sentencing

16       hearing, Your Honor made certain comments about

17       Mr. Ridgeway's credibility.

18                   THE COURT:   I agree; those should not come in

19       either.

20                   MR. CAMPOAMOR-SANCHEZ:     And, again, obviously, no

21       objection to that.     And we don't intend to elicit that.

22                   THE COURT:   And has he been told not to say the

23       Court's comments about his credibility?

24                   MR. CAMPOAMOR-SANCHEZ:     Yes.

25                   THE COURT:   Okay.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 14 of 122     3401


1                     MR. CAMPOAMOR-SANCHEZ:    He knows not to even

2        mention that you were the sentencing judge.

3                     THE COURT:   All right.

4                     MS. SAHARIA:   We have tendered --

5                     THE COURT:   Or to say that I believed him.

6                     MR. CAMPOAMOR-SANCHEZ:    I didn't specifically say

7        that.    But I am not intending to ask him that; and I am

8        going to lead him through that portion.

9                     MS. SAHARIA:   We've tendered a limiting

10       instruction as an attachment to what we filed yesterday

11       regarding Mr. Ridgeway's guilty plea.        It's here as

12       Exhibit A.    This comes from the standard closing

13       instructions that are provided when you have a --

14                    THE COURT:   But you don't say that Slatten is

15       guilty --

16                    MS. SAHARIA:   Correct.

17                    THE COURT:   -- Obviously?    Ridgeway is guilty,

18       right.

19                    MR. CAMPOAMOR-SANCHEZ:    And again, I don't

20       understand the need for that at this point.         The closing

21       instructions should be more than fine.

22                    We are not going to be referring to Mr. Slatten.

23       We're only going to be talking about Mr. Ridgeway and his

24       plea.    It was his decision to do that, obviously.

25                    MS. SAHARIA:   I think it's appropriate for the
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 15 of 122     3402


1        jury to understand this is a significant event; that there

2        is one person who pleaded guilty.        And we think it's

3        appropriate for the jury to understand now it's not to be

4        considered against Mr. Slatten.

5                    MR. CAMPOAMOR-SANCHEZ:     Well, we're -- we

6        disagree.    I mean, obviously, we're not going to be --

7        except for maybe Mr. Slough, we're not going to be talking

8        about the fact that other people were convicted either.          But

9        I don't think it's necessary.

10                   THE COURT:   I agree with the Government on that.

11       I don't think I need to give a limiting instruction --

12                   MS. SAHARIA:    The next issue relates to

13       Mr. Ridgeway's testimony that Mr. Slatten told him that he

14       was getting payback for 9-11 and that he was on his way.

15                   Obviously, we've objected to that testimony under

16       Rule 404(b), and the Court has ruled on that objection.          But

17       this relates to simply Mr. Ridgeway not being permitted to

18       speculate as to what Mr. Slatten meant, which the Court

19       sustained that objection the last time.

20                   MR. CAMPOAMOR-SANCHEZ:     Yes.   I don't think we

21       intend to ask him what Mr. Slatten meant; but we may elicit

22       what he understood that to mean.

23                   MS. SAHARIA:    That's the question that the Court

24       sustained the objection to the last time.

25                   MR. CAMPOAMOR-SANCHEZ:     My understanding was him
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 16 of 122        3403


1        speculating about what he meant as opposed to what he

2        understood.    Those are two different things, I think.

3                    MS. SAHARIA:    Again, it's asking what he

4        understood, it's asking him what he understood Mr. Slatten

5        to mean.   Those questions are the same thing.

6                    THE COURT:   I will take that when the question is

7        asked.   I don't --

8                    MS. SAHARIA:    Okay.   And, Your Honor, the next

9        point relates to some testimony that Mr. Ridgeway

10       provided where he -- and the Court ruled the questions and

11       the answers are couched in the terms of an assumption.           He

12       assumed that Mr. Watson might have thrown a hand grenade

13       because he had seen him do one on a prior occasion.          But he

14       did not have any personal knowledge as to whether Mr. Watson

15       actually did throw a hand grenade during the incident.

16                   And then -- on top of that assumption, then he

17       reached a further assumption that the hand grenade is what

18       might have caused damage to the BearCat.         If he doesn't know

19       that Mr. Watson threw a hand grenade on that day, and there

20       is no evidence that he does know that, then he shouldn't be

21       permitted to testify as to assumptions he made and, then, a

22       further assumption about whether -- if he doesn't even know

23       what happened, what caused damage to the BearCat.

24                   MR. CAMPOAMOR-SANCHEZ:     So, Your Honor, it is true

25       that Mr. Ridgeway was not present at the Amanat hall
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 17 of 122      3404


1        city [sic] incident the week before; but he did have a

2        conversation with Mr. Watson.        And Mr. Watson told him that

3        he threw a grenade; and so he does have knowledge of it.

4                     MS. SAHARIA:   This is personal knowledge as to the

5        September 16th incident.      He testified that he assumed that

6        Mr. Watson may have thrown a hand grenade --

7                     THE COURT:    He can testify to what he observed,

8        and that includes why he assumed it, based on his

9        observations.

10                    MS. SAHARIA:   And the next point, Your Honor, we

11       object to the Government introducing into evidence the

12       criminal information against Mr. Ridgeway.         It's a hearsay

13       document.

14                    THE COURT:    I thought that's what he pled guilty

15       to.

16                    MR. CAMPOAMOR-SANCHEZ:     That is what he pled

17       guilty to.

18                    THE COURT:    It can come in.

19                    MR. ROMERO:    Your Honor, there is a couple -- can

20       we ask for a couple of redactions on the document because it

21       refers to the standard for jurisdiction, right -- so that

22       the jury can believe what was filed is standard for

23       jurisdiction.    And, secondly, it refers to joint offenders.

24       So we ask that that be redacted.

25                    THE COURT:    Denied.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 18 of 122         3405


1                    MS. SAHARIA:    In the prior testimony of

2        Mr. Ridgeway, the Government introduced into evidence the

3        mission firearms policy, which is the policy that the

4        embassy had in place that required --

5                    THE COURT:   I understand.     I understand.    That's

6        denied as well.

7                    The Court will give them legal instructions in

8        writing, and they will have those legal instructions.            The

9        fact that there was some policy that Ridgeway had to follow

10       and that might have led to his guilty plea is relevant, and

11       the jury can consider it.

12                   MS. SAHARIA:    And there are a few emails that the

13       Government has provided to us this morning as exhibit --

14                   THE COURT:   Did I not admit any last time?

15                   MR. CAMPOAMOR-SANCHEZ:     You did not admit any

16       emails last time, Your Honor.       That is true.

17                   THE COURT:   I will adhere to that.

18                   MR. CAMPOAMOR-SANCHEZ:     But we do -- just so the

19       Court knows, I will not seek to admit it; but I do intend to

20       ask about his conversation with Watson and others.

21                   THE COURT:   That's fine.     That goes to impeaching

22       or showing Watson's statement --

23                   MR. CAMPOAMOR-SANCHEZ:     Right.

24                   MS. SAHARIA:    I think the --

25                   THE COURT:   -- not Slough's.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 19 of 122     3406


1                    MR. CAMPOAMOR-SANCHEZ:     Yes, I know.     It's not

2        Slough's.

3                    MS. SAHARIA:    The remaining issues, Your Honor,

4        one is simply that we move to exclude all testimony

5        regarding post-Kia shootings.

6                    THE COURT:   Yes.   That's over.

7                    MS. SAHARIA:    And the other two are ones that Your

8        Honor has previously ruled on regarding various

9        post-incident meetings.      I would just -- and those are the

10       evidence that Your Honor has ruled can come in only to show

11       Mr. Watson's bias.

12                   THE COURT:   Right.

13                   MS. SAHARIA:    One is a meeting regarding keeping

14       stories straight where Mr. Watson allegedly had said to

15       Mr. Ridgeway and others to:       Keep your stories straight.

16       Depending on how that testimony comes in, we may proffer a

17       limiting instruction on that at the end of his testimony.

18                   THE COURT:   All right.    Okay.

19                   MS. SAHARIA:    Thank you, Your Honor.

20                   THE COURT:   Thank you, all.

21                   All right.   You can bring the jury in.

22                   (Whereupon, the bench conference concludes.)

23                   (Whereupon, the jury returns to the courtroom.)

24                   THE COURT:   All right.    You may be seated.

25                   Mr. Ridgeway, if you will stand and face the clerk
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 20 of 122   3407


1        and raise your right hand.

2                     (JEREMY RIDGEWAY, Government's Witness, Sworn.)

3                                 DIRECT EXAMINATION

4        BY CAMPOAMOR-SANCHEZ:

5        Q.   Good morning, sir.

6        A.   Good morning.

7        Q.   Can you please tell us your full name and spell it for

8        the record?

9        A.   Jeremy Peter Ridgeway, J-E-R-E-M-Y, P-E-T-E-R,

10       R-I-D-G-E-W-A-Y.

11       Q.   And, Mr. Ridgeway, how old are you?

12       A.   47.

13       Q.   Do you have a family?

14       A.   I do.

15       Q.   Do you have kids?

16       A.   I do.

17       Q.   And, sir, where do you live, without telling us your

18       exact address?

19       A.   Southern California.

20       Q.   How long have you lived in Southern California?

21       A.   Approximately 25 years.

22       Q.   Is Southern California where you grew up?

23       A.   No.

24       Q.   Where did you grow up?

25       A.   Long Island, New York.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 21 of 122          3408


1        Q.   And how do you keep yourself busy these days?         What do

2        you do?

3        A.   I train service animals for disabled veterans.

4        Q.   What kind of animals do you train?

5        A.   Dogs.

6        Q.   Is it a particular breed?

7        A.   Not particularly.     Labs and shepherds mostly.

8        Q.   And do you work for a particular organization to do

9        that?

10       A.   I do.   It's called Four Paws for Patriots.

11       Q.   What are you training them to do?

12       A.   Usually they're mobility dogs for veterans with mobility

13       injuries.    Also dogs that aid veterans with -- suffering

14       from PTSD.

15       Q.   And how long have you been doing that work?

16       A.   About five years.

17       Q.   Do you also do some charitable work?

18       A.   I do.

19       Q.   And what is that?

20       A.   I'm the Grand Knight for the Knights of Columbus.           It's

21       a Catholic men's organization.       We do all kinds of

22       charitable work.     We raise money for persons with

23       intellectual disabilities, various community organizations.

24       Q.   And, sir, are you currently listed as disabled yourself?

25       A.   I am.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 22 of 122       3409


1        Q.   Is that -- what kind of disability do you have?         Is it

2        100 percent?

3        A.   It's 100 percent through the Veterans Affairs.

4        Q.   So let's talk about your military experience.         What is

5        your prior military experience?

6        A.   Approximately eight or nine years, a short period in the

7        Army and then seven to eight years in the National Guard.

8        Q.   When were you in the Army, and were you deployed

9        overseas?

10       A.   I was deployed overseas in 2004 and 2005.

11       Q.   And I'm sorry.    I didn't ask you that.      That deployment,

12       as I understand, it was with the National Guard?

13       A.   Yes.

14       Q.   How about your initial prior Army service?         When was

15       that?

16       A.   1989 to 1991.

17       Q.   Were you deployed then?

18       A.   I was in Korea.

19       Q.   Okay.   Sir, when did you leave the Army in the '90s?

20       A.   It was either '91 or '90.      I am not sure.

21       Q.   What kind of discharge did you receive?

22       A.   It was a general discharge.

23       Q.   Was that later upgraded to an honorable discharge?

24       A.   It was.

25       Q.   And why was it a general discharge at the time?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 23 of 122         3410


1        A.   They were downsizing the military.       And I was missing

2        formations.    I wasn't very mature at the time.

3        Q.   Wasn't the best soldier at that time?

4        A.   No, sir, I was not.

5        Q.   Okay.    Then what did you do for work starting when you

6        came out of the Army in the early 1990s?

7        A.   I transported prisoners for the Oceanside Police

8        Department as a contract employee.        And later on, I managed

9        a security company, an office for a security company.            And

10       then I was in sales for that same company for a number of

11       years.

12       Q.   And then you were telling us you were also in the

13       National Guard?

14       A.   Yes, sir.

15       Q.   And what years were those?

16       A.   2002 to 2007.

17       Q.   Okay.    Sir, why go back to the military?      Did you

18       have -- was there any particular reason you did that?

19       A.   I had an obligation to finish my original contract.           I

20       felt the need to do that.

21       Q.   Okay.    Was your family also involved in the military?

22       A.   Yes.

23       Q.   Tell us about that.

24       A.   My great-grandfather served in the Army.        My grandfather

25       was a career Army officer.      My father was career Marine
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 24 of 122   3411


1        Corps.   My father's brothers were in the military as well.

2        Q.   So pretty much your entire family on the male side was

3        in the military?

4        A.   Yes, sir.

5        Q.   And, sir, when you were with the National Guard, did you

6        deploy overseas?

7        A.   I did.

8        Q.   Where?

9        A.   Nasiriyah, Iraq.

10       Q.   And when were you in Iraq?

11       A.   2004, 2005.

12       Q.   What kind of things were you doing there in Iraq?

13       A.   We were tasked with providing security, the outside

14       perimeter of several coalition force bases in that area.

15       Q.   Okay.    And did you return from Iraq in 2005?

16       A.   I did.

17       Q.   Okay.    And were you activated for a particular national

18       disaster after that?

19       A.   I was.

20       Q.   Which one?

21       A.   Hurricane Katrina.

22       Q.   And were you recognized for your work --

23       A.   I was.

24       Q.   -- in the Hurricane Katrina disaster?

25       A.   I was.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 25 of 122        3412


1        Q.   Tell us about that.

2        A.   I was involved in a rescue operation.        We entered a

3        building, found a gentleman that appeared to be dead.            It

4        turns out he wasn't dead.      Had to -- he didn't have very

5        much of a pulse.     He was very dehydrated.      And I made the

6        decision to call for medics.       And it turned out the man was

7        alive, and we carried him out.       He ended up living for a day

8        or so, but the media happened to be there, and they snapped

9        a picture, and that's how it became an iconic photo.

10       Q.   And that was you carrying the man out of that house?

11       A.   No, no.   I was next to him, carrying the bag, but I was

12       the one who found him and called.        I was the supervisor

13       involved in that.

14       Q.   Sir, are you currently on medication?

15       A.   I am.

16       Q.   And what medications do you take?

17       A.   I take Wellbutrin and gabapentin.

18       Q.   And what's Wellbutrin for?

19       A.   It's an antidepressant for -- I think it's -- I take it

20       for PTSD-related symptoms.

21       Q.   Okay.   And the gabapentin, what is that for?

22       A.   I am not sure.    I know they give it to me for -- I have

23       a pinched nerve in my neck.       Supposedly, it's supposed to

24       deal with the nerve endings, but it doesn't seem to be

25       working so well.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 26 of 122         3413


1        Q.     All right.    And you mentioned that you suffer from PTSD;

2        is that right?

3        A.     I do.

4        Q.     When were you first diagnosed with PTSD?

5        A.     2005.

6        Q.     Is that when you were still with the National Guard?

7        A.     Yes, sir, I was.

8        Q.     Okay.   And when did your time with the National Guard

9        end?

10       A.     I believe it was April 2007, while I was in Baghdad with

11       Blackwater.

12       Q.     All right.    So how could your National Guard time end

13       while you were already being employed by somebody else?

14       A.     I had asked to be put on inactive reserves so that I may

15       do that.

16       Q.     Sir, let me move on, then, from your background.          And

17       just to give the ladies and gentlemen of the jury just a

18       brief overview, were you a member of Raven 23 on September

19       16, 2007?

20       A.     Yes, sir, I was.

21       Q.     Did you yourself fire at a number of civilians that day

22       without justification?

23       A.     Yes, sir.

24       Q.     Is that something you wish you could take back?

25       A.     Absolutely.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 27 of 122   3414


1        Q.   Did you, in fact, plead guilty as a result to voluntary

2        manslaughter and attempted manslaughter?

3        A.   Yes, sir, I did.

4        Q.   And as you sit here today, have you already been

5        sentenced for those crimes?

6        A.   Yes, sir, I was.

7        Q.   And did you serve already your prison time for those

8        crimes?

9        A.   Yes, sir, I have.

10       Q.   Are you currently on supervised release as a result of

11       those offenses?

12       A.   Yes, sir, I am.

13       Q.   Until when?

14       A.   August 25th.

15       Q.   So approximately a month from now?

16       A.   Yes, sir.

17       Q.   And then you will be done with those offenses?

18       A.   Yes, sir.

19       Q.   All right.    And, sir, that day did you see a number of

20       your teammates fire on two civilians in Nisur Square?

21       A.   Yes, sir, I did.

22       Q.   And at any point on September 16th, did you see actually

23       somebody attacking the convoy in Nisur Square?

24       A.   No, sir, I did not.

25       Q.   Anybody firing at Raven 23 that day?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 28 of 122       3415


1        A.   No, sir, I did not.

2        Q.   Anybody pointing a weapon at Raven 23 that day?

3        A.   No, sir, I did not.

4        Q.   All right.    So you already told us that you started

5        working with Blackwater -- and tell me again.         When was the

6        dates that you started working with Blackwater?

7        A.   Approximately January 1st of 2007.

8        Q.   Is that when you arrived in Iraq?

9        A.   I believe so.

10       Q.   Let's talk a little bit about the process for you to get

11       hired.   How did you apply for that employment?

12       A.   I don't recall, sir.     It may have been over the

13       Internet.

14       Q.   So regardless of whether it was in the Internet or

15       elsewhere, did you have to go to a facility in North

16       Carolina to essentially get some training and pass some

17       tests?

18       A.   I did.

19       Q.   Tell us about that.

20       A.   I believe it was in October of 2006, I went to Moyock,

21       North Carolina for training with Blackwater.

22       Q.   And, sir, when you applied for employment with

23       Blackwater, were you completely honest with Blackwater about

24       your experience?

25       A.   No, sir.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 29 of 122   3416


1        Q.   Tell us about that.     What were you not honest about in

2        your employment application?

3        A.   I exaggerated on my resume about the amount of times

4        that I did personal security detail missions with the Army,

5        and a few other things that I don't recall.

6        Q.   Okay.    And, similarly, sir, did you disclose to

7        Blackwater, at the time, that you had been diagnosed with

8        PTSD?

9        A.   No, I did not.

10       Q.   So, sir, why did you exaggerate your resume and not tell

11       them about your PTSD?

12       A.   I needed a job.

13       Q.   And, what?   You felt you that if you disclosed that, you

14       would not get the job?

15       A.   Pardon me, sir?

16       Q.   You felt you would not get the job if you disclosed

17       that?

18       A.   I believe I would not have.

19       Q.   Now, did you actually pass the training there at the

20       Blackwater facility in North Carolina?

21       A.   I did.

22       Q.   All right.   By the way, did this evaluation and

23       training, did it involve any kind of mental health

24       evaluation?

25       A.   Yes, sir.    I believe it was a screening process.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 30 of 122        3417


1        Q.   How extensive was that?

2        A.   I don't think it was very extensive at all.         I remember

3        it being very short.

4        Q.   Do you remember any details about it?

5        A.   No, sir.    I just -- I believe it was a woman who gave

6        the screening.

7        Q.   Did she ask you a few questions?

8        A.   Yes, sir.

9        Q.   You answered?

10       A.   Yes, sir.

11       Q.   And that was it?

12       A.   Yes, sir.

13       Q.   Okay.    Now, so let's go to when you arrive in Baghdad

14       now, and I believe you said -- when was it?

15       A.   Approximately, January 1st of 2007.

16       Q.   2007.    All right.   So what were you assigned to do when

17       you got to Blackwater?

18       A.   I hadn't been assigned to a team the moment I arrived.

19       Q.   So what did you do, initially?

20       A.   Just sat around.

21       Q.   You, literally, were not doing much the first few days

22       you were there?

23       A.   Correct.

24       Q.   Were you, ultimately, assigned to a team?

25       A.   I was.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 31 of 122     3418


1        Q.   Which team were you assigned to?

2        A.   I don't recall the number of the team.

3        Q.   What were you doing in that team?

4        A.   It was an advanced team, and I was a fire team member.

5        Q.   A fire team member.     When you say "fire team member,"

6        what does that mean?

7        A.   Basically, a member of the team.       I wasn't a -- I was

8        new to it; so I just did what I was told.

9        Q.   But do fire team members have a particular

10       responsibility when they are traveling in a convoy, a

11       Blackwater convoy?

12       A.   You know, I don't know if fire team member would be the

13       quite -- the appropriate position name for it, but I was a

14       member of the team.

15       Q.   Okay.   How long were you with that advanced team?

16       A.   A few days.

17       Q.   And then where were you assigned?

18       A.   Raven 23.

19       Q.   What kind of team was Raven 23?

20       A.   It was a tactical security team.

21       Q.   All right.

22                    MR. CAMPOAMOR-SANCHEZ:    Your Honor, we would like

23       to move in Government's Exhibit 497.

24                    MR. ROMERO:   No objections.

25                    THE COURT:    Received.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 32 of 122   3419


1        BY MR. CAMPOAMOR-SANCHEZ:

2        Q.   Do you recognize that (indicating), sir?

3        A.   Yes, sir.

4        Q.   Is that a picture of what you looked like at that time,

5        approximately, when you were working with Blackwater in

6        Baghdad?

7        A.   Yes, sir.

8        Q.   All right.

9                     MR. CAMPOAMOR-SANCHEZ:    Your Honor, we would --

10       actually, it's been already admitted.        We would like to

11       display 330, please.

12       BY MR. CAMPOAMOR-SANCHEZ:

13       Q.   Sir, do you, generally, recognize these individuals

14       (indicating)?

15       A.   Yes, sir, I do.

16       Q.   Were -- these individuals depicted in Government's

17       Exhibit 330, were they the members of Raven 23 on

18       September 16, 2007?

19       A.   I believe they were.

20       Q.   Okay.   And as far as -- to the best of your

21       recollection, as far as the positions that are being

22       displayed here (indicating), were those the positions that

23       those men were -- had on that day?

24       A.   It appears so.

25       Q.   What was your position on that day?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 33 of 122      3420


1        A.   I was the rear -- I'm sorry -- the front up-gunner of

2        the rear vehicle.

3        Q.   Am I circling your picture correctly at the top right of

4        the photograph (indicating)?

5        A.   Yes, sir.

6        Q.   To the left of Mr. Heard (indicating)?

7        A.   Yes, sir.

8        Q.   So does that line red line (indicating) accurately point

9        to your position in the follow vehicle of Raven 23?

10       A.   Yes, sir.    It does.

11       Q.   So, sir, why don't you tell us, among the people here

12       (indicating), who did you consider your friends, again, back

13       in September of 2007?

14       A.   I considered the defendant, Mr. Slatten, Evan Liberty,

15       Dustin Heard, Paul Slough, Tommy Vargas, Daniel Childers,

16       Cory Wainscott.

17       Q.   What kind of things would all of you do together then?

18       A.   Sometimes we played video games.       Other times we played

19       poker.   And just general socialization.

20       Q.   Would you drink with them from time to time?

21       A.   Yes, sir.    I would.

22       Q.   All right.

23                   MR. CAMPOAMOR-SANCHEZ:     If we could have

24       Government's Exhibit 497E, we would like to move that into

25       evidence.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 34 of 122      3421


1                     MR. ROMERO:   I'm sorry.    That's E?

2                     MR. CAMPOAMOR-SANCHEZ:     Yeah.   497E, as in Echo.

3                     MR. ROMERO:   No objection.

4                     THE COURT:    Received.

5        BY MR. CAMPOAMOR-SANCHEZ:

6        Q.   And do you recognize this photograph (indicating), sir?

7        A.   Yes, sir, I do.

8        Q.   Where are you in the photograph?

9        A.   I am the one in the middle.

10       Q.   Okay.   Are you the one with the Marlin T-shirt that I

11       put the red dot on (indicating)?

12       A.   That would be me, sir, yes.

13       Q.   Who do we see to the right of you as we look at the

14       photograph (indicating)?

15       A.   That would be Paul Slough.

16       Q.   Is that where -- is that the person with the red beard

17       (indicating)?

18       A.   Yes, sir.

19       Q.   And that's, as we look at the photograph, to the right

20       of you?

21       A.   As I look at it, yes.

22       Q.   How about to the right of Mr. Slough?

23       A.   Brian Payne (phonetic).

24       Q.   And to the left of you, as we look at the photograph?

25       A.   Dustin Heard.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 35 of 122    3422


1        Q.   Is that the person with the green shirt at the end

2        (indicating)?

3        A.   Yes, it is.

4        Q.   How about the face that appears just behind it

5        (indicating)?

6        A.   I don't recall his name.

7        Q.   Okay.   How about the other person whose face appears

8        just behind everybody else, between Mr. Slough and

9        Mr. Payne?

10       A.   That appears to be Dean Wagler.

11       Q.   Also a member of Raven 23?

12       A.   Yes, sir.

13       Q.   And, sir --

14                    MR. CAMPOAMOR-SANCHEZ:    Your Honor, I would like

15       to move in Government's Exhibit 9933.

16                    MR. ROMERO:   No objection.

17                    THE COURT:    Received.

18       BY MR. CAMPOAMOR-SANCHEZ:

19       Q.   Sir, do you recognize this (indicating)?

20       A.   Yes, I do.

21       Q.   And who is the person at the top with the gun

22       (indicating)?

23       A.   That's Nicholas Slatten.

24       Q.   All right.    And do you recognize this vehicle, as well

25       (indicating)?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 36 of 122   3423


1        A.   I do.

2        Q.   What kind of vehicle was that?

3        A.   I believe it's a South African Saxon.

4        Q.   That was not the vehicle you were using on

5        September 16th?

6        A.   No, sir, it was not.

7        Q.   But did Raven 23 previously use that type of vehicle?

8        A.   We did a few times.

9        Q.   In fact, did you -- do you have experience either

10       driving or riding in that vehicle?

11       A.   Yes, I have.

12       Q.   All right.   And, sir, is Mr. Slatten in the courtroom

13       here today?    And, if he is, would you mind telling us where

14       he is located and what he's wearing?

15       A.   Yes, sir.

16                    He's located right there (indicating).       He's

17       wearing a dark blue suit.

18                    MR. CAMPOAMOR-SANCHEZ:    And may the record reflect

19       an in-court ID?

20                    THE COURT:   It will.

21       BY MR. CAMPOAMOR-SANCHEZ:

22       Q.   Now, you mentioned, sir, people that you're friends

23       with.   But did you, generally, get along with everybody

24       else, or everybody else that was on the team?

25       A.   For the most part.     Not everyone.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 37 of 122   3424


1        Q.   Was there somebody you did not get along with?

2        A.   I wouldn't call it that.      I mean, just weren't friendly.

3        Q.   Did you know Mr. Mealy, Mr. Murphy, and Mr. Frost?

4        A.   I do.

5        Q.   Did you have any concerns about them?

6        A.   Prior to September 16th?

7        Q.   Right.

8        A.   No, sir.

9        Q.   And we'll talk about your concerns about them

10       afterwards.

11                     But did you have any concerns about their

12       professionalism, how they carried out their jobs with

13       Raven 23?

14       A.   No, sir.

15       Q.   How about their judgment prior to September 16?

16       A.   No, sir.

17       Q.   Now, would Raven 23 members -- oh, and I should ask you,

18       when you were assigned to Raven 23 back in January of 2007,

19       did you stay with Raven 23 the entire time, through

20       September 16 of 2007?

21       A.   Yes, sir.

22       Q.   All right.    So that was your team, once you got assigned

23       to it?

24       A.   Yes, sir.

25       Q.   All right.    And when you were with the other team
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 38 of 122     3425


1        members, were all of you required to go to range and keep

2        proficient and/or qualify in a number of weapons that you

3        were using?

4        A.   Yes, sir.

5        Q.   So did you have an opportunity to see the Raven 23

6        members fire at the range and see how accurate they were?

7        A.   Yes, sir.

8        Q.   And who was the best shot in Raven 23, as far as you

9        know?

10       A.   I believe that was Nicholas Slatten.

11       Q.   And did he have any prior experience, that you know,

12       before he joined Raven 23?

13       A.   It's my understanding he was an Army-trained sniper.

14       Q.   Sir, let me take you back now, back to 2007, as you were

15       in Baghdad.

16                    And can you tell us what were your feelings, your

17       feelings about Iraqis back then?

18       A.   I didn't like them.

19       Q.   Why is that?

20       A.   It's hard to explain.     We had been -- basically, didn't

21       trust any of them because people were trying to kill us.

22       They didn't wear a uniform, a typical Army or military-type

23       uniform.     Iraqi Police had led us into ambushes.       I just

24       couldn't trust anyone.

25       Q.   Okay.    And was that experience -- your experience in
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 39 of 122   3426


1        Baghdad in '07, was that different from your prior

2        experience while you were in the National Guard?

3        A.   Yes, sir.

4        Q.   How so?

5        A.   In the Nasiriyah area, we just encountered a lot of

6        friendly Iraqis.

7        Q.   But, sir, I assume you understand that while you may

8        not -- the insurgents may not wear a uniform, not all eight

9        million people in Baghdad were insurgents, right?

10       A.   Yes, I understand that.

11       Q.   So what would you do, or how would you differentiate who

12       were the threats and who were not the threats when you were

13       out in the Red Zone?

14       A.   The only way to do that is if they're an immediate

15       threat.

16       Q.   How would you know if they're an immediate threat?

17       A.   Well, if they're pointing a weapon of sorts at me.

18       Q.   So, in other words, you had to make that determination

19       based on actions, right?

20       A.   Yes, sir.

21       Q.   All right.    You couldn't make that determination just by

22       looking at people and deciding who is an insurgent and who

23       is not?

24       A.   That's correct.

25       Q.   All right.    So did you, yourself, kind of lump all
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 40 of 122   3427


1        Baghdad people together, insurgents and non-insurgents?

2        A.   For the most part, yes.

3        Q.   In fact, what did you and some of the Raven 23 members

4        call Iraqis?

5        A.   I think hajji, fucking hajji.

6        Q.   What does that mean?

7        A.   "Hajji" is a term used for -- it's more of, actually, a

8        respectful term used for adult men that had made the

9        pilgrimage to Mecca.     It's called the Hajj.      So they're

10       called hajji.

11       Q.   And you would simply just put the expletive in front as

12       you were referring to them?

13       A.   Yes, sir.

14       Q.   All right.   Now, was there anybody in your group of

15       friends that actually stood out from the rest of you, in

16       terms of their disdain for Iraqis?

17       A.   Yes, sir.

18       Q.   And who was that?

19       A.   Evan Liberty.

20       Q.   Okay.   Anybody else?

21       A.   I believe Nicholas Slatten.

22       Q.   Okay.   And why was it that Nicholas Slatten was one of

23       those persons that really stood out to you for his disdain

24       of Iraqis?

25       A.   He had made a comment that he was getting payback for
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 41 of 122   3428


1        9-11, and he is well on his way.

2        Q.   Did he mention, as he was saying that, that he had

3        gotten a lot of kills on his way to 9-11?

4        A.   No.   He just said that.

5        Q.   Said what?   I'm sorry.

6        A.   That he's well on his way.

7        Q.   Well, how did you understand that to -- what did you

8        understand that to mean?

9                    MR. ROMERO:    Objection.

10                   THE COURT:    Overruled.

11                   THE WITNESS:    That he had -- he had a lot of

12       kills.

13       BY MR. CAMPOAMOR-SANCHEZ:

14       Q.   And do you recall when it was that Mr. Slatten made that

15       comment to you?

16       A.   No, sir.

17       Q.   And do you recall, as you sit here today, whether he

18       made that comment more than once?

19       A.   I only remember him saying it once.

20       Q.   As you sit here today?

21       A.   That's correct.

22       Q.   All right.   Is it possible that you told the FBI that it

23       was several times?

24       A.   Sitting here today, I can't remember.

25       Q.   And so, sir, did Mr. Slatten distinguish between
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 42 of 122     3429


1        insurgents and non-insurgents as you guys were out in the

2        Red Zone?

3        A.   Would you repeat the question, sir?

4        Q.   Sure.

5                     Did he -- in his comments, did he distinguish

6        between people that were a threat and people that were just

7        Iraqis out on the street?

8        A.   No, sir, he did not.

9        Q.   So let's talk about his actions out on the Red Zone.

10       Okay?   Mr. Slatten's.

11                    Do you remember instances in which Mr. Slatten

12       fired his weapon without any provocation?

13       A.   Yes, sir.

14       Q.   All right.   And I am going to direct your attention.

15                    Was there an incident related to a shed?

16       A.   Yes, sir.

17       Q.   All right.   Tell us about that.      What was the incident

18       related to a shed?

19       A.   We had frequently parked at an Iraqi base of some sort.

20       We used it as a staging area.       We were parked in there.

21       Mr. Slatten said to me that if he were -- I am not sure of

22       the exact words, but if he was an insurgent, or if he was a

23       shooter, that that shed on top of the mechanic's building

24       would be the perfect place to hit us from, or shoot at us

25       from.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 43 of 122   3430


1        Q.   All right.   If I could stop you there for a second.

2                     So is this out in the Red Zone?

3        A.   Yes, sir, it is.

4        Q.   I think you called a place that you would park at is --

5        what kind of place was this, then?

6        A.   Some sort of Iraqi base, of sorts.

7        Q.   Okay.   So is this an Iraqi Army or police base, or do

8        you know?

9        A.   No.    I don't recall.

10       Q.   Okay.   So when you were out on missions in the Red Zone,

11       this was a place you guys could park your vehicles?

12       A.   Yes, sir.

13       Q.   Waiting for being dispatched places?

14       A.   Yes, sir.

15       Q.   And, again, were Iraqis manning that camp where you guys

16       were -- would have your vehicles?

17       A.   Yes, sir, they were.

18       Q.   All right.   So where was this shed in relationship to

19       the place where you guys would park your vehicles?

20       A.   We were adjacent to a brick wall, or a block wall, and

21       directly across from that was a street, and then that

22       building was across that street.

23       Q.   And was the shed the building, or was the shed on top of

24       the building across the street?

25       A.   It was on top of a building.      It looked like an
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 44 of 122    3431


1        outhouse.

2        Q.   All right.    So what do you remember him telling you

3        about that shed-looking or outhouse-looking place across the

4        street from you guys?

5        A.   I remember him saying that that would be a perfect spot

6        for someone to shoot at, or snipe at us from.

7        Q.   For an insurgent to attack you from?

8        A.   Yes, sir.

9        Q.   Did he say anything else after that?

10       A.   Yes, sir.    He said he was going to shoot at the building

11       and draw out anyone that might be in there and I should do

12       the same.

13       Q.   So explain this to us.     What does that mean, that he was

14       going to shoot and draw out?       What exactly does that mean?

15       A.   He was going to fire at the shed, hoping that someone

16       that might -- an insurgent that might be in there would, in

17       fact, start firing back at us.

18       Q.   But that would start a gunfight?

19       A.   Presumably.

20       Q.   Right.   And so that's what he told you he wanted to do?

21       A.   Yes, sir.

22       Q.   All right.    And then he asked you to do what?

23       A.   He asked me to fire as well.

24       Q.   Okay.    And what did you say in response?

25       A.   I think I said:    Okay.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 45 of 122   3432


1        Q.   So what happened as the convoy is leaving that -- your

2        staging area there in the Red Zone?

3        A.   Mr. Slatten fired on the shed -- or appeared to be

4        firing on the shed.

5        Q.   Did you fire on the shed?

6        A.   No, I didn't.

7        Q.   And did a gunfight erupt?

8        A.   No, sir, it didn't.

9        Q.   Nobody fired back?

10       A.   No, sir.

11       Q.   Could you see there was somebody in the shed at the

12       time?

13       A.   No, sir.

14       Q.   So you don't know, one way or another, whether there was

15       somebody occupying that shed at that time?

16       A.   No, sir, I didn't.

17       Q.   Okay.   Now, did you have a conversation with Mr. Slatten

18       after you guys returned to base?

19       A.   I believe we did.

20       Q.   And tell us about that.

21       A.   He asked me why I didn't fire.

22       Q.   What did you say?

23       A.   I don't recall.    I think I said I forgot, or I didn't --

24       I just didn't.

25       Q.   So you didn't fire, and you made up something as to why
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 46 of 122    3433


1        you didn't fire?

2        A.     Correct.

3        Q.     All right.   Was there another time after the shed

4        incident where a similar situation occurred?

5        A.     Yes, sir.

6        Q.     Tell us about that.

7        A.     It was a downed aircraft rescue mission south of -- I

8        believe it was south of Baghdad.       We flew in -- members of

9        Raven 2-3 flew in, and we provided a perimeter security

10       while we rescued members of the downed aircraft.

11       Q.     Can you give us an idea now, in terms of how close that

12       was to September 16th?       Whether it was days before, a week

13       before, or months before, do you have a recollection about,

14       approximately, when that was?

15       A.     I believe it was within a month.

16       Q.     Okay.   So who amongst Raven 23 -- well, I should ask

17       you, did Raven 23 get in its TST vehicles and go to where

18       the downed helicopter was located?

19       A.     No, sir.

20       Q.     How did you guys get there?

21       A.     We were airlifted, helicopter.

22       Q.     All right.   So were all Raven 23 members airlifted to

23       that location?

24       A.     All the members on that rescue team were airlifted, yes,

25       sir.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 47 of 122      3434


1        Q.   Well, I -- sorry.     I will ask a better question.

2                     Who from Raven 23 go to assist with that mission?

3        A.   Myself, Mr. Slatten, Jeremy Krueger, Tommy Vargas, I

4        believe Evan Liberty.      And I don't recall the other members.

5        Q.   So there were other members that went; you just don't

6        recall who they were?

7        A.   That's correct.

8        Q.   Specifically, do you recall if Mr. Murphy was there?

9        A.   No, I do not.

10       Q.   And how -- so not all regular members of Raven 23 go on

11       this mission?

12       A.   No, not all.

13       Q.   So when you get to the site of the downed helicopter,

14       what happens?

15       A.   We establish -- I believe it was -- a perimeter around

16       the aircraft.    The regular Army was there.       They had their

17       armored vehicles there.

18       Q.   And where was Mr. Slatten when you set up this

19       perimeter?

20       A.   He was next to me.

21       Q.   Okay.   So you were next to him?

22       A.   Yes, sir.

23       Q.   And then what happens?

24       A.   He said to me that he believed that a -- he pointed out

25       a building several hundred meters away, and said:          I believe
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 48 of 122    3435


1        that to be the area where the shooter shot down the

2        aircraft.

3        Q.   And did he say why he thought that might be the area

4        where the shooter could have shot the aircraft from?

5        A.   It's really the only spot in that area that there wasn't

6        much else around it.

7        Q.   Okay.    And so when he's telling you this -- or after he

8        tells you this, what happens next?

9        A.   He said that he was going to fire.       And that after he

10       fires, that I should as well.

11       Q.   Kind of just what he told you in the shed situation

12       sometime earlier?

13       A.   Yes, sir.

14       Q.   Right.   Before he fired, did he tell you that he

15       actually saw an enemy combatant in that location?

16       A.   No.    He said afterwards.

17       Q.   And did he fire at that location?

18       A.   Yes, sir, he did.

19       Q.   Did you fire at that location?

20       A.   Yes, sir, I did.

21       Q.   Did other members of Raven 23 fire at that location?

22       A.   Yes, sir.

23       Q.   And so when was it that he said that there was an

24       insurgent in that location that he fired at?

25       A.   After he fired.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 49 of 122     3436


1        Q.   All right.    And, sir, when he was telling you that that

2        would be the location where an insurgent could be hiding,

3        didn't -- haven't you described that as he kind of gave you

4        a wink and a nod about that location as he is saying that?

5                    MR. ROMERO:    Objection, leading.

6                    THE COURT:    Sustained.

7        BY MR. CAMPOAMOR-SANCHEZ:

8        Q.   What else have you -- what words have you used to

9        describe what he did or told you at that time?

10       A.   I had said in the past it was more of a wink and a nod,

11       kind of an understanding that he was going to draw out fire

12       at the time, similar to the situation prior that we just

13       spoke about.

14       Q.   By the way, after Raven 23 members fired at that

15       location, did the Army also fire at that location?

16       A.   Yes, sir, they did.

17       Q.   And do you know if Mr. Slatten communicated with the

18       Army members there about this alleged enemy combatant at

19       that location?

20       A.   I don't recall.

21       Q.   All right.    All right, sir.     Let me change gears for a

22       second, okay?     And let's talk about your plea sentence and

23       time served in this case, okay?

24       A.   Yes, sir.

25       Q.   All right.    Through your lawyers, did you ultimately
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 50 of 122   3437


1        reach an agreement with the Government in 2008 to plead

2        guilty in this case?

3        A.   I'm sorry.   Would you repeat the question, sir?

4        Q.   Sure.   Through your lawyers -- you are represented by

5        counsel, right?

6        A.   Yes, I am.

7        Q.   So through your lawyers, did you ultimately reach a deal

8        with the Government to plead guilty in this case back in

9        2008?

10       A.   It would be Mr. William Sullivan and Ryan Sparacino.

11       Q.   And did you, in fact, agree to plead guilty?

12       A.   Yes, sir, I did.

13       Q.   And you pled guilty to one count of voluntary

14       manslaughter, correct?

15       A.   Yes, sir, I did.

16       Q.   And that was for the death of who?

17       A.   Dr. Mahassin.

18       Q.   All right.   Did you also plead guilty to one count of

19       attempted manslaughter?

20       A.   Yes, sir, I did.

21       Q.   Do you recall the name of that victim?

22       A.   Yes.    Mr. Wahab.

23                    MR. CAMPOAMOR-SANCHEZ:    Your Honor, at this point,

24       I would like to move into evidence Government's Exhibit

25       497N, as in November; 497I, as in India; and 497G, as in
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 51 of 122          3438


1        Gulf.

2                    MR. ROMERO:    No objection to 497I and 497G.        Same

3        position on 497N.

4                    THE COURT:    All right.   They're all received.

5                    MR. CAMPOAMOR-SANCHEZ:     And if we can have a look

6        at 497N.

7        BY MR. CAMPOAMOR-SANCHEZ:

8        Q.   And, sir, is this the criminal Information by which you

9        were charged in this case?      And, actually, I did not do that

10       well.   Let's back out.     Look at the top.

11                   Is that your criminal Information that was filed

12       in this case?

13       A.   Yes, sir, it is.

14       Q.   All right.   And that includes both the voluntary

15       manslaughter and the attempted manslaughter charges,

16       correct?

17       A.   Yes, sir, it is.

18                   MR. CAMPOAMOR-SANCHEZ:     And if we can go to

19       page 2, please.

20       BY MR. CAMPOAMOR-SANCHEZ:

21       Q.   And as we were discussing, Count 1 deals with the

22       manslaughter of Dr. Mahassin Mohssen Kadhum Al-Khazali,

23       correct?

24       A.   Yes, sir.

25                   MR. CAMPOAMOR-SANCHEZ:     And finally, the third
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 52 of 122   3439


1        page.

2        BY MR. CAMPOAMOR-SANCHEZ:

3        Q.   And your second count was for the attempt to commit

4        manslaughter and helping in that for attempting to kill

5        Abdul Wahab Adbul Qadar Al-Qalamchi?

6        A.   Yes, sir.

7        Q.   So, sir, you also had a written plea agreement in the

8        case, right?

9        A.   I believe so.

10                   MR. CAMPOAMOR-SANCHEZ:     Can we look at 497I,

11       please?

12       Q.   And does that -- do you recall seeing that, or at least

13       the first page of that agreement?

14       A.   Yes, sir.

15       Q.   Where it outlines the charges that we have been talking

16       about?

17       A.   Yes, sir.

18       Q.   All right.   And, sir, for the crime of voluntary

19       manslaughter, what is the maximum statutory penalty that you

20       were facing for that charge?

21       A.   Ten years.

22       Q.   And for the charge of attempted or attempt to commit

23       manslaughter, what was the maximum statutory charge that you

24       were facing at that time?

25       A.   Seven years.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 53 of 122   3440


1        Q.   So in total, what was the maximum that you were facing,

2        at least under the statute, potentially?

3        A.   17 years.

4        Q.   All right.   And, sir, what was your obligation pursuant

5        to the agreement with the Government?

6        A.   To provide truthful testimony.

7        Q.   And did you have to cooperate or help the Government?

8        A.   Yes, sir.

9        Q.   And did you, in fact, meet with investigators and

10       prosecutors numerous times to answer questions about this

11       case?

12       A.   Yes, sir, numerous.

13       Q.   After you signed this agreement?

14       A.   Yes, sir.

15       Q.   Okay.   And were any promises made at the time about what

16       your sentence would be when the agreement was entered?

17       A.   No, never.

18       Q.   All right.   In fact, only a judge ultimately determines

19       what your sentence is?

20       A.   Yes, sir.

21       Q.   But what were you hoping that the Government would do if

22       you complied with the terms of the agreement, that is, you

23       cooperated and gave truthful information?

24       A.   Would you repeat the question, sir?

25       Q.   Sure.   What were you hoping the Government would do at
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 54 of 122        3441


1        the end of your cooperation with regards to the judge that

2        would sentence you?

3        A.     To provide a letter to the judge of my cooperation.

4        Q.     In other words, letting the judge know that was going to

5        sentence you how you had helped the Government?

6        A.     Yes, sir.

7        Q.     All right.   And, sir -- so was an arrest warrant issued

8        for you in this case?

9        A.     I believe it was.

10       Q.     All right.

11                    MR. CAMPOAMOR-SANCHEZ:    Can we have 497G, as in

12       Gulf, please?

13       BY MR. CAMPOAMOR-SANCHEZ:

14       Q.     And is this your arrest warrant for the case?

15       A.     It appears to be, sir.

16       Q.     All right.   And walk us through the process.      What did

17       you do for your arrest in this case?

18       A.     I was told to come to Washington, D.C.      I met with the

19       FBI.    The FBI agent told me -- he said that -- he dangled

20       the handcuffs in front of me and said, Are you going to

21       behave yourself while we walk to court?        I said, Yes.      We

22       walked to court and -- we came to court and -- for a

23       hearing.

24       Q.     And did you plead guilty that day?

25       A.     Yes, sir.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 55 of 122       3442


1        Q.   Pursuant to the information that we looked at?

2        A.   Yes, sir.

3        Q.   So did you self-surrender to the FBI?

4        A.   I did.

5        Q.   And that was here in Washington, D.C.?

6        A.   Yes, sir.

7        Q.   And then a special agent from the FBI took you to the

8        courthouse?

9        A.   I believe it was two.

10       Q.   Two agents, okay.     And I guess -- were you actually in

11       handcuffs, or did they just tell you were you going to

12       behave and that was it?

13       A.   I was not handcuffed.     They told me to behave.

14       Q.   Were you free to leave?

15       A.   No, sir, I was not.

16       Q.   Were you actually under arrest?

17       A.   I felt that I was.

18       Q.   And did they tell you you were under arrest?

19       A.   I don't recall.

20       Q.   Okay.    You certainly felt you were under arrest?

21       A.   Absolutely.

22       Q.   All right.    And then you came to court, and you plead

23       guilty pursuant to the information that we looked at?

24       A.   Yes, sir.

25       Q.   All right.    Now, let me ask you this:      After you signed
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 56 of 122     3443


1        that plea agreement, were you completely honest with the

2        Government from the get-go?

3        A.   No, sir, I was not.

4        Q.   Tell us about that.     Why is that?

5        A.   It's a bit hard to explain.      I suppose it was difficult

6        for me to admit to the world, my family, people that love me

7        that I did completely wrong, so I was holding onto the fact

8        that there was still incoming fire.

9        Q.   So let me see if I can help you unpack that.         So,

10       obviously, when you pled guilty, you were admitting to

11       shooting at Dr. Mahassin and Mr. Abdul, correct?

12       A.   Yes, sir.

13       Q.   And so you were admitting to doing that?

14       A.   Yes, sir, I was.

15       Q.   But what was the part that you were not being completely

16       honest about?

17       A.   That we were receiving incoming fire from the --

18       southwest of the traffic circle.

19       Q.   So, in other words, when you pled guilty, you were still

20       telling the Government and the court at the time that there

21       was some -- that the convoy received some fire from

22       southwest of the circle?

23       A.   Yes, sir.

24       Q.   And why would you do that?

25       A.   Again, it was difficult for me to get out, I suppose, on
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 57 of 122       3444


1        several levels.      One, I wanted to help my teammates out a

2        bit.    The other would be just for my family.       I didn't want

3        to completely admit that I did a completely terrible thing.

4        I wanted to be -- at least let them think there was some

5        kind of incoming fire.

6        Q.     And, sir, did you ultimately come clean with the

7        Government about the fact that there was no incoming fire

8        that day?

9        A.     Yes, sir, I did.

10       Q.     When did that happen?

11       A.     I am not sure of the date.

12       Q.     Was it a week after your plea, a few months, a year?

13       When was it, approximately?

14       A.     Maybe a year or a little bit under a year.       I am not

15       sure.

16       Q.     Okay.   And why was it, sir, that you finally decided to

17       come completely clean and let the Government know that there

18       was no incoming fire?

19       A.     Multiple reasons.   One being the Government just didn't

20       believe me.      I knew that.

21                      Internal struggles, wanting -- you know, wanting

22       to be able to just get it off my chest, I suppose.

23       Q.     And did you ultimately in fact do that?

24       A.     Yes, sir, I did.

25       Q.     All right.   So after that point forward, so let's call
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 58 of 122   3445


1        it mid-2009, were you, to the best of your ability, honest

2        with the Government?

3        A.   Once I -- once I told the Government about -- that there

4        was not incoming fire, I was.

5        Q.   And did you, in fact, sir, provide truthful testimony on

6        a number of occasions at different proceedings?

7        A.   Yes, sir, I did.

8        Q.   All right.   And did you meet with the Government

9        numerous times after that and provide additional information

10       about what had happened that day?

11       A.   Yes, sir, I did.

12       Q.   So did you -- were you ultimately sentenced in your

13       case?

14       A.   Yes, sir, I was.

15       Q.   And that happened here in D.C., correct?

16       A.   Yes, sir.

17       Q.   By a judge in this courthouse?

18       A.   Yes, sir.

19       Q.   All right.   And at that point, did the Government

20       provide to the sentencing judge a fair summary of your

21       cooperation?

22       A.   I'm sorry.   Would you repeat that question, sir?

23       Q.   Sure.   Did the Government provide to the sentencing

24       judge at that time a fair summary of your cooperation?

25       A.   I believe so.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 59 of 122   3446


1        Q.    All right.   In other words, you were satisfied with the

2        representations the Government made?

3        A.    Yes, sir.

4        Q.    All right.   And did the Government tell the sentencing

5        judge that you had not been honest between your plea and

6        about a year after about certain facts?

7        A.    I believe it did.

8        Q.    And, sir, what did the sentencing judge ultimately

9        sentence you to?

10       A.    One year and one day with two years of supervised

11       probation.

12       Q.    And that's the one that ends in a month?

13       A.    Yes, sir.

14       Q.    And were you in fact sentenced approximately in the

15       summer of 2015?

16       A.    Yes, sir.

17       Q.    All right.   And that sentence, sir, of a year and a day,

18       was that what the Government asked the sentencing judge to

19       do?

20       A.    No, sir.

21       Q.    In fact, do you recall how much time the Government

22       actually asked that you be sentenced to?

23       A.    I believe it was -- I think it was 24 months or more.

24       Q.    Would 30 months sound more like it?

25       A.    Approximately, yes, sir.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 60 of 122     3447


1        Q.   And, sir -- so let's get to the bottom line.         Would your

2        testimony here today affect in any way the fact that you

3        were already sentenced and you are about to finish your

4        probation or supervised release?

5        A.   No, sir.

6        Q.   You have already been sentenced by the judge?

7        A.   That's correct.

8        Q.   So other than your requirement pursuant to the oath to

9        tell the truth here today, do you have any other incentive,

10       other than telling the truth, to the ladies and gentlemen of

11       this jury?

12       A.   I do have incentive to tell the truth; because I would

13       be perjuring myself.

14       Q.   But aside from that, you are not helping yourself,

15       either way, with whatever you say here today?

16       A.   No, sir.

17       Q.   All right.   Sir, let's move now to September 16 of 2007.

18       Okay?

19                    MR. CAMPOAMOR-SANCHEZ:    And, Judge, let me know

20       when it's -- I can keep going --

21                    THE COURT:    Let's take our recess now.

22                    MR. CAMPOAMOR-SANCHEZ:    Okay.

23                    THE COURT:    We'll take ten minutes.

24                    THE DEPUTY:   This court will now stand in recess.

25                    You may be dismissed.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 61 of 122       3448


1                    (Whereupon, the jurors were excused.)

2                    THE DEPUTY:     All rise.    Please be seated and come

3        to order.

4                    MR. CAMPOAMOR-SANCHEZ:       I am getting the witness.

5                    (Whereupon, the jury returns to the courtroom.)

6                    THE COURT:      All right.   You may be seated.

7                    You may proceed.

8                    MR. CAMPOAMOR-SANCHEZ:       Thank you, Your Honor.

9        BY MR. CAMPOAMOR-SANCHEZ:

10       Q.   Good morning, again, sir.

11       A.   Good morning.

12       Q.   So when we broke, we were about to get into September 16

13       of 2007.    Okay?

14                   So can you tell the ladies and gentlemen of the

15       jury who was the shift leader for Raven 23?         Who was in

16       charge of the team that day?

17       A.   Jimmy Watson.

18       Q.   Did Jimmy Watson go by a nickname?

19       A.   Yes, sir.      Haus.

20       Q.   And how long before September 16 had Mr. Watson been in

21       charge of Raven 23?

22       A.   A few weeks, as far as I know.

23       Q.   I'm sorry?

24       A.   He was filling in for Ian Crook, our regular shift

25       leader.    So it would only be a few weeks, as far as I know.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 62 of 122    3449


1        Q.   So a few weeks?

2        A.   Yes, sir.    That's my understanding.

3        Q.   Okay.   And can you please explain to the ladies and

4        gentlemen of the jury -- and, by the way, I should ask, so

5        the entire time that he was shift leader, filling in for

6        Ian Crook, you were a Raven 23?

7        A.   No, sir, not the entire time.

8        Q.   Okay.   Tell me about that.     Why not?

9        A.   I was on my 30 days leave during the time that Ian Crook

10       had left.    So it overlapped maybe a week or a few days.

11       Q.   All right.   So was Jimmy Watson your shift lead for a

12       week or a little more before September 16, 2007?

13       A.   Approximately.

14       Q.   And so can you describe for the ladies and gentlemen of

15       the jury, how was -- what was his leadership style like when

16       he was in charge of Raven 23?

17       A.   I would characterize it as aggressive.

18       Q.   Okay.   And what makes you say that?

19       A.   When -- after -- while I was there, there was an

20       incident that Gray 5-5 -- which, I believe, was Amanat City

21       Hall [sic] -- there was a shooting incident.         And Mr. Watson

22       had told me that he was tossing grenades out the BearCat

23       door, and that he had gotten some of that frag on his leg.

24       Q.   All right.   So let's break it down.

25                    So it was an incident at Amanat City Hall shortly
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 63 of 122   3450


1        before September 16th?

2        A.   Yes, sir.

3        Q.   And that's what you called Gray 55?

4        A.   I believe so.

5        Q.   Were you actually present during that incident?

6        A.   No, sir, I was not.

7        Q.   Was that one of your days off?

8        A.   I am not sure.

9        Q.   Okay.   But you were not present?

10       A.   That's correct.

11       Q.   And then Mr. Watson described to you that he had

12       thrown -- opened the BearCat door and thrown a grenade?

13                    MR. ROMERO:   Objection.    Hearsay.

14                    THE COURT:    Overruled.

15       BY MR. CAMPOAMOR-SANCHEZ:

16       Q.   You can answer.

17       A.   Yes, sir.

18       Q.   All right.   And that he was injured from the

19       fragmentation of the own grenade that he threw?

20       A.   Yes, sir.

21       Q.   By the way, were grenades allowed by State Department

22       policy as equipment for TST teams?

23       A.   No, sir, they were not.

24       Q.   And do you know Mr. Watson to have had a number of

25       grenades?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 64 of 122       3451


1        A.     Yes, sir.

2        Q.     And how do you know that?

3        A.     I have seen them.

4        Q.     All right.   In fact, when he left after September 16th,

5        who ended up holding those grenades?

6        A.     I had -- I had one, and I had given it to

7        Cory Wainscott.

8        Q.     So, in other words, when Mr. Watson left the country, he

9        left his grenades with you and Mr. Wainscott?

10       A.     I believe so.

11       Q.     And had Mr. Watson discussed with you any feelings of

12       revenge that he had?

13       A.     At one point, yes.

14                    THE COURT:     Sir?

15                    MR. BUTSWINKAS:       Your Honor, may we approach?

16                    THE COURT:     Yes.

17                    (Whereupon, a bench conference was held.)

18                    MR. BUTSWINKAS:       Now we're getting deep into the

19       hearsay from Mr. Watson.       What is it that Mr. Watson said to

20       you?    What were the expressions of revenge that he -- not

21       only is it irrelevant, it's rank hearsay.         It's one thing to

22       get the, sort of, conversational markers and the chronology,

23       but this is just hearsay.

24                    MR. CAMPOAMOR-SANCHEZ:      So, Your Honor, there was

25       a lot of testimony, including cross-examination of
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 65 of 122      3452


1        Mr. Watson, on the fact that there had been an EFP attack on

2        Raven 26 that occurred while he was a shift lead for

3        team 23, but that was his original team.         And he expressed

4        to Ridgeway and others that he wanted to get some payback

5        for the attack that had been perpetrated on Raven 26.

6                    That's part of his leadership style, and that

7        shows how aggressive he is.       And that specific instance of

8        that EFP attack on TST 26 was elicited during his

9        cross-examination.

10                   MR. BUTSWINKAS:    How does that make the hearsay

11       admissible?    And how is that relevant to Mr. Slatten?

12                   MR. CAMPOAMOR-SANCHEZ:      It's relevant to

13       Mr. Watson.    That's what it's relevant to.       His bias.

14                   THE COURT:   Well, the first problem -- well, first

15       of all, only one defense counsel should be participating.

16       So --

17                   MR. BUTSWINKAS:    Sorry.

18                   THE COURT:   -- I'm only going to take the

19       objections from one.

20                   The second problem is, there is really no basis

21       for leading on direct examination.        So I will sustain the

22       objection to leading.

23                   The third problem is -- I think you can get into

24       the area as to state of mind of Watson and bias of Watson.

25                   So, with that guidance, you can go ahead.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 66 of 122   3453


1                     MR. BUTSWINKAS:   Thanks, Your Honor.

2                     We'll switch back.

3                     (Whereupon, the bench conference concludes.)

4        BY MR. CAMPOAMOR-SANCHEZ:

5        Q.   Did you discuss with Mr. Watson attacks on other Raven

6        teams?

7        A.   Yes, sir.

8        Q.   Tell us what discussions you had with Mr. Watson about

9        those attacks.

10       A.   The team that Mr. Watson had been in prior to taking --

11       filling in for Ian Crook, our shift leader, his team had

12       been hit by an explosively formed projectile at a watermelon

13       stand during the time that he was our acting shift leader.

14       Q.   Okay.   What else did Mr. Watson tell you about that?

15       A.   That he would like to get payback for that.

16       Q.   Did you discuss how he planned to get payback for that?

17       A.   No, sir.

18       Q.   Before we get to the actual day -- or that day,

19       September 16th, were you taking any medications while you

20       were in Iraq?

21       A.   Yes, sir.

22       Q.   What medications were you taking in Iraq?

23       A.   I took Ambien, as needed, and Valium, as needed.

24       Q.   And Ambien was for what?

25       A.   A sleep aid.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 67 of 122         3454


1        Q.     And Valium was for what?

2        A.     Anxiety.

3        Q.     All right.   Had a doctor in Baghdad prescribed those for

4        you?

5        A.     No, sir.

6        Q.     And why were you taking those medications then?

7        A.     I had trouble sleeping at times, and I had anxiety at

8        times.

9        Q.     All right.   And where did you get those medications,

10       then, without a prescription?

11       A.     Amman, Jordan.

12       Q.     So what were you doing, sir, when a call came in that

13       you had to go to your trucks on September 16th, 2007?

14       A.     I was taking a nap.

15       Q.     All right.   So tell us what happened.

16       A.     My -- the guy in the room next to me, he knocked on my

17       door.    I answered.    He said there was an explosion on-site.

18       And at that point, I heard on my radio, and they were

19       talking -- I was told to -- everyone was rolling out.            Our

20       team was getting ready to roll out in support of that.

21       Q.     And what was your role that day, on September 16th?

22       A.     I was the front up-gunner of the rear vehicle.

23                    MR. CAMPOAMOR-SANCHEZ:    Your Honor, we would move

24       497L, as in Lima.

25                    MR. ROMERO:     No objection.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 68 of 122        3455


1                      THE COURT:   Received.

2        BY MR. CAMPOAMOR-SANCHEZ:

3        Q.     Do you recognize this photograph, sir?

4        A.     Yes, sir.    It appears to be a Puma.

5        Q.     And is that the follow vehicle that you were on that day

6        or one like it?

7        A.     It appears to be.

8        Q.     So can you explain to the ladies and gentlemen of the

9        jury where you would be situated on the follow vehicle that

10       day?

11       A.     I would be in the very front of the vehicle, up top.

12       Q.     All right.   And if you can use your finger and just

13       circle around or point to the location that you are

14       referring to.

15                     MR. CAMPOAMOR-SANCHEZ:   And for the record, it is

16       the top of the vehicle on the left-hand side as it appears

17       in the photograph.

18       BY MR. CAMPOAMOR-SANCHEZ:

19       Q.     What is that piece of metal that the ladies and

20       gentlemen of the jury see there where you circled?          What is

21       that?

22       A.     This right here (indicating).

23       Q.     Yes.

24       A.     It's a mounting bracket for an M240 Bravo.

25       Q.     So is there a weapon there in this photograph at this
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 69 of 122    3456


1        point?   Sorry to make you look -- take your glasses off.

2        A.   No, sir.

3        Q.   So would that be where the M240 would go?

4        A.   Yes, sir.

5        Q.   And where would you be then?

6        A.   I would be directly behind it, manning that -- I would

7        be right in here (indicating).

8        Q.   And we see kind of a post that's behind the vehicle.        Is

9        that generally where you would be?        Do you see this post

10       right here (indicating)?

11       A.   Yeah.   Sir, I would be -- you know, I don't even know

12       what that is, but I would be in that area.

13       Q.   Okay.   And how much of your body would be exposed as you

14       are the front gunner for that vehicle?

15       A.   My body armor would end at my waist, so I would be waist

16       high.

17       Q.   So, in other words, you'd try to keep the part of your

18       body that's not covered by body armor to be below the

19       entry -- or the exit of that up-gunner position?

20       A.   Generally speaking, yes, sir.

21       Q.   And was somebody else in the vehicle that day with you

22       also on top?

23       A.   Yes, sir.

24       Q.   And who was that?

25       A.   That would be Dustin Heard.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 70 of 122        3457


1        Q.     And where would Mr. Heard have been?

2        A.     He would be at the rear of the vehicle, right here

3        (indicating).

4        Q.     And again, we see that metal piece at the end.       Is that

5        similarly the mount for the M240?

6        A.     Yes, sir, it is.

7        Q.     And what is the structure that is between those two

8        positions where I placed the arrows (indicating)?

9        A.     Are you referring to this, sir (indicating)?

10       Q.     Yes, I am.

11       A.     It appears to be an air-conditioning vent.

12       Q.     It appears -- I mean, did you have -- is that where the

13       air conditioner in your vehicle that day was located?

14       A.     I think that's what that is.    It has been a long time,

15       sir.

16       Q.     Okay.   You don't recall.   And then at the top, we just

17       have water bottles?

18       A.     Yes, sir.

19       Q.     All right.   So you were the up-gunner or turret gunner

20       in the front of the last vehicle; is that right?

21       A.     Yes, sir.

22       Q.     All right.   So tell us what happened when you got into

23       your vehicles that day.

24       A.     I was the last one, or one of the last persons to

25       arrive, and the vehicles in the staging area were -- our
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 71 of 122    3458


1        vehicles were getting ready to leave.

2        Q.   Okay.   So what did you do?

3        A.   I get in my vehicle, sir.

4        Q.   And as you get in your vehicle, are you performing any

5        other tasks?

6        A.   Yes, sir.

7        Q.   What are you doing?

8        A.   I'm preparing my equipment, getting my weapon situated

9        on the mounting bracket, just checking all of my equipment.

10       Q.   Okay.   Did you know exactly what you were doing and

11       where you were going as you arrived in your vehicle?

12       A.   No, sir.

13       Q.   Tell us.    Why not?

14       A.   I had arrived late, so -- I may have missed out what

15       they were saying.

16       Q.   Okay.   Did you have communication equipment that allowed

17       you to talk to others on your team?

18       A.   I did, but I didn't have my earpiece in.

19       Q.   You mean when you arrived at the vehicle, you didn't?

20       A.   You know, sir.    I don't recall.     I don't think I did.

21       Q.   Okay.   Before getting to the circle, did you get your

22       communication equipment up and working?

23       A.   Yes, sir, I did.

24       Q.   All right.   So then just walk us through.       As you get in

25       the vehicle, you get your equipment, and you guys are
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 72 of 122      3459


1        moving, what happens next?

2        A.    Again, I'm checking all my equipment, making sure my

3        weapons are loaded, my body armor is situated right, that I

4        have everything on that I needed.        At some point on the way

5        from leaving the staging area, near the area we call Crossed

6        Swords, I realized I wasn't hearing anything and that my

7        earpiece -- I put my earpiece in.

8        Q.    So after you put your earpiece in, could you listen at

9        that point?

10       A.    Yes, sir.

11       Q.    All right.   So after you put your earpiece in, did you

12       have any trouble hearing or communicating within your team?

13       A.    No, sir.

14       Q.    All right.   So what's the next thing you recall?

15       A.    The next thing I recall, we arrive at -- I don't recall.

16       I believe it was called Checkpoint 12.        It was the

17       checkpoint where we leave the Green Zone near Route Irish,

18       heading toward BIAP.     We staged there.

19       Q.    How long were you staged at that location, Checkpoint

20       12?

21       A.    I couldn't say.   It wasn't very long, sir.

22       Q.    So you don't know if it was a few minutes or just one

23       minute?   You just don't know?

24       A.    Roughly, 30 minutes or less.

25       Q.    Could it have been less than that?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 73 of 122     3460


1        A.   I am not sure, sir.

2        Q.   All right.   How good are you on the timing of these

3        things, looking back at the event?

4        A.   It depends on the situation.      I mean, some I might have

5        a better recollection than others.        Some things stand out

6        more.

7        Q.   So you were stopped at the checkpoint for some time, and

8        then you moved?

9        A.   That's correct.

10       Q.   And did you know where you were going at that point?

11       A.   Yes, sir.

12       Q.   Where were you going?

13       A.   To the traffic circle.

14       Q.   All right.   And did you understand what you were

15       supposed to be doing at the traffic circle, as far as you

16       knew?

17       A.   Yes, sir.

18       Q.   What were you supposed to be doing?

19       A.   We were supposed to be locking down the traffic circle,

20       stopping traffic, to allow the team that was out on -- the

21       team that was near the VBIED explosion.

22       Q.   Okay.   So tell the ladies and gentlemen of the jury in

23       your own words what happens as you're entering Nisur Square.

24       A.   As I'm entering Nisur Square, I hear automatic gunfire

25       facing the north end of the traffic circle.         I turn in my
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 74 of 122     3461


1        turret to face the south.      As I'm turning in my turret, I

2        see Paul Slough, who is in the vehicle in front of me firing

3        on a white vehicle that's moving towards our convoy.

4        Q.   All right.   Let me ask you so we can all follow you.        As

5        your vehicle is entering Nisur Square -- and do you know

6        where you were entering from, which direction?

7        A.   We were northbound, and then we turned slightly west.

8                     MR. CAMPOAMOR-SANCHEZ:    And if we can have 323,

9        which is already in evidence?

10       BY MR. CAMPOAMOR-SANCHEZ:

11       Q.   And can you describe for us how you remember entering

12       the circle?

13       A.   I believe this is the site -- is it not marking?

14       Q.   I'm sorry, sir.    I couldn't hear you.

15       A.   Would you like me to mark it -- oh, you can.         All right.

16       Q.   You can use your finger.      How you entered the circle.

17       A.   Okay (indicating).     We came in through a road that was

18       about here (indicating) and turned into the traffic circle

19       this way (indicating).

20       Q.   All right.   And you described a road that is along

21       essentially the Green Zone; is that right?         And then you

22       enter the circle from the east?

23       A.   Yes, sir.

24       Q.   Okay.    And so as your vehicle is entering to the east,

25       where are you looking at?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 75 of 122       3462


1        A.   I am looking towards the north.

2        Q.   So as the vehicle is entering, you were actually

3        positioned in your turret looking northbound?

4        A.   Yes, sir.

5        Q.   All right.   And when you hear that automatic gunfire

6        that you described, was your vehicle stopped or moving?

7        A.   I believe we were still moving.

8        Q.   Okay.   So what happens next?

9        A.   I turn towards where I hear the gunfire.        I see

10       Mr. Slough firing.     I see where his weapon is oriented.       I

11       see a vehicle that's coming towards our convoy, and I

12       immediately switch my M4 from safe to semi, and I begin

13       firing on the vehicle.

14       Q.   All right.   And what was Mr. Slough firing, if you

15       recall today?

16       A.   He was firing an M4 carbine.

17       Q.   That's your recollection today?

18       A.   Yes, sir.

19       Q.   All right.   And then this vehicle, where was this

20       vehicle located, and can you describe the vehicle for us?

21       A.   It was a small white vehicle.

22       Q.   And where was this small white vehicle when you first

23       saw it?

24       A.   It was -- it was heading northbound on this street

25       (indicating).
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 76 of 122      3463


1                     MR. CAMPOAMOR-SANCHEZ:    And for the record, the

2        witness identified the northbound lane, just south of Nisur

3        Square.

4        BY MR. CAMPOAMOR-SANCHEZ:

5        Q.   Okay, sir.   And when you first heard the gunshots, were

6        they -- what kind of gunshots were they?         Were they single

7        gunshots?    Was it automatic?     Can you describe for us what

8        it is that you heard?

9        A.   I had only heard full -- full auto.

10       Q.   Can the M4 fire in full auto?

11       A.   Ours did.

12       Q.   Okay.   So the M4 that your team was provided with by the

13       State Department had a full auto selection?

14       A.   Yes, sir.    That's correct.

15       Q.   All right.   And when you -- when you first heard the

16       automatic gunfire, did you see initially where it was coming

17       from?

18       A.   I'm sorry.   Would you repeat the question, sir?

19       Q.   When you first heard the full auto gunfire, did you see

20       where the gunfire was coming from?

21       A.   Not until I -- not until I turned.

22       Q.   Which way did you turn, if you recall?

23       A.   I was facing north, and I turned -- I turned west and

24       then to the south.

25       Q.   Okay.   And when you saw the white vehicle, was the
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 77 of 122      3464


1        vehicle stopped or moving?

2        A.   The vehicle was moving.

3        Q.   Do you know how fast that vehicle was moving?

4        A.   I couldn't say, sir.

5        Q.   And then you fired?

6        A.   Yes, sir.

7        Q.   All right.   Tell us where you fired and what happened

8        next.

9        A.   I fired towards the driver's compartment -- or at the

10       windshield -- the windshield near where the driver is.

11       Q.   How many rounds did you fire?

12       A.   I would say approximately five.

13       Q.   Okay.    What happened after that?

14       A.   The vehicle came to a stop at some point.        And then an

15       Iraqi Police officer walked towards the driver's side of the

16       vehicle, and another man walked -- came over to the

17       passenger side of the vehicle.       He was -- he appeared to be

18       a civilian.    He was wearing an Iraqi dishdashah clothing.

19       Q.   Okay.    And when you fired -- obviously, Mr. Slough you

20       saw fire in full auto, right?

21       A.   Yes, sir.

22       Q.   And then you fired?

23       A.   Yes, sir.

24       Q.   Anybody else firing at that point?

25       A.   I believe Mr. Heard was firing.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 78 of 122     3465


1        Q.   And why do you say you believe Mr. Heard was firing?

2        A.   I heard him, and I could see where he was oriented.

3        Q.   And could you tell what Mr. Heard was using to fire?

4        A.   Yes, sir.   He was using his M4.

5        Q.   And do you know which direction Mr. Heard was firing at?

6        A.   I know he was oriented in that direction.        I couldn't

7        say for certain.

8        Q.   And when you say "oriented in that direction," are you

9        saying the direction of the white vehicle?

10       A.   Yes, sir.

11       Q.   And the traffic police officer, which side of the car

12       did it approach?

13       A.   Would you repeat the question, sir?

14       Q.   Sure.    I believe you were telling us that you saw a

15       traffic police officer approach the white vehicle?

16       A.   Yes, sir.

17       Q.   And which side of the vehicle did the traffic police

18       officer approach?

19       A.   That was the driver's side.

20       Q.   And then you identified a second man wearing what you

21       called a dishdashah.     What is that, by the way?

22       A.   It's typical Arabic garb.      It's -- I don't know how to

23       explain it.    It's like a long shirt.

24       Q.   Okay.    And where did you see that person go?

25       A.   To the passenger side of the white vehicle.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 79 of 122   3466


1        Q.   And then what happens next?

2        A.   The vehicle, it moved forward a little bit, and that's

3        when a lot of gunfire erupted.

4        Q.   Describe that for us.     When you say a large gunfire

5        erupted, what do you mean?

6        A.   A large volume of gunfire from our convoy.

7        Q.   So are you saying that the vehicle moved again?

8        A.   Yes, sir, it did.

9        Q.   Okay.   And who was firing, if you know, at that point?

10       A.   I couldn't say.

11       Q.   Were you firing?

12       A.   I am not 100 percent sure if I did or not.

13       Q.   Could you see Mr. Slough firing?

14       A.   I did see Mr. Slough firing, but it didn't appear that

15       his weapon was oriented towards the vehicle.

16       Q.   Where was his weapon oriented?

17       A.   It appeared -- it appeared to be more south, just

18       slightly southwest of the white vehicle.

19       Q.   What about Mr. Heard?

20       A.   I heard him fire, but I couldn't see where he was

21       firing.

22       Q.   All right.   And did you hear something else at this

23       point?

24       A.   Yes.    Yes, sir.

25       Q.   What did you hear?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 80 of 122     3467


1        A.   An explosion.

2        Q.   Where was the explosion?

3        A.   It was -- there was more than one, but there was an

4        explosion to the left of where I was facing -- I guess that

5        would be the east, slightly along the northbound lane -- and

6        then the white vehicle.

7        Q.   You said there was more than one.       How many explosions

8        did you hear?

9        A.   I believe I heard one to two.       I am fairly certain I

10       heard two.

11       Q.   Okay.   And did you see the effect of that explosion?

12       A.   I did on the white Kia.

13       Q.   What did you see?

14       A.   I saw the vehicle erupt into flames.

15       Q.   And did you hear anything else at this point other than

16       the explosion?

17       A.   Yes, sir, I did.

18       Q.   What did you hear?

19       A.   I heard screaming.

20       Q.   Could you tell where the screaming was coming from?

21       A.   The screaming sounded like it was coming to -- from the

22       east, the east side of the northbound lane.

23       Q.   Okay.   And at this point, what did you do?

24       A.   I oriented myself to look to see where the screaming was

25       coming from.    And then as I was doing that, I saw a white --
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 81 of 122    3468


1        I saw hands on the passenger side of the white Kia, and I

2        immediately fired on it.

3        Q.   And when you say you saw a hand, why could you only see

4        hands?

5        A.   The vehicle was filled with smoke.

6        Q.   And so when you saw the hands, why did you fire?

7        A.   It was just my immediate reaction to fire.

8        Q.   Was that -- were those hands on the vehicle posing a

9        threat to you at that point?

10       A.   No, sir.

11       Q.   All right.   And what happened after you fired at those

12       hands?

13       A.   The screaming stopped.

14       Q.   So the screaming that you had been hearing at that

15       point, that's when it stopped, when you fired?

16       A.   Yes, sir.

17       Q.   All right.   And is that Dr. Mahassin, the person that

18       you pled guilty to [sic] for the voluntary manslaughter?

19       A.   Yes, sir, it was.

20       Q.   So after you fired, did you see the hands again?

21       A.   No, sir, I did not.

22       Q.   All right.   So what happens next?

23       A.   I hear Mr. Heard firing his 240.       He's facing the --

24       he's facing south, slightly east.        I transitioned from my

25       M4; and I begin firing just slightly west of where he's
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 82 of 122    3469


1        firing.

2        Q.   Okay.   Could you see any threats or insurgents where

3        Mr. Heard was firing?

4        A.   No, sir, I did not.

5        Q.   And then at this point, what weapon system is he using?

6        I'm sorry.

7        A.   His M240 Bravo.

8        Q.   That's the machine gun?

9        A.   Yes, sir, it is.

10       Q.   And when you say you transitioned, does that mean that

11       you also started using the M240?

12       A.   Yes, sir.

13       Q.   In which direction were you firing?

14       A.   A similar direction, but slightly west.

15       Q.   So if we look at 323, generally, can you identify which

16       direction of fire Mr. Heard was taking and which direction

17       of fire you were taking?

18       A.   It appeared Mr. Heard was firing, like, that direction

19       (indicating) and then -- yeah, well, I was firing the line

20       right next to that, and then --

21       Q.   I'm sorry.   The first line you drew was kind of directly

22       south, right?

23       A.   If you can erase it, I can probably do it better.

24       Q.   Yeah.   Go ahead.

25       A.   And this is just generally.      It appeared Mr. Heard was
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 83 of 122   3470


1        firing in this area (indicating).

2                    MR. CAMPOAMOR-SANCHEZ:     And for the record, you

3        are drawing from the bottom or the south part of Nisur

4        Square circle a straight line down south that covers part of

5        the northern lanes but then proceeds into trees or a grassy

6        area.

7        BY MR. CAMPOAMOR-SANCHEZ:

8        Q.   And where did you fire?

9        A.   I began firing in this direction, and then I was working

10       my way slightly like that (indicating).

11       Q.   So you fired, if you are looking from your vehicle down

12       south, a little bit to the right or, as you said, to the

13       west of where Mr. Heard was firing?

14       A.   Yes, sir.

15       Q.   And which weapon system were you now using?

16       A.   My M240 Bravo.

17       Q.   And, sir, when you were firing in those directions, did

18       you see any insurgents?

19       A.   No, sir.

20       Q.   Did you see anybody pointing a gun?

21       A.   No, sir.

22       Q.   Did you see anybody firing towards the convoy?

23       A.   No, sir.

24       Q.   Sir, why did you fire?

25       A.   Solely based on the fact that my teammate was firing.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 84 of 122    3471


1        Q.   How long did that fire go on for?

2        A.   I fired several bursts with my 240.

3        Q.   And did you stop?

4        A.   Yes, sir, I did.

5        Q.   Tell us about how you stopped.

6        A.   I saw where my rounds were impacting.        It hit a

7        dark-colored -- what appeared to be a suburban, the rear of

8        that vehicle.

9        Q.   And why did that make you stop?

10       A.   I saw where my rounds were impacting.        Vehicle resembled

11       one of ours.     It just clicked in my mind:      Okay.   I'm

12       hitting vehicles.     Stop.

13       Q.   And, sir, at this point, or any point now, does a pen

14       flare go off in your vehicle?

15       A.   Yes, sir.

16       Q.   Tell us about that.

17       A.   A pen flare was zipping around the top of my vehicle.

18       Q.   Okay.   Do you recall when in the sequence of this firing

19       does this pen flare go off?

20       A.   Not exactly.

21       Q.   Was it at the beginning of the shooting that you

22       described, or was it later?

23       A.   I believe it was towards the end.

24       Q.   Do you know why a pen flare went off at that point?

25       A.   I believe it came from Dustin Heard's pen flare that was
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 85 of 122      3472


1        attached to his body armor.

2        Q.     Why do you believe that?

3        A.     Because it had gone off before.     And it was -- he always

4        had it dangling, and I was telling him he needed -- it was

5        more of a joke.     We were saying:    You need to find a better

6        way to hold that pen flare --

7        Q.     So explain that.    Explain that to us.    How would

8        Mr. Heard carry those pen flares?

9        A.     It was on a -- like, a retractable key chain, or a metal

10       one, and it was attached -- the retractable key chain was

11       attached to his body armor.

12       Q.     And was that a problem?

13       A.     It had been in the past.

14       Q.     What happened in the past?

15       A.     It went off in the vehicle in the past.

16       Q.     You mean, it went off without him intending it to go

17       off?

18       A.     That's correct.

19       Q.     All right.

20                     THE COURT:   And what is a pen flare?

21       BY MR. CAMPOAMOR-SANCHEZ:

22       Q.     Yes.   Sir, what is a pen flare?

23       A.     It's a very small flare that you would -- that we would

24       attach to -- it looks like a pen.        And you would screw on a

25       small flare and you would pull back the firing pin and
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 86 of 122   3473


1        release it and that would ignite the flare and send it out.

2                     And we would use it, typically, to warn and/or

3        stop traffic.

4        Q.   And that day, did you actually see it?

5        A.   Yes, sir.

6        Q.   And where was it when you saw it?

7        A.   It was on the top of my vehicle.

8        Q.   All right.    Now, during -- during this incident, up

9        until this point, had you heard the shift lead make any

10       communications?

11       A.   Yes.    Towards the beginning of entering the traffic

12       circle.

13       Q.   All right.    What did you hear -- and that's Mr. Watson?

14       A.   Yes, sir, it is.

15       Q.   What did you hear Mr. Watson say?

16       A.   Contact.    Contact.   Contact.

17       Q.   When in the sequence of events that you have been

18       describing to us, did you hear the words:         Contact.

19       Contact.     Contact?

20       A.   I remember it being in the beginning.

21       Q.   Was it before you heard the automatic gunfire or after?

22       A.   I couldn't say for certain.

23       Q.   Okay.    When you heard Mr. Watson's voice, how did he

24       sound like?

25       A.   Just like I said it, without much excitement; just:
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 87 of 122       3474


1        Contact.       Contact.   Contact.

2        Q.     Was it clear?

3        A.     Yes, sir.

4        Q.     Did it appear confused?

5        A.     I don't believe so.

6        Q.     Okay.    As you sit here today, do you recall any other

7        communications up until that point from the shift lead,

8        other than:      Contact.   Contact.   Contact?

9        A.     Not that I recall.

10       Q.     All right.    So what happens next, sir?

11       A.     I believe there is a stop in the firing.      And I look

12       over, and I see that a -- there's a -- the vehicle in front

13       of us was down; and they're attempting to tow that vehicle

14       out.

15       Q.     And the vehicle in front of you was which vehicle?

16       A.     That would be the command vehicle; it's a BearCat.

17       Q.     How did you notice that it was down?

18       A.     You know, I don't know if I knew at the time, but they

19       were preparing to tow it.       So I assumed it was down.

20       Q.     Okay.    And I should have asked you this:    You described

21       seeing Mr. Slough fire, correct?

22       A.     Yes, sir, I did.

23       Q.     You described seeing Mr. Heard fire, correct?

24       A.     Yes, sir.

25       Q.     And you, of course, described your own firing up until
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 88 of 122    3475


1        that point?

2        A.    Yes, sir.

3        Q.    Did you see anybody else firing up to this point of the

4        tow hookup procedure?

5        A.    No, sir.

6        Q.    So how was the tow hookup accomplished, if you could see

7        it?

8        A.    The way I remember, it was the vehicle that was in front

9        of it.    It may have been the ERV.      I don't really recall.

10       It was a typical tow, tow strap.       A working vehicle would

11       attach a tow strap to the downed vehicle, and we would tow

12       it out.

13       Q.    Did you see anybody get out of any Raven 23 vehicle to

14       help with that process?

15       A.    I do.   But I don't quite remember who it was.

16       Q.    During the tow hookup procedure, did you hear or

17       perceive any firing?

18       A.    No, sir.

19       Q.    Now, as the convoy starts to move, do you remember any

20       firing at that point?

21       A.    No, sir.

22       Q.    All right.   So describe for us what happens as -- after

23       the tow hookup procedure is conducted.

24       A.    The tow hookup -- we proceed to -- do you want me to

25       draw it on here?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 89 of 122    3476


1        Q.     Sure.

2        A.     Our vehicle starts to proceed out of the traffic circle.

3        And we can only get into the counterflow, which is this

4        lane, which is going -- I will draw an arrow (indicating) --

5        that way.      That's the only way that we could get out to go

6        back to the Green Zone.

7        Q.     And as you're leaving the circle, sir, did you hear or

8        perceive any firing at the convoy?

9        A.     No, sir.

10       Q.     All right.      How about, do you recall or perceive any

11       firing from the convoy towards the westerly direction of

12       Nisur Square?

13       A.     I don't recall.

14       Q.     Did you have any conversations with anybody after this

15       event about them firing towards the west of the circle?

16       A.     Yes, sir.

17       Q.     Who did you have those conversations with?

18       A.     Mr. Slough.

19       Q.     What did Mr. Slough say?

20       A.     He said that there was a bus that was heading from the

21       west, eastbound -- I will draw an arrow (indicating).

22                      Okay.

23       Q.     Try again.

24       A.     I will just leave it at that (indicating), coming this

25       way.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 90 of 122       3477


1        Q.     So what did he say about the bus?

2        A.     He said that there was an armed insurgent on that bus,

3        and that he fired on it.

4        Q.     But, as you sit here today, you don't recall actually

5        hearing him fire?

6        A.     No, I don't.

7        Q.     How about what happens when you get north of the circle?

8        A.     Well, we're in counterflow; so the vehicles are coming

9        from the opposite direction -- keeps making arrows

10       (indicating) -- and we're going this way (indicating); so

11       we're struggling to proceed north.        Vehicles were in our

12       way.    We were trying to guide them out of our way so that we

13       could, at some point, switch over to the normal flow of

14       traffic.

15       Q.     Okay.   And is there any firing going on while the convoy

16       is now in the counterflow north of the circle?

17       A.     At some point there was.

18       Q.     So describe that for us.

19       A.     There was a vehicle that was facing -- that was parked

20       facing -- counterflow, same direction that we are.          It was

21       parked.    At some point, that vehicle made contact with my

22       vehicle -- whether we hit them or they hit us, I am not

23       sure -- and I leaned over, and I fired several rounds

24       through the roof of that vehicle.

25       Q.     So what happens after you fire through the roof of that
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 91 of 122         3478


1        vehicle?

2        A.   A man gets out of the vehicle and puts his hands on top

3        of the vehicle and I began firing at him, again.

4        Q.   Sir, why did you do that?

5        A.   I didn't really have a good reason, sir.        I can't really

6        explain it.

7        Q.   I mean, was that person a threat at that point?

8        A.   No, sir.

9        Q.   And what happens when you fired?

10       A.   He, eventually, fell down.

11       Q.   All right.   And is that the man that you also pled

12       guilty to [sic] for the attempt to commit manslaughter?

13       A.   Yes, sir.

14       Q.   I mean, can you tell us what's going through your mind

15       at that point, when you were taking those shots?

16       A.   With all of the excitement, all of the gunfire, there

17       was -- you know, the vehicle made contact with mine.             I just

18       immediately fired on it.      I don't know if we made contact or

19       they made contact, but there was contact to my vehicle.            I

20       just turned and fired on it.

21       Q.   But after you fired the vehicle and the man gets out,

22       why shoot at him then?

23       A.   I really couldn't say.

24       Q.   After you, sir, did you see anybody else firing north of

25       the circle?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 92 of 122        3479


1        A.   Yes, sir.

2        Q.   What did you see?

3        A.   I saw Mr. Slough firing towards the west.

4        Q.   Did you see any threats toward the west?

5        A.   No, sir.

6        Q.   Did you see anybody with a gun?

7        A.   No, sir.

8        Q.   So do you know what he was shooting at?

9        A.   No, sir.

10       Q.   What happened after that?

11       A.   The tow out began.     We were able to move again.      And we

12       crossed over, at some point, into the regular flow of

13       traffic and headed in that direction.

14       Q.   Now, sir, at any point that day, be it south, west,

15       north, any other cardinal directions around Nisur Square,

16       did you see an armed insurgent?

17       A.   No, sir.

18       Q.   At any point that day, did you see anybody firing at the

19       convoy?

20       A.   No, sir, I didn't.

21       Q.   Did you perceive that somebody might have been firing at

22       the convoy?

23       A.   No, sir, I didn't.

24       Q.   And why was it, by the way, that, as you explained

25       earlier, you initially told the FBI that there were -- even
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 93 of 122      3480


1        after you plead guilty, that there were some shots from the

2        southwest; why did you maintain that for some time?          What

3        was the reason for picking that location?

4        A.   Originally, I overheard Tommy Vargas mentioning

5        something about firing from the west, and I just -- I went

6        and I used that.

7        Q.   So you, essentially, just picked that based upon what

8        you had heard Mr. Vargas say?

9        A.   Yes, sir.

10       Q.   All right.    Sir, so the ladies and gentlemen of the jury

11       are clear, when you first got to the circle -- so now I'm in

12       the very beginning -- you describe hearing automatic

13       gunfire, right?

14       A.   Yes, sir.

15       Q.   And then you turn and look and see Mr. Slough firing in

16       full auto with his M4, right?

17       A.   That's correct.

18       Q.   Before that automatic gunfire, had you heard any shots?

19       A.   No.

20       Q.   Had you heard a single shot or another shot up to that

21       point?

22       A.   No, sir.

23       Q.   And, again, was your vehicle moving or not moving at

24       that point?

25       A.   I believe we were moving.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 94 of 122          3481


1        Q.   And, similarly, you described a scream that you heard.

2                    Do you recall that?

3        A.   Yes, sir.

4        Q.   All right.   But you only heard that scream when?           when

5        was the first time you heard that scream?

6        A.   I believe it was after I heard the explosion.

7        Q.   And was that after you had seen the traffic police

8        officer approach the vehicle and the dishdashah man also

9        approach the vehicle?

10       A.   Yes, sir, it was.

11       Q.   So before then you had not heard a woman scream?

12       A.   No, sir.

13       Q.   Sir, are you familiar with the mission's firearm policy?

14       A.   I have seen it.

15       Q.   All right.

16                   MR. CAMPOAMOR-SANCHEZ:     Your Honor, we would

17       move -- well, let me show it -- it's 497M, as in Mike.

18                   MR. ROMERO:    Same position.

19                   MR. CAMPOAMOR-SANCHEZ:     497M, as in Mike.

20       BY MR. CAMPOAMOR-SANCHEZ:

21       Q.   Do you recognize this (indicating), sir?

22       A.   It looks familiar, sir.      It looks like one I have seen

23       in Baghdad.

24       Q.   Well, tell the ladies and gentlemen of the jury, what is

25       the mission firearms policy?       What did that mean to you?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 95 of 122    3482


1        What is that?

2        A.   Essentially, it is -- it dictates when we are allowed to

3        shoot, and when we are not allowed to shoot.

4        Q.   And were you trained on those rules when you arrived in

5        Baghdad to perform your work for Blackwater?

6        A.   Yes, sir.

7        Q.   And, generally speaking, what were the rules of

8        engagement when you can use deadly force?

9        A.   It's a defensive -- an imminent threat.

10       Q.   Sir, explain that to us.      What does that mean?

11       A.   It means if your life is in immediate danger, you are

12       allowed to use -- yours or your teammates or other

13       civilians -- you are allowed to use deadly force, or force

14       enough to stop that threat.

15       Q.   If there is no imminent threat, are you allowed to

16       discharge your firearm?

17       A.   Not that I'm aware of.

18       Q.   In fact, you were trained on that, right?

19       A.   Yes, sir.

20       Q.   All right.    If I can direct you to page 9 of this

21       document -- and, actually, before that, page 4, I'm sorry.

22                   Do you see a heading that says:       Principles On Use

23       of Deadly Force?

24       A.   Yes, sir.

25       Q.   Is that what you described for us, that there had to be
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 96 of 122    3483


1        an imminent threat before you could use deadly force?

2        A.   Essentially, yes, sir.

3        Q.   In fact.    It's described as necessity, right?       And

4        that's the cornerstone, that you need to be in a threat or a

5        danger to be able to use deadly force, right?

6        A.   That's my understanding.

7        Q.   And, again, this is not a legal document that defines

8        whether somebody is guilty or not.        But the use of deadly

9        force had to be, according to the policy, objectively

10       reasonable under all circumstances, right?

11       A.   Would you repeat the question, sir?

12       Q.   Yeah.

13                    This -- and I am not talking about a legal

14       requirement in a court of law; just what you guys were told

15       to do in Baghdad, the use of deadly force had to be

16       objectively reasonable under all circumstances known at that

17       time before you could use it, correct?

18                    MR. ROMERO:    Objection.   Leading.

19                    THE COURT:    Overruled.

20                    THE WITNESS:   That's my understanding.

21       BY MR. CAMPOAMOR-SANCHEZ:

22       Q.   And, if you could, look at, now, page 8.

23                    You see that there is an area of rules of

24       engagement?     Do you see that (indicating)?

25       A.   On page 8?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 97 of 122       3484


1        Q.   Page 8 -- or, I'm sorry.      Page 9.

2                    Thank you.

3        A.   Yes, sir, I see it.

4        Q.   Can you please explain to the ladies and gentlemen of

5        the jury, what were the steps in the escalation of force

6        that Blackwater contractors were supposed to use before

7        deadly force could be used?

8        A.   Essentially, we were required to the force continuum.

9        We would start with a visual -- visual hand signal or verbal

10       hand signal.    And then we would -- if we have any other

11       tools, such as a pen flare, we would use a pen flare.            If we

12       had a water bottle, we could throw a water bottle.          And then

13       if the threat still continues, we could escalate to deadly

14       force, if it appears an imminent danger to our lives.

15       Q.   In terms of using -- firing your weapon, was there also

16       an escalation as to -- in the case of a vehicle, as to where

17       you were supposed to shoot before you were able to shoot at,

18       for example, the driver?

19       A.   If at all possible, you would do those steps.         And then,

20       if you can, you would begin firing at the vehicle with the

21       intent to disable the vehicle first.         If that doesn't work,

22       you immediately would step to deadly force.

23       Q.   So at the bottom of the first rung would be the hand

24       signals?

25       A.   Yes.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 98 of 122          3485


1        Q.   Then that could move on to lights, like the pen flares,

2        or you said water bottles?

3        A.   Whatever tools you have at your disposal.

4        Q.   And then, next, you would point the weapon, right?

5        A.   Yes, sir.

6        Q.   And only after that would you fire?

7        A.   That's correct.

8        Q.   And only -- and if you were firing at a vehicle, you are

9        supposed to try to, at least, disable it first?

10       A.   If you have time.     Depending on how close it is and how

11       fast the vehicle is moving.

12       Q.   And the last stage would be to fire at the driver?

13       A.   That's correct.

14       Q.   All right.    Sir, did you follow any of these rules of

15       engagement on September 16, 2007?

16       A.   No, sir.

17       Q.   All right.    And, in fact, there is some examples

18       provided us, a potential VBIED threat, correct, in this

19       document?     If you could, look at page 10.

20                     Do you see at the top, where it's under:      Totality

21       of the Circumstances (indicating)?

22       A.   Yes, sir.

23       Q.   Right.    And what are some of the things that you are

24       advised to look for to see if a vehicle is a VBIED threat?

25       A.   Typically, we would have intelligence briefings.            They
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 99 of 122     3486


1        would describe vehicles to us that have, in the past, been a

2        threat.   And color, style.     Vehicles that look like they

3        appear to be weighed down, weighed down to the rear

4        sometimes.    If the driver -- if you get a look at them, if

5        they have -- if their beard is shaved.        If they're wearing a

6        bandana or other, you know, markings.

7        Q.   How about the number of occupants?       Was that also

8        something to look for?

9        A.   Usually more than one.

10       Q.   More than one --

11       A.   Sometimes -- it can be one or more, one or two.         Usually

12       not more.

13       Q.   And, sir, did you look through [sic] any of those things

14       that day before you fired on the vehicle?

15       A.   No, sir.

16                    MR. CAMPOAMOR-SANCHEZ:    Your Honor, we would move

17       in Government's Exhibit 597M (sic).

18                    MR. ROMERO:    No objection (sic).

19                    THE COURT:    Received.

20       BY MR. CAMPOAMOR-SANCHEZ:

21       Q.   All right, sir.      Let's -- one last question.

22                    Aside from the three individuals you mentioned --

23       yourself, Mr. Slough, and Mr. Heard -- did you see anybody

24       else fire that day, on September 16th?

25       A.   No, sir.
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 100 of 122   3487


1        Q.   Let's move on to your return now to the Green Zone,

2        okay?

3        A.   Yes, sir.

4        Q.   All right.    When -- as soon as you arrive at the parking

5        lot, what happens?

6        A.   We exit the vehicles.

7        Q.   Did something happen, that you recall?

8        A.   Mr. Frost had come to me and asked me what I was -- what

9        I saw or what I was firing at or why I was firing, I

10       suppose.    I don't remember the exact question.

11       Q.   Right.   So Mr. Frost confronted you about why you fired?

12       A.   That's correct.

13       Q.   All right.    And what was his demeanor like when he was

14       asking you this?

15       A.   He seemed a little bit upset.

16       Q.   And what did you respond?

17       A.   I said that we were being shot at.

18       Q.   So you told your own teammate that you had been shot at?

19       A.   That's correct.

20       Q.   Even though, as you told the ladies and gentlemen of the

21       jury, you did not see anybody shooting at you?

22       A.   No, sir, I didn't.

23       Q.   Why did you do that?

24       A.   Just the fact that he was questioning me, I assumed that

25       he had -- he took issue with the firing, with my firing, or
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 101 of 122   3488


1        my teammates -- other teammates firing.

2        Q.   But why did you have to say that they were insurgents

3        then?

4        A.   Because there weren't.

5        Q.   Right.    I guess -- that's what I'm trying to understand.

6                      You explained to them what you did; for example,

7        Slough was firing and you fired.        Why didn't you say that

8        instead, as opposed to:      There were insurgents out there and

9        I had to fire at them?

10       A.   Would you repeat the question, sir?

11       Q.   Sure.    That wasn't very good.

12                     You explained to the ladies and gentlemen of the

13       jury that initially you had seen Mr. Slough firing, correct?

14       A.   Yes, sir.    That's correct.

15       Q.   And you, in response, fired also?

16       A.   That's correct.

17       Q.   All right.    So my question is:     Why didn't you tell

18       Mr. Frost that instead of making up the fact that insurgents

19       were firing at you?

20       A.   I couldn't say, sir.      I was just trying to justify my

21       actions.

22       Q.   And, sir, did you have a meeting later that day in

23       Mr. Watson's room?

24       A.   Yes, we did.

25       Q.   Who do you recall being present at that meeting?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 102 of 122       3489


1        A.   I believe it was myself, Dustin Heard, Paul Slough,

2        possibly Evan Liberty, and there were some others that I

3        don't recall who they were.

4        Q.   Okay.   Do you remember, for example, if Mr. Slatten was

5        there or not?

6        A.   No, I don't.

7        Q.   Either way?    Do you recall either way?

8        A.   I don't think he was.

9        Q.   And what did Mr. Watson tell you and everybody else in

10       the room?

11       A.   He said that Mr. Mealy, Frost, Murphy, and I believe

12       Krueger had come to him and said that he --

13                    MR. ROMERO:   Your Honor --

14                    MR. CAMPOAMOR-SANCHEZ:     I'm sorry, Your Honor.    I

15       think defense wants to approach.

16                    THE COURT:    Overruled.

17       BY MR. CAMPOAMOR-SANCHEZ:

18       Q.   Go ahead.

19       A.   He said that they witnessed -- the way I remember it --

20       atrocities, murder, and he said they used words such as

21       that.

22       Q.   Did Mr. Watson tell you what he had done out in the

23       circle that day?

24       A.   Yes, sir, he did.

25       Q.   What did he tell you he did?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 103 of 122    3490


1        A.     He said that he was shooting M203 rounds outside -- out

2        the vehicle, leaning over Evan Liberty, with Evan Liberty's

3        door open, and firing M203 rounds into the traffic circle.

4        Q.     All right.   And did Mr. Watson give you any instructions

5        about what you were supposed to do?

6        A.     Yes, sir, he did.

7        Q.     What did he tell you?

8        A.     He really said to the group, he said, because of what

9        Mr. Mealy, Murphy, Frost and Krueger had said to him, that

10       we should keep our stories straight or "stick with your

11       story," something along those lines.

12       Q.     And what did that mean to you?     How did you take that?

13       What did you think you were supposed to do?

14       A.     The way I interpreted it was to make sure that I

15       justified my actions.

16       Q.     Kind of like you had done with Mr. Frost earlier in the

17       day?

18       A.     Correct.

19       Q.     All right.   Did you also have that day, that very first

20       day, a separate meeting with Mr. Slatten?

21       A.     Yes, sir.    I believe it may have been after that

22       meeting.

23       Q.     Okay.   Do you remember where the meeting took place?

24       A.     I believe it was in his room.

25       Q.     Do you remember what Mr. Slatten was doing at the time?
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 104 of 122   3491


1        A.   I believe he was cleaning his weapon.

2        Q.   So what, if anything, did Mr. Slatten tell you in his

3        room that day?

4        A.   He had said that an armed insurgent was taking aim at

5        our convoy and that he shot him.

6        Q.   And how did he describe the shooting to you?

7        A.   He said he popped his grape.

8        Q.   Did he describe what happened to that alleged insurgent

9        after he popped his grape?

10       A.   Yes, sir, that he had slumped forward.

11       Q.   Did he mention a vehicle at that point to you?

12       A.   No, sir.

13       Q.   Just the word "insurgent"?

14       A.   Yes, just an armed insurgent.

15       Q.   What was his demeanor when he talked to you about it?

16       A.   Just normal demeanor.

17       Q.   Okay.    After that day, did you have any other

18       discussions with Mr. Slatten about what had transpired at

19       the circle?

20       A.   It was more group discussions.

21       Q.   Okay.    What did Mr. Slatten tell you?

22       A.   He had said that he was going to speak to Mealy, Murphy,

23       Frost and Krueger -- I'm paraphrasing it -- to basically

24       tell our side of the story.

25       Q.   How did you feel about those men at the time?          I'm
     Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 105 of 122      3492


1        talking about Mealy, Murphy, Frost and Krueger.

2        A.   I was a little pissed off that they weren't sticking

3        with the team.

4        Q.   How were they not sticking with the team?

5        A.   It appeared that they were -- wanted to pursue a higher

6        level of investigation, I suppose.

7        Q.   Okay.   So, sir, what happened to Mr. Watson after that

8        day, after the 16th?

9        A.   I believe he was relieved from his position.         I am not

10       sure.

11       Q.   You are not sure?     Did you see any incident take place

12       in the parking lot after you guys returned?

13       A.   Yes, sir.    Several supervisors approached him.        They had

14       a -- it looked like an unpleasant conversation.

15       Q.   Okay.   Now, sir, you gave an oral -- I am going to move

16       now on to some statements that you have given, okay?

17                    THE COURT:    Okay.    Let's move on to lunch first.

18       Don't talk about the case.         Don't let anyone talk to you

19       about the case.     I will see you back at two o'clock.

20                    (Whereupon, the jury was excused, 12:38 p.m.)

21                    THE DEPUTY:   Court is now adjourned.

22                    (Whereupon, a lunch recess was taken.)

23                    (Whereupon, the afternoon session was reported and

24       transcribed by Janice Dickman, and is bound under separate

25       cover.)
Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 106 of 122   3493


                                 CERTIFICATE



                I, ELIZABETH SAINT-LOTH, RPR, FCRR, do hereby

    certify that the foregoing constitutes a true and accurate

    transcript of my stenographic notes, and is a full, true,

    and complete transcript of the proceedings to the best of my

    ability.



         Dated this 23rd day of July, 2018.



         /s/ Elizabeth Saint-Loth, RPR, FCRR
         Official Court Reporter
       Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 107 of 122                                                    3494



            '           3411:11                 3392 [1] - 3389:3                                   3443:10, 3443:13
                                                                                    9
                       2005 [4] - 3409:10,      3407 [1] - 3389:4                                  adult [1] - 3427:8
                        3411:11, 3411:15,       3418 [1] - 3389:8                                  advanced [2] - 3418:4,
'07 [1] - 3426:1        3413:5                  3421 [1] - 3389:9        9 [2] - 3482:20, 3484:1    3418:15
'90 [1] - 3409:20      2006 [1] - 3415:20       3422 [1] - 3389:10       9-11 [3] - 3402:14,       advise [1] - 3391:19
'90s [1] - 3409:19     2007 [17] - 3395:15,     3438 [3] - 3389:11,       3428:1, 3428:3           advised [1] - 3485:24
'91 [1] - 3409:20       3410:16, 3413:10,        3389:12, 3389:13        9801 [2] - 3392:17,       Affairs [1] - 3409:3
                        3413:19, 3415:7,        3454 [1] - 3389:14        3392:22                  affect [1] - 3447:2
            /           3417:15, 3417:16,       3481 [1] - 3389:15       9933 [2] - 3389:10,       African [1] - 3423:3
                        3419:18, 3420:13,       3486 [1] - 3389:17        3422:15                  AFTERNOON [1] -
                        3424:18, 3424:20,                                                           3388:6
/s [1] - 3493:11
                        3425:14, 3447:17,
                                                           4                        A              afternoon [1] -
                        3448:13, 3449:12,                                                           3492:23
            1           3454:13, 3485:15                                                           afterwards [4] -
                                                4 [1] - 3482:21          a.m [1] - 3388:5
                       2008 [2] - 3437:1,                                                           3394:25, 3395:11,
                                                404(b [1] - 3402:16      Abdul [2] - 3439:5,
1 [1] - 3438:21         3437:9                                                                      3424:10, 3435:16
                                                434-5847 [1] - 3388:19    3443:11
10 [1] - 3485:19       2015 [1] - 3446:15                                                          agent [2] - 3441:19,
                                                47 [1] - 3407:12         ability [2] - 3445:1,
100 [3] - 3409:2,      2018 [2] - 3388:5,                                                           3442:7
                                                497 [2] - 3389:8,         3493:7
 3409:3, 3466:12        3493:9                                                                     agents [1] - 3442:10
                                                 3418:23                 able [4] - 3444:22,
10:15 [1] - 3388:5     202 [2] - 3388:13,                                                          aggressive [2] -
                                                497E [3] - 3389:9,        3479:11, 3483:5,
12 [2] - 3459:16,       3388:19                                                                     3449:17, 3452:7
                                                 3420:24, 3421:2          3484:17
 3459:20               20530 [1] - 3388:13                                                         agree [5] - 3400:6,
                                                497G [4] - 3389:13,      ABRAHAM [1] -
1211 [1] - 3393:20     23 [36] - 3388:5,                                                            3400:8, 3400:18,
                                                 3437:25, 3438:2,         3388:5
1212 [2] - 3397:10,     3393:20, 3394:2,                                                            3402:10, 3437:11
                                                 3441:11                 absolutely [2] -
 3397:12                3397:9, 3397:14,                                                           agreeing [1] - 3400:7
                                                497I [4] - 3389:12,       3413:25, 3442:21
1223 [1] - 3397:15      3398:8, 3413:18,                                                           agreement [8] -
                                                 3437:25, 3438:2,        accomplished [1] -
12:12 [1] - 3397:24     3414:25, 3415:2,                                                            3437:1, 3439:7,
                                                 3439:10                  3475:6
12:23 [1] - 3397:24     3418:18, 3418:19,                                                           3439:13, 3440:5,
                                                497L [2] - 3389:14,      according [3] -
12:38 [1] - 3492:20     3419:17, 3420:9,                                                            3440:13, 3440:16,
                                                 3454:24                  3397:8, 3397:23,
                        3422:11, 3423:7,                                                            3440:22, 3443:1
12th [1] - 3388:18                                                        3483:9
                        3424:13, 3424:17,       497M [3] - 3389:15,                                ahead [3] - 3452:25,
14-107 [2] - 3388:3,                                                     accurate [6] -
                        3424:18, 3424:19,        3481:17, 3481:19                                   3469:24, 3489:18
 3390:3                                                                   3397:18, 3397:19,
                        3425:5, 3425:8,         497N [4] - 3389:11,                                aid [2] - 3408:13,
16 [9] - 3413:19,                                                         3398:1, 3398:5,
                        3425:12, 3427:3,         3437:25, 3438:3,                                   3453:25
 3419:18, 3424:15,                                                        3425:6, 3493:4
                        3433:16, 3433:17,        3438:6                                            aided [1] - 3388:25
 3424:20, 3447:17,                                                       accurately [1] -
                        3433:22, 3434:2,                                                           aim [1] - 3491:4
 3448:12, 3448:20,                                                        3420:8
 3449:12, 3485:15
                        3434:10, 3435:21,                  5             acting [1] - 3453:13      air [2] - 3457:11,
                        3436:14, 3448:15,                                                           3457:13
16th [12] - 3404:5,                                                      Action [1] - 3388:3
                        3448:21, 3449:6,                                                           air-conditioning [1] -
 3414:22, 3423:5,                               5-5 [1] - 3449:20        actions [4] - 3426:19,
                        3449:16, 3452:3,                                                            3457:11
 3424:6, 3433:12,                               55 [1] - 3450:3           3429:9, 3488:21,
                        3475:13
 3450:1, 3451:4,                                555 [1] - 3388:12         3490:15                  aircraft [5] - 3433:7,
                       23rd [1] - 3493:9
 3453:19, 3454:13,                              597M [2] - 3389:17,      activated [1] - 3411:17    3433:10, 3434:16,
                       24 [1] - 3446:23                                                             3435:2, 3435:4
 3454:21, 3486:24,                               3486:17                 actual [1] - 3453:18
                       240 [2] - 3468:23,                                                          airlifted [3] - 3433:21,
 3492:8                                                                  Adbul [1] - 3439:5
                        3471:2                                                                      3433:22, 3433:24
17 [1] - 3440:3
1989 [1] - 3409:16
                       25 [1] - 3407:21                    7             add [1] - 3398:1
                                                                                                   Al [2] - 3438:22,
                       252-7732 [1] - 3388:13                            additional [1] - 3445:9
1990s [1] - 3410:6                                                                                  3439:5
                       25th [1] - 3414:14                                address [1] - 3407:18
1991 [1] - 3409:16                              725 [1] - 3388:18                                  Al-Khazali [1] -
                       26 [3] - 3452:2,                                  adhere [1] - 3405:17
1st [2] - 3415:7,                                                                                   3438:22
                        3452:5, 3452:8                                   adjacent [1] - 3430:20
 3417:15                                                   8             adjourned [1] -
                                                                                                   Al-Qalamchi [1] -
                                                                                                    3439:5
                                                                          3492:21
            2                     3                                                                alive [1] - 3412:7
                                                8 [3] - 3483:22,         admissible [1] -
                                                                                                   alleged [2] - 3436:18,
                                                 3483:25, 3484:1          3452:11
                       30 [3] - 3446:24,                                                            3491:8
2 [1] - 3438:19                                 87 [2] - 3393:22,        admit [5] - 3405:14,
                        3449:9, 3459:24                                                            allegedly [1] - 3406:14
2-3 [1] - 3433:9                                 3397:10                  3405:15, 3405:19,
                       323 [2] - 3461:8,                                                           allow [1] - 3460:20
20001 [1] - 3388:24                                                       3443:6, 3444:3
                        3469:15                                                                    allowed [7] - 3450:21,
20005 [1] - 3388:18                                                      admitted [2] -
                       330 [2] - 3419:11,                                                           3458:16, 3482:2,
2002 [1] - 3410:16                                                        3392:19, 3419:10
                        3419:17                                                                     3482:3, 3482:12,
2004 [2] - 3409:10,                                                      admitting [2] -
                                                                                                    3482:13, 3482:15
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 108 of 122                                                     3495



ALSO [1] - 3388:21        3457:25, 3459:5,       assumptions [1] -          3426:19, 3470:25,        3459:3, 3472:1,
Amanat [3] - 3403:25,     3470:1, 3470:6,         3403:21                   3480:7                   3472:11
 3449:20, 3449:25         3483:23                atrocities [1] -          bases [1] - 3411:14      bottle [2] - 3484:12
Ambien [2] - 3453:23,    arguments [1] -          3489:20                  basis [1] - 3452:20      bottles [2] - 3457:17,
 3453:24                  3399:22                attach [2] - 3472:24,     BearCat [5] - 3403:18,    3485:2
ambushes [1] -           Arizona [1] - 3396:10    3475:11                   3403:23, 3449:22,       bottom [3] - 3447:1,
 3425:23                 armed [4] - 3477:2,     attached [3] - 3472:1,     3450:12, 3474:16         3470:3, 3484:23
America [1] - 3390:3      3479:16, 3491:4,        3472:10, 3472:11         beard [2] - 3421:16,     bound [1] - 3492:24
AMERICA [1] - 3388:3      3491:14                attachment [1] -           3486:5                  bracket [2] - 3455:24,
Amman [1] - 3454:11      armor [5] - 3456:15,     3401:10                  became [1] - 3412:9       3458:9
amount [1] - 3416:3       3456:18, 3459:3,       attack [4] - 3431:7,      BEFORE [1] - 3388:8      Bravo [3] - 3455:24,
AMY [1] - 3388:15         3472:1, 3472:11         3452:1, 3452:5,          began [3] - 3470:9,       3469:7, 3470:16
analyst [1] - 3393:7     armored [1] - 3434:17    3452:8                    3478:3, 3479:11         break [1] - 3449:24
analysts [1] - 3393:2    Army [14] - 3409:7,     attacking [1] -           begin [3] - 3462:12,     breed [1] - 3408:6
AND [1] - 3388:20         3409:8, 3409:14,        3414:23                   3468:25, 3484:20        Brian [1] - 3421:23
animals [2] - 3408:3,     3409:19, 3410:6,       attacks [2] - 3453:5,     beginning [5] -          brick [1] - 3430:20
 3408:4                   3410:24, 3410:25,       3453:9                    3393:20, 3471:21,       brief [1] - 3413:18
answer [2] - 3440:10,     3416:4, 3425:13,       attempt [3] - 3439:3,      3473:11, 3473:20,       briefings [1] - 3485:25
 3450:16                  3425:22, 3430:7,        3439:22, 3478:12          3480:12                 bring [3] - 3390:15,
answered [2] -            3434:16, 3436:15,      attempted [4] -           behave [3] - 3441:21,     3391:22, 3406:21
 3417:9, 3454:17          3436:18                 3414:2, 3437:19,          3442:12, 3442:13        broke [2] - 3392:12,
answers [1] - 3403:11    Army-trained [1] -       3438:15, 3439:22         behind [4] - 3422:4,      3448:12
antidepressant [1] -      3425:13                attempting [2] -           3422:8, 3456:6,         brothers [1] - 3411:1
 3412:19                 arrest [6] - 3441:7,     3439:4, 3474:13           3456:8                  building [8] - 3412:3,
anxiety [2] - 3454:2,     3441:14, 3441:17,      attention [1] - 3429:14   below [1] - 3456:18       3429:23, 3430:22,
 3454:7                   3442:16, 3442:18,      Attorney's [1] -          bench [8] - 3390:23,      3430:23, 3430:24,
anyway [2] - 3396:25,     3442:20                 3388:12                   3391:21, 3398:18,        3430:25, 3431:10,
 3399:3                  arrive [4] - 3417:13,   August [1] - 3414:14       3399:8, 3400:2,          3434:25
appear [3] - 3466:14,     3457:25, 3459:15,      auto [6] - 3463:9,         3406:22, 3451:17,       Bureau [1] - 3396:9
 3474:4, 3486:3           3487:4                  3463:10, 3463:13,         3453:3                  bursts [1] - 3471:2
APPEARANCES [1] -        arrived [6] - 3415:8,    3463:19, 3464:20,        best [5] - 3410:3,       bus [3] - 3476:20,
 3388:10                  3417:18, 3458:11,       3480:16                   3419:20, 3425:8,         3477:1, 3477:2
appeared [9] - 3412:3,    3458:14, 3458:19,      automatic [7] -            3445:1, 3493:6          busy [2] - 3393:13,
 3432:3, 3464:17,         3482:4                  3460:24, 3462:5,         better [4] - 3434:1,      3408:1
 3466:17, 3469:18,       arrow [2] - 3476:4,      3463:7, 3463:16,          3460:5, 3469:23,        BUTSWINKAS [6] -
 3469:25, 3471:7,         3476:21                 3473:21, 3480:12,         3472:5                   3388:16, 3451:15,
 3492:5                  arrows [2] - 3457:8,     3480:18                  between [5] - 3422:8,     3451:18, 3452:10,
application [1] -         3477:9                 aware [1] - 3482:17        3428:25, 3429:6,         3452:17, 3453:1
 3416:2                  asaharia@wc.com [1]                                3446:5, 3457:7          Butswinkas [1] -
applied [1] - 3415:22     - 3388:19                         B              BIAP [1] - 3459:18        3390:12
apply [1] - 3415:11      aside [2] - 3447:14,                              bias [3] - 3406:11,      BY [27] - 3392:9,
approach [11] -           3486:22                                           3452:13, 3452:24         3392:21, 3407:4,
                         assessing [1] -         background [1] -          bit [7] - 3415:10,
 3390:5, 3398:16,                                                                                    3419:1, 3419:12,
                          3399:13                 3413:16                   3443:5, 3444:2,
 3399:24, 3400:1,                                                                                    3421:5, 3422:18,
                         assigned [7] -          bag [1] - 3412:11          3444:14, 3466:2,
 3451:15, 3465:12,                                                                                   3423:21, 3428:13,
                          3417:16, 3417:18,      Baghdad [13] -             3470:12, 3487:15
 3465:15, 3465:18,                                                                                   3436:7, 3438:7,
                          3417:24, 3418:1,        3395:21, 3413:10,        Blackwater [16] -
 3481:8, 3481:9,                                                                                     3438:20, 3439:2,
                          3418:17, 3424:18,       3417:13, 3419:6,          3393:10, 3394:11,
 3489:15                                                                                             3441:13, 3448:9,
                          3424:22                 3425:15, 3426:1,          3398:11, 3413:11,
approached [1] -                                                                                     3450:15, 3453:4,
                         assist [1] - 3434:2      3426:9, 3427:1,           3415:5, 3415:6,
 3492:13                                                                                             3455:2, 3455:18,
                         assume [3] - 3390:24,    3433:8, 3454:3,           3415:21, 3415:23,
appropriate [3] -                                                                                    3461:10, 3463:4,
                          3399:2, 3426:7          3481:23, 3482:5,          3416:7, 3416:20,
 3401:25, 3402:3,                                                                                    3470:7, 3472:21,
                         assumed [5] -            3483:15                   3417:17, 3418:11,
 3418:13                                                                                             3481:20, 3483:21,
                          3403:12, 3404:5,       bandana [1] - 3486:6       3419:5, 3482:5,
April [1] - 3413:10                                                                                  3486:20, 3489:17
                          3404:8, 3474:19,       Base [2] - 3392:17,        3484:6
Arabic [1] - 3465:22
                          3487:24                 3395:20                  block [1] - 3430:20
area [15] - 3411:14,
                                                 base [4] - 3429:19,
                                                                                                               C
 3426:5, 3429:20,        assuming [1] - 3395:3                             blue [1] - 3423:17
                         assumption [4] -         3430:6, 3430:7,          blurt [1] - 3400:11
 3432:2, 3435:1,
                          3403:11, 3403:16,       3432:18                  body [7] - 3456:13,      California [3] -
 3435:3, 3435:5,
                          3403:17, 3403:22       based [4] - 3404:8,        3456:15, 3456:18,        3407:19, 3407:20,
 3452:24, 3456:12,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 109 of 122                                                       3496



 3407:22                 3402:5, 3402:20,         certify [1] - 3493:4        3485:10                  computer [2] -
camp [1] - 3430:15       3402:25, 3403:24,        chain [2] - 3472:9,        closing [2] - 3401:12,     3388:25, 3393:3
Campoamor [1] -          3404:16, 3405:15,         3472:10                    3401:20                  computer-aided [1] -
 3390:8                  3405:18, 3405:23,        chance [1] - 3398:24       clothing [1] - 3464:18     3388:25
CAMPOAMOR [81] -         3406:1, 3407:4,          change [1] - 3436:21       coalition [1] - 3411:14   concerns [3] - 3424:5,
 3388:11, 3390:17,       3418:22, 3419:1,         characterize [1] -         color [1] - 3486:2         3424:9, 3424:11
 3391:8, 3391:16,        3419:9, 3419:12,          3449:17                   colored [1] - 3471:7      concludes [4] -
 3391:18, 3392:7,        3420:23, 3421:2,         charge [6] - 3439:20,      COLUMBIA [1] -             3391:21, 3399:8,
 3392:9, 3392:18,        3421:5, 3422:14,          3439:22, 3439:23,          3388:1                    3406:22, 3453:3
 3392:20, 3392:21,       3422:18, 3423:18,         3448:16, 3448:21,         Columbus [1] -            conditioner [1] -
 3398:13, 3398:21,       3423:21, 3428:13,         3449:16                    3408:20                   3457:13
 3399:1, 3400:8,         3436:7, 3437:23,         charged [1] - 3438:9       combatant [2] -           conditioning [1] -
 3400:13, 3400:20,       3438:5, 3438:7,          charges [2] - 3438:15,      3435:15, 3436:18          3457:11
 3400:24, 3401:1,        3438:18, 3438:20,         3439:15                   coming [8] - 3462:11,     conducted [1] -
 3401:6, 3401:19,        3438:25, 3439:2,         charitable [2] -            3463:16, 3463:20,         3475:23
 3402:5, 3402:20,        3439:10, 3441:11,         3408:17, 3408:22           3467:20, 3467:21,        conference [8] -
 3402:25, 3403:24,       3441:13, 3447:19,        checking [2] - 3458:9,      3467:25, 3476:24,         3390:23, 3391:21,
 3404:16, 3405:15,       3447:22, 3448:4,          3459:2                     3477:8                    3398:18, 3399:8,
 3405:18, 3405:23,       3448:8, 3448:9,          Checkpoint [2] -           command [1] -              3400:2, 3406:22,
 3406:1, 3407:4,         3450:15, 3451:24,         3459:16, 3459:19           3474:16                   3451:17, 3453:3
 3418:22, 3419:1,        3452:12, 3453:4,         checkpoint [2] -           comment [3] -             confronted [1] -
 3419:9, 3419:12,        3454:23, 3455:2,          3459:17, 3460:7            3427:25, 3428:15,         3487:11
 3420:23, 3421:2,        3455:15, 3455:18,        chest [1] - 3444:22         3428:18                  confused [1] - 3474:4
 3421:5, 3422:14,        3461:8, 3461:10,                                    comments [3] -            Connolly [1] - 3388:17
                                                  chief [1] - 3394:10
 3422:18, 3423:18,       3463:1, 3463:4,                                      3400:16, 3400:23,        CONNOLLY [1] -
                                                  Childers [1] - 3420:15
 3423:21, 3428:13,       3470:2, 3470:7,                                      3429:5                    3388:20
                                                  chronology [1] -
 3436:7, 3437:23,        3472:21, 3481:16,                                   commit [3] - 3439:3,      conscience [1] -
                                                   3451:22
 3438:5, 3438:7,         3481:19, 3481:20,                                    3439:22, 3478:12          3396:10
                                                  circle [24] - 3443:18,
 3438:18, 3438:20,       3483:21, 3486:16,
                                                   3443:22, 3455:13,         common [2] - 3395:3,      consider [3] -
 3438:25, 3439:2,        3486:20, 3489:14,
                                                   3458:21, 3460:13,          3395:5                    3399:12, 3405:11,
 3439:10, 3441:11,       3489:17
                                                   3460:15, 3460:19,         COMMONS [2] -              3420:12
 3441:13, 3447:19,      car [1] - 3465:11
                                                   3460:25, 3461:12,          3388:16, 3390:10         considered [2] -
 3447:22, 3448:4,       carbine [1] - 3462:16
                                                   3461:16, 3461:18,         Commons [1] -              3402:4, 3420:14
 3448:8, 3448:9,        cardinal [1] - 3479:15                                                         constitutes [1] -
                                                   3461:22, 3470:4,           3390:11
 3450:15, 3451:24,      career [2] - 3410:25                                                            3493:4
                                                   3473:12, 3476:2,          communicated [1] -
 3452:12, 3453:4,       Carolina [3] - 3415:16,    3476:7, 3476:15,           3436:17                  contact [20] - 3397:9,
 3454:23, 3455:2,        3415:21, 3416:20          3477:7, 3477:16,          communicating [1] -        3397:15, 3473:16,
 3455:15, 3455:18,      carried [2] - 3412:7,      3478:25, 3480:11,          3459:12                   3473:18, 3473:19,
 3461:8, 3461:10,        3424:12                   3489:23, 3490:3,          communication [2] -        3474:1, 3474:8,
 3463:1, 3463:4,        carry [1] - 3472:8         3491:19                    3458:16, 3458:22          3477:21, 3478:17,
 3470:2, 3470:7,        carrying [2] - 3412:10,   circled [1] - 3455:20      communications [5] -       3478:18, 3478:19
 3472:21, 3481:16,       3412:11                  circling [1] - 3420:3       3393:14, 3394:24,        continued [1] - 3392:8
 3481:19, 3481:20,      case [15] - 3390:3,       circumstances [2] -         3396:15, 3473:10,        continues [1] -
 3483:21, 3486:16,       3436:23, 3437:2,          3483:10, 3483:16           3474:7                    3484:13
 3486:20, 3489:14,       3437:8, 3438:9,          Circumstances [1] -        community [1] -           continuum [1] -
 3489:17                 3438:12, 3439:8,          3485:21                    3408:23                   3484:8
Campoamor-               3440:11, 3441:8,         City [2] - 3449:20,        company [3] - 3410:9,     contract [2] - 3410:8,
 Sanchez [1] - 3390:8    3441:14, 3441:17,         3449:25                    3410:10                   3410:19
CAMPOAMOR-               3445:13, 3484:16,
                                                  city [1] - 3404:1          compare [1] - 3391:13     contractors [1] -
 SANCHEZ [81] -          3492:18, 3492:19
                                                  civilian [1] - 3464:18     compartment [1] -          3484:6
 3388:11, 3390:17,      Catholic [1] - 3408:21
                                                  civilians [3] - 3413:21,    3464:9                   conversation [4] -
 3391:8, 3391:16,       caused [2] - 3403:18,
                                                   3414:20, 3482:13          complete [1] - 3493:6      3404:2, 3405:20,
 3391:18, 3392:7,        3403:23
                                                  clean [2] - 3444:6,        completely [7] -           3432:17, 3492:14
 3392:9, 3392:18,       certain [6] - 3399:11,
                                                   3444:17                    3415:23, 3443:1,         conversational [1] -
 3392:20, 3392:21,       3400:16, 3446:6,
                                                  cleaning [1] - 3491:1       3443:7, 3443:15,          3451:22
 3398:13, 3398:21,       3465:7, 3467:9,
                                                  clear [3] - 3398:8,         3444:3, 3444:17          conversations [2] -
 3399:1, 3400:8,         3473:22
                                                   3474:2, 3480:11           completeness [1] -         3476:14, 3476:17
 3400:13, 3400:20,      certainly [1] - 3442:20
                                                  clerk [1] - 3406:25         3399:14                  convicted [1] - 3402:8
 3400:24, 3401:1,       CERTIFICATE [1] -
                                                  clicked [1] - 3471:11      complied [1] -            convoy [16] - 3414:23,
 3401:6, 3401:19,        3493:1
                                                  close [2] - 3433:11,        3440:22                   3418:10, 3418:11,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 110 of 122                                                        3497



 3432:1, 3443:21,          3391:7, 3391:15,        cross [2] - 3451:25,      defensive [1] - 3482:9    directed [4] - 3394:7,
 3461:3, 3462:11,          3391:20, 3391:22,        3452:9                   defines [1] - 3483:7       3394:9, 3396:20,
 3466:6, 3470:22,          3392:2, 3398:17,        cross-examination [2]     dehydrated [1] -           3396:23
 3475:19, 3476:8,          3398:19, 3398:25,        - 3451:25, 3452:9         3412:5                   direction [15] -
 3476:11, 3477:15,         3399:2, 3399:6,         Crossed [1] - 3459:5      demeanor [3] -             3461:6, 3465:5,
 3479:19, 3479:22,         3399:9, 3399:22,        crossed [1] - 3479:12      3487:13, 3491:15,         3465:6, 3465:8,
 3491:5                    3400:1, 3400:6,                                    3491:16                   3465:9, 3469:13,
cooperate [1] - 3440:7     3400:18, 3400:22,                 D               denied [2] - 3404:25,      3469:14, 3469:16,
cooperated [1] -           3400:25, 3401:3,                                   3405:6                    3469:18, 3470:9,
 3440:23                   3401:5, 3401:14,                                  depart [1] - 3394:2        3476:11, 3477:9,
cooperation [4] -          3401:17, 3402:10,       D.C [5] - 3388:4,                                    3477:20, 3479:13
                                                                             Department [3] -
 3441:1, 3441:3,           3403:6, 3404:7,          3388:24, 3441:18,                                  directions [2] -
                                                                              3410:8, 3450:21,
 3445:21, 3445:24          3404:14, 3404:18,        3442:5, 3445:15                                     3470:17, 3479:15
                                                                              3463:13
copy [2] - 3391:4,         3404:25, 3405:5,        damage [2] - 3403:18,                               directly [4] - 3397:6,
                                                                             depicted [1] - 3419:16
 3391:5                    3405:14, 3405:17,        3403:23                                             3430:21, 3456:6,
                                                                             deploy [1] - 3411:6
cornerstone [1] -          3405:21, 3405:25,       Dan [1] - 3390:12                                    3469:21
                                                                             deployed [3] - 3409:8,
 3483:4                    3406:6, 3406:12,        DANE [1] - 3388:16                                  disabilities [1] -
                                                                              3409:10, 3409:17
Corps [1] - 3411:1         3406:18, 3406:20,       danger [3] - 3482:11,                                3408:23
                                                                             deployment [1] -
correct [35] - 3392:15,    3406:24, 3418:25,        3483:5, 3484:14                                    disability [1] - 3409:1
                                                                              3409:11
 3393:6, 3393:16,          3421:4, 3422:17,        dangled [1] - 3441:19                               disable [2] - 3484:21,
                                                                             DEPUTY [7] - 3390:2,
 3394:4, 3394:12,          3423:20, 3428:10,       dangling [1] - 3472:4      3391:25, 3392:19,         3485:9
 3395:4, 3401:16,          3436:6, 3438:4,         Daniel [1] - 3420:15       3399:21, 3447:24,        disabled [2] - 3408:3,
 3417:23, 3426:24,         3447:21, 3447:23,       dark [2] - 3423:17,        3448:2, 3492:21           3408:24
 3428:21, 3433:2,          3448:6, 3450:14,         3471:7                   deputy [1] - 3394:10      disagree [1] - 3402:6
 3434:7, 3437:14,          3451:14, 3451:16,       dark-colored [1] -                                  disaster [2] - 3411:18,
                                                                             describe [12] - 3436:9,
 3438:16, 3438:23,         3452:14, 3452:18,        3471:7                                              3411:24
                                                                              3449:14, 3461:11,
 3443:11, 3445:15,         3455:1, 3472:20,        date [1] - 3444:11                                  discharge [5] -
                                                                              3462:20, 3463:7,
 3447:7, 3450:10,          3483:19, 3486:19,       Dated [1] - 3493:9                                   3409:21, 3409:22,
                                                                              3466:4, 3475:22,
 3460:9, 3463:14,          3489:16, 3492:17        dates [1] - 3415:6                                   3409:23, 3409:25,
                                                                              3477:18, 3480:12,
 3472:18, 3474:21,        Court [12] - 3388:23,    days [7] - 3408:1,                                   3482:16
                                                                              3486:1, 3491:6,
 3474:23, 3480:17,         3388:23, 3391:11,        3417:21, 3418:16,         3491:8                   disclose [1] - 3416:6
 3483:17, 3485:7,          3391:19, 3402:16,        3433:12, 3449:9,                                   disclosed [2] -
                                                                             described [11] -
 3485:13, 3485:18,         3402:18, 3402:23,        3449:10, 3450:7                                     3416:13, 3416:16
                                                                              3436:3, 3450:11,
 3487:12, 3487:19,         3403:10, 3405:7,        DC [2] - 3388:13,                                   discuss [2] - 3453:5,
                                                                              3461:20, 3462:6,
 3488:13, 3488:14,         3405:19, 3492:21,        3388:18                                             3453:16
                                                                              3471:22, 3474:20,
 3488:16, 3490:18          3493:11                 dead [2] - 3412:3,         3474:23, 3474:25,        discussed [1] -
correctly [1] - 3420:3    Court's [1] - 3400:23     3412:4                    3481:1, 3482:25,          3451:11
Cory [2] - 3420:16,       courthouse [2] -         deadly [9] - 3482:8,       3483:3                   discussing [2] -
 3451:7                    3442:8, 3445:17          3482:13, 3483:1,         describing [1] -           3392:22, 3438:21
couched [1] - 3403:11     courtroom [4] -           3483:5, 3483:8,           3473:18                  discussions [3] -
counsel [5] - 3390:5,      3392:1, 3406:23,         3483:15, 3484:7,         detail [1] - 3416:4        3453:8, 3491:18,
 3390:12, 3399:16,         3423:12, 3448:5          3484:13, 3484:22                                    3491:20
                                                                             details [1] - 3417:4
 3437:5, 3452:15          cover [1] - 3492:25      Deadly [1] - 3482:23                                disdain [2] - 3427:16,
                                                                             determination [2] -
count [3] - 3437:13,      covered [1] - 3456:18    deal [2] - 3412:24,                                  3427:23
                                                                              3426:18, 3426:21
 3437:18, 3439:3          covers [1] - 3470:4       3437:7                   determines [1] -          dishdashah [3] -
Count [1] - 3438:21       create [1] - 3393:8      deals [1] - 3438:21        3440:18                   3464:18, 3465:21,
counterflow [4] -         created [3] - 3392:23,   Dean [1] - 3422:10        diagnosed [2] -            3481:8
 3476:3, 3477:8,           3393:5, 3393:17         death [1] - 3437:16        3413:4, 3416:7           dismissed [1] -
 3477:16, 3477:20         credibility [2] -        decided [1] - 3444:16     Dickman [1] - 3492:24      3447:25
country [1] - 3451:8       3400:17, 3400:23        deciding [1] - 3426:22    dictates [1] - 3482:2     dispatched [1] -
couple [2] - 3404:19,     crime [1] - 3439:18      decision [3] - 3396:25,   different [3] - 3403:2,    3430:13
 3404:20                  crimes [2] - 3414:5,      3401:24, 3412:6           3426:1, 3445:6           display [1] - 3419:11
course [1] - 3474:25       3414:8                  deep [1] - 3451:18        differentiate [1] -       displayed [1] -
court [8] - 3423:19,      Criminal [1] - 3388:3    defendant [1] -            3426:11                   3419:22
 3441:21, 3441:22,        criminal [4] - 3390:3,    3420:14                  difficult [2] - 3443:5,   disposal [1] - 3485:3
 3442:22, 3443:20,         3404:12, 3438:8,        Defendant [1] - 3388:5     3443:25                  distinguish [2] -
 3447:24, 3483:14          3438:11                 DEFENDANT [1] -           DIRECT [2] - 3392:8,       3428:25, 3429:5
COURT [63] - 3388:1,      Crook [4] - 3448:24,      3388:15                   3407:3                   DISTRICT [3] - 3388:1,
 3388:9, 3390:14,          3449:6, 3449:9,         defense [3] - 3390:11,    direct [3] - 3429:14,      3388:1, 3388:9
 3390:20, 3390:22,         3453:11                  3452:15, 3489:15          3452:21, 3482:20         doctor [1] - 3454:3
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 111 of 122                                                         3498



document [5] -             3461:24, 3467:5,          3461:24, 3462:2,         except [1] - 3402:7                  F
 3404:13, 3404:20,         3467:22, 3468:24          3473:11                  excitement [2] -
 3482:21, 3483:7,         eastbound [1] -           entire [4] - 3411:2,       3473:25, 3478:16
 3485:19                   3476:21                   3424:19, 3449:5,         exclude [2] - 3395:8,     face [4] - 3406:25,
dogs [3] - 3408:5,        Echo [1] - 3421:2          3449:7                    3406:4                     3422:4, 3422:7,
 3408:12, 3408:13         effect [1] - 3467:11      entry [1] - 3456:19       excuse [1] - 3399:17        3461:1
DOJ [2] - 3388:21,        EFP [2] - 3452:1,         equipment [7] -           excused [3] - 3399:20,    facility [2] - 3415:15,
 3388:22                   3452:8                    3450:22, 3458:8,          3448:1, 3492:20            3416:20
done [4] - 3398:22,       eight [3] - 3409:6,        3458:9, 3458:16,         exhibit [1] - 3405:13     facing [10] - 3439:20,
 3414:17, 3489:22,         3409:7, 3426:8            3458:22, 3458:25,        EXHIBIT [1] - 3389:7        3439:24, 3440:1,
 3490:16                  either [7] - 3400:19,      3459:2                   Exhibit [20] - 3389:8,      3460:25, 3463:23,
door [4] - 3449:23,        3402:8, 3409:20,         erase [1] - 3469:23        3389:9, 3389:10,           3467:4, 3468:23,
 3450:12, 3454:17,         3423:9, 3447:15,         erupt [2] - 3432:7,        3389:11, 3389:12,          3468:24, 3477:19,
 3490:3                    3489:7                    3467:14                   3389:13, 3389:14,          3477:20
dot [1] - 3421:11         elicit [2] - 3400:21,     erupted [2] - 3466:3,      3389:15, 3389:17,        fact [29] - 3394:23,
down [15] - 3391:1,        3402:21                   3466:5                    3392:17, 3392:22,          3395:19, 3396:19,
 3393:14, 3393:22,        elicited [1] - 3452:8     ERV [1] - 3475:9           3393:5, 3393:8,            3396:22, 3400:4,
 3394:17, 3435:1,         Elizabeth [2] -           escalate [1] - 3484:13     3401:12, 3418:23,          3402:8, 3405:9,
 3449:24, 3460:19,         3388:23, 3493:11         escalation [2] -           3419:17, 3420:24,          3414:1, 3423:9,
 3470:4, 3470:11,         ELIZABETH [1] -            3484:5, 3484:16           3422:15, 3437:24,          3427:3, 3431:17,
 3474:13, 3474:17,         3493:3                   essentially [6] -          3486:17                    3437:11, 3440:9,
 3474:19, 3478:10,        elsewhere [1] -            3415:16, 3461:21,        exit [2] - 3456:19,         3440:18, 3443:7,
 3486:3                    3415:15                   3480:7, 3482:2,           3487:6                     3444:7, 3444:23,
downed [5] - 3433:7,                                 3483:2, 3484:8           expect [1] - 3399:5         3445:5, 3446:14,
                          email [2] - 3388:14,
 3433:10, 3433:18,                                  establish [1] - 3434:15   experience [8] -            3446:21, 3447:2,
                           3388:19
 3434:13, 3475:11                                                              3409:4, 3409:5,            3451:4, 3452:1,
                          emails [2] - 3405:12,     evaluation [2] -
downsizing [1] -                                                               3415:24, 3423:9,           3470:25, 3482:18,
                           3405:16                   3416:22, 3416:24
 3410:1                                                                        3425:11, 3425:25,          3483:3, 3485:17,
                          embassy [1] - 3405:4      Evan [6] - 3420:14,
Dr [4] - 3437:17,                                                              3426:2                     3487:24, 3488:18
                          employed [1] -             3427:19, 3434:4,
 3438:22, 3443:11,                                                            explain [13] - 3394:19,   facts [1] - 3446:6
                           3413:13                   3489:2, 3490:2
 3468:17                                                                       3396:2, 3425:20,         fair [2] - 3445:20,
                          employee [3] -            event [5] - 3393:1,
draw [6] - 3431:11,                                                            3431:13, 3443:5,           3445:24
                           3393:10, 3394:11,         3395:2, 3402:1,
 3431:14, 3436:11,                                   3460:3, 3476:15           3449:3, 3455:8,          fairly [1] - 3467:9
                           3410:8
 3475:25, 3476:4,                                   events [1] - 3473:17       3465:23, 3472:7,         familiar [2] - 3481:13,
                          employment [3] -
 3476:21                                                                       3478:6, 3482:10,           3481:22
                           3415:11, 3415:22,        eventually [1] -
drawing [1] - 3470:3                                 3478:10                   3484:4                   family [5] - 3407:13,
                           3416:2
drew [1] - 3469:21                                                            explained [5] -             3410:21, 3411:2,
                          encountered [1] -         evidence [10] -
drink [1] - 3420:20                                                            3393:12, 3394:1,           3443:6, 3444:2
                           3426:5                    3392:20, 3399:10,
driver [4] - 3464:10,                                3399:13, 3403:20,         3479:24, 3488:6,         far [7] - 3398:4,
                          end [13] - 3392:12,
 3484:18, 3485:12,                                   3404:11, 3405:2,          3488:12                    3419:20, 3419:21,
                           3392:24, 3392:25,
 3486:4                                              3406:10, 3420:25,        explaining [1] -            3425:8, 3448:22,
                           3406:17, 3413:9,
driver's [3] - 3464:9,                               3437:24, 3461:9           3392:23                    3448:25, 3460:15
                           3413:12, 3422:1,
 3464:15, 3465:19                                   exact [4] - 3391:12,      expletive [1] - 3427:11   fast [2] - 3464:3,
                           3441:1, 3456:15,
driving [1] - 3423:10                                3407:18, 3429:22,        explosion [8] -             3485:11
                           3457:4, 3460:25,
during [8] - 3403:15,      3471:23                   3487:10                   3454:17, 3460:21,        father [1] - 3410:25
 3449:9, 3450:5,          ended [3] - 3392:14,      exactly [3] - 3431:14,     3467:1, 3467:2,          father's [1] - 3411:1
 3452:8, 3453:13,          3412:7, 3451:5            3458:10, 3471:20          3467:4, 3467:11,         FBI [15] - 3395:14,
 3473:8, 3475:16          endings [1] - 3412:24     exaggerate [1] -           3467:16, 3481:6            3395:18, 3395:21,
Dustin [5] - 3420:15,                                3416:10                  explosions [1] -            3395:25, 3396:5,
                          ends [1] - 3446:12
 3421:25, 3456:25,                                  exaggerated [1] -          3467:7                     3396:23, 3397:1,
                          enemy [2] - 3435:15,
 3471:25, 3489:1                                     3416:3                   explosively [1] -           3397:6, 3399:12,
                           3436:18
                                                                               3453:12                    3428:22, 3441:19,
                          engagement [3] -          examination [4] -
                                                                                                          3442:3, 3442:7,
           E               3482:8, 3483:24,          3390:25, 3451:25,        exposed [1] - 3456:13
                                                                                                          3479:25
                           3485:15                   3452:9, 3452:21          expressed [1] -
                                                                               3452:3                   FCRR [3] - 3388:23,
                          enter [1] - 3461:22       EXAMINATION [2] -
early [1] - 3410:6                                                            expressions [1] -           3493:3, 3493:11
                          entered [3] - 3412:2,      3392:8, 3407:3
earpiece [5] - 3458:18,                                                        3451:20                  feelings [3] - 3425:16,
                           3440:16, 3461:16         example [3] - 3484:18,
 3459:7, 3459:8,                                                              extensive [2] - 3417:1,     3425:17, 3451:11
                          entering [8] - 3460:23,    3488:6, 3489:4
 3459:11                                                                       3417:2                   fell [1] - 3478:10
                           3460:24, 3461:5,         examples [1] -
east [6] - 3461:22,                                                                                     felt [5] - 3410:20,
                           3461:6, 3461:11,          3485:17
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 112 of 122                                                     3499



  3416:13, 3416:16,        3464:22, 3468:2,       flares [2] - 3472:8,                              grand [1] - 3397:5
                                                                                     G
  3442:17, 3442:20         3468:11, 3468:15,        3485:1                                          grandfather [2] -
Fernando [1] - 3390:8      3468:20, 3470:11,      flew [2] - 3433:8,                                 3410:24
FERNANDO [1] -             3471:2, 3477:3,          3433:9                 gabapentin [2] -         grape [2] - 3491:7,
  3388:11                  3477:23, 3478:9,       flow [2] - 3477:13,       3412:17, 3412:21         3491:9
few [15] - 3399:4,         3478:18, 3478:20,        3479:12                games [1] - 3420:18      grassy [1] - 3470:5
  3399:16, 3399:18,        3478:21, 3486:14,      follow [6] - 3405:9,     garb [1] - 3465:22       Gray [4] - 3393:22,
  3405:12, 3416:5,         3487:11, 3488:7,         3420:9, 3455:5,        gears [1] - 3436:21       3397:10, 3449:20,
  3417:7, 3417:21,         3488:15                  3455:9, 3461:4,        general [3] - 3409:22,    3450:3
  3418:16, 3423:8,       fires [1] - 3435:10        3485:14                 3409:25, 3420:19        great [1] - 3410:24
  3444:12, 3448:22,      firing [60] - 3414:25,   FOR [3] - 3388:1,        generally [7] -          great-grandfather [1]
  3448:25, 3449:1,         3431:17, 3432:4,         3388:11, 3388:15        3419:13, 3423:23,        - 3410:24
  3449:10, 3459:22         3461:2, 3462:10,       Force [1] - 3482:23       3456:9, 3456:20,        green [1] - 3422:1
filed [3] - 3401:10,       3462:13, 3462:14,      force [13] - 3411:14,     3469:15, 3469:25,       Green [7] - 3394:2,
  3404:22, 3438:11         3462:16, 3464:24,        3482:8, 3482:13,        3482:7                   3396:14, 3396:16,
filled [1] - 3468:5        3464:25, 3465:1,         3483:1, 3483:5,        gentleman [1] -           3459:17, 3461:21,
filling [3] - 3448:24,     3465:5, 3466:9,          3483:9, 3483:15,        3412:3                   3476:6, 3487:1
  3449:5, 3453:11          3466:11, 3466:13,        3484:5, 3484:7,        Gentlemen [2] -          grenade [8] - 3403:12,
finally [2] - 3438:25,     3466:14, 3466:21,        3484:8, 3484:14,        3392:2, 3399:9           3403:15, 3403:17,
  3444:16                  3468:23, 3468:25,        3484:22                gentlemen [14] -          3403:19, 3404:3,
fine [3] - 3398:22,        3469:1, 3469:3,        foregoing [1] - 3493:4    3396:7, 3413:17,         3404:6, 3450:12,
  3401:21, 3405:21         3469:13, 3469:18,      forgot [1] - 3432:23      3447:10, 3448:14,        3450:19
finger [2] - 3455:12,      3469:19, 3470:1,       form [1] - 3398:19        3449:4, 3449:14,        grenades [5] -
  3461:16                  3470:9, 3470:13,       formations [1] -          3455:8, 3455:20,         3449:22, 3450:21,
finish [3] - 3397:8,       3470:17, 3470:22,        3410:2                  3460:22, 3480:10,        3450:25, 3451:5,
  3410:19, 3447:3          3470:25, 3471:18,      formed [1] - 3453:12      3481:24, 3484:4,         3451:9
fire [48] - 3397:24,       3472:25, 3474:11,      forward [5] - 3396:4,     3487:20, 3488:12        grew [1] - 3407:22
  3413:21, 3414:20,        3474:25, 3475:3,         3396:25, 3444:25,      get-go [1] - 3443:2      group [3] - 3427:14,
  3418:4, 3418:5,          3475:17, 3475:20,        3466:2, 3491:10        given [3] - 3391:13,      3490:8, 3491:20
  3418:9, 3418:12,         3476:8, 3476:11,       Four [1] - 3408:10        3451:6, 3492:16         grow [1] - 3407:24
  3425:6, 3431:15,         3476:15, 3477:15,      Fourth [1] - 3388:12     glasses [1] - 3456:1     Guard [8] - 3409:7,
  3431:23, 3432:5,         3478:3, 3478:24,                                Government [40] -         3409:12, 3410:13,
                                                  frag [1] - 3449:23
  3432:21, 3432:25,        3479:3, 3479:18,                                 3389:8, 3389:9,          3411:5, 3413:6,
                                                  fragmentation [1] -
  3433:1, 3435:9,          3479:21, 3480:5,                                 3389:10, 3389:11,        3413:8, 3413:12,
                                                    3450:19
  3435:17, 3435:19,        3480:15, 3484:15,                                3389:12, 3389:13,        3426:2
                                                  free [1] - 3442:14
  3435:21, 3436:11,        3484:20, 3485:8,                                 3389:14, 3389:15,
                                                  frequently [1] -                                  guess [4] - 3398:21,
  3436:15, 3443:8,         3487:9, 3487:25,                                 3389:17, 3390:9,
                                                    3429:19                                          3442:10, 3467:4,
  3443:17, 3443:21,        3488:1, 3488:7,                                  3391:6, 3391:23,
                                                  friendly [2] - 3424:2,                             3488:5
  3444:5, 3444:7,          3488:13, 3488:19,                                3392:6, 3392:22,
                                                    3426:6                                          guidance [1] -
  3444:18, 3445:4,         3490:3                                           3400:6, 3402:10,
                                                  friends [3] - 3420:12,                             3452:25
  3463:10, 3464:11,      first [19] - 3397:9,                               3404:11, 3405:2,
                                                    3423:22, 3427:15                                guide [1] - 3477:12
  3464:20, 3465:3,         3400:3, 3413:4,                                  3405:13, 3437:1,
                                                  front [11] - 3420:1,                              guilty [21] - 3401:11,
  3466:20, 3468:6,         3417:21, 3439:13,                                3437:8, 3440:5,
                                                    3427:11, 3441:20,                                3401:15, 3401:17,
  3468:7, 3469:16,         3452:14, 3462:22,                                3440:7, 3440:21,
                                                    3454:22, 3455:11,                                3402:2, 3404:14,
  3469:17, 3470:8,         3463:5, 3463:15,                                 3440:25, 3441:5,
                                                    3456:14, 3457:20,                                3404:17, 3405:10,
  3470:24, 3471:1,         3463:19, 3469:21,                                3443:2, 3443:20,
                                                    3461:2, 3474:12,                                 3414:1, 3437:2,
  3474:21, 3474:23,        3480:11, 3481:5,                                 3444:7, 3444:17,
                                                    3474:15, 3475:8                                  3437:8, 3437:11,
  3477:5, 3477:25,         3484:21, 3484:23,                                3444:19, 3445:2,
                                                  Frost [8] - 3487:8,                                3437:13, 3437:18,
  3485:6, 3485:12,         3485:9, 3490:19,                                 3445:3, 3445:8,
                                                    3487:11, 3488:18,                                3441:24, 3442:23,
  3486:24, 3488:9          3492:17                                          3445:19, 3445:23,
                                                    3489:11, 3490:9,                                 3443:10, 3443:19,
firearm [2] - 3481:13,   five [2] - 3408:16,                                3446:2, 3446:4,
                                                    3490:16, 3491:23,                                3468:18, 3478:12,
  3482:16                  3464:12                                          3446:18, 3446:21
                                                    3492:1                                           3480:1, 3483:8
firearms [2] - 3405:3,   flames [1] - 3467:14                              GOVERNMENT [1] -
                                                  frost [1] - 3424:3                                Gulf [2] - 3438:1,
  3481:25                flare [13] - 3471:14,                              3388:11
                                                  fucking [1] - 3427:5                               3441:12
fired [28] - 3429:12,      3471:17, 3471:19,                               Government's [8] -
                                                  full [9] - 3407:7,                                gun [4] - 3422:21,
  3432:3, 3432:9,          3471:24, 3471:25,                                3392:17, 3407:2,
                                                    3463:9, 3463:10,                                 3469:8, 3470:20,
  3435:14, 3435:24,        3472:6, 3472:20,                                 3418:23, 3419:16,
                                                    3463:13, 3463:19,                                3479:6
  3435:25, 3436:14,        3472:22, 3472:23,                                3420:24, 3422:15,
                                                    3464:20, 3480:16,                               gunfight [2] - 3431:18,
  3464:5, 3464:7,          3472:25, 3473:1,                                 3437:24, 3486:17
                                                    3493:5                                           3432:7
  3464:9, 3464:19,         3484:11                                         Grand [1] - 3408:20      gunfire [13] - 3460:24,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 113 of 122                                                        3500



 3462:5, 3462:9,          3473:15, 3473:18,        3416:1, 3443:1,           imminent [4] - 3482:9,      3396:5, 3399:11,
 3463:16, 3463:19,        3475:16, 3476:7          3443:16, 3445:1,            3482:15, 3483:1,          3404:12, 3440:23,
 3463:20, 3466:3,        heard [37] - 3399:10,     3446:5                      3484:14                   3442:1, 3442:23,
 3466:4, 3466:6,          3420:6, 3454:18,        Honor [41] - 3390:2,       impacting [2] -             3445:9
 3473:21, 3478:16,        3457:1, 3463:5,          3390:7, 3390:10,            3471:6, 3471:10         initial [1] - 3409:14
 3480:13, 3480:18         3463:8, 3463:9,          3390:17, 3390:19,         impeaching [1] -          injured [1] - 3450:18
gunner [6] - 3420:1,      3463:15, 3463:19,        3390:21, 3390:24,           3405:21                 injuries [1] - 3408:13
 3454:22, 3456:14,        3465:2, 3465:3,          3391:1, 3391:8,           in-court [1] - 3423:19    instance [1] - 3452:7
 3456:19, 3457:19         3465:5, 3466:19,         3392:7, 3398:14,          inactive [1] - 3413:14    instances [1] -
gunshots [3] - 3463:5,    3466:20, 3467:9,         3398:16, 3399:5,          incentive [2] - 3447:9,     3429:11
 3463:6, 3463:7           3467:10, 3467:19,        3399:7, 3399:24,            3447:12                 instead [2] - 3488:8,
guy [1] - 3454:16         3468:23, 3469:3,         3400:3, 3400:4,           incident [13] -             3488:18
guys [10] - 3429:1,       3469:16, 3469:18,        3400:9, 3400:16,            3403:15, 3404:1,        instructed [3] -
 3430:11, 3430:15,        3469:25, 3470:13,        3403:8, 3403:24,            3404:5, 3406:9,           3399:10, 3399:12,
 3430:19, 3431:4,         3472:8, 3473:9,          3404:10, 3404:19,           3429:15, 3429:17,         3400:10
 3432:18, 3433:20,        3473:21, 3473:23,        3405:16, 3406:3,            3433:4, 3449:20,        instruction [11] -
 3458:25, 3483:14,        3474:23, 3480:8,         3406:8, 3406:10,            3449:21, 3449:25,         3391:3, 3391:5,
 3492:12                  3480:18, 3480:20,        3406:19, 3418:22,           3450:5, 3473:8,           3391:9, 3391:11,
                          3481:1, 3481:4,          3419:9, 3422:14,            3492:11                   3391:12, 3391:13,
          H               3481:5, 3481:6,          3437:23, 3448:8,          includes [2] - 3404:8,      3399:6, 3399:15,
                          3481:11, 3486:23         3451:15, 3451:24,           3438:14                   3401:10, 3402:11,
                         Heard [6] - 3420:15,      3453:1, 3454:23,          including [1] -             3406:17
Hajj [1] - 3427:9         3421:25, 3456:25,        3481:16, 3486:16,           3451:25                 instructions [5] -
hajji [4] - 3427:5,       3464:25, 3465:1,         3489:13, 3489:14          incoming [6] - 3443:8,      3401:13, 3401:21,
 3427:7, 3427:10          3489:1                  honorable [1] -              3443:17, 3444:5,          3405:7, 3405:8,
Hall [2] - 3449:21,      Heard's [1] - 3471:25     3409:23                     3444:7, 3444:18,          3490:4
 3449:25                 hearing [7] - 3400:16,   HONORABLE [1] -              3445:4                  insurgent [12] -
hall [1] - 3403:25        3441:23, 3459:6,         3388:8                    INDEX [1] - 3389:1          3426:22, 3429:22,
hand [11] - 3403:12,      3459:12, 3468:14,       hookup [5] - 3475:4,                                   3431:7, 3431:16,
                                                                             India [1] - 3437:25
 3403:15, 3403:17,        3477:5, 3480:12          3475:6, 3475:16,                                      3435:24, 3436:2,
                                                                             indicating [32] -
 3403:19, 3404:6,        hearsay [6] - 3404:12,    3475:23, 3475:24                                      3477:2, 3479:16,
                                                                               3393:17, 3394:6,
 3407:1, 3455:16,         3450:13, 3451:19,       hoping [3] - 3431:15,                                  3491:4, 3491:8,
                                                                               3397:12, 3398:24,
 3468:3, 3484:9,          3451:21, 3451:23,        3440:21, 3440:25                                      3491:13, 3491:14
                                                                               3419:2, 3419:14,
 3484:10, 3484:23         3452:10                 house [1] - 3412:10          3419:22, 3420:4,        insurgents [12] -
handcuffed [1] -         held [4] - 3390:23,      hundred [1] - 3434:25                                  3397:10, 3426:8,
                                                                               3420:6, 3420:8,
 3442:13                  3398:18, 3400:2,        hurricane [1] -                                        3426:9, 3427:1,
                                                                               3420:12, 3421:6,
handcuffs [2] -           3451:17                  3411:21                                               3429:1, 3469:2,
                                                                               3421:11, 3421:14,
 3441:20, 3442:11        helicopter [3] -         Hurricane [1] -                                        3470:18, 3488:2,
                                                                               3421:17, 3422:2,
handed [1] - 3398:23      3433:18, 3433:21,        3411:24                     3422:5, 3422:19,          3488:8, 3488:18
handling [1] - 3393:13    3434:13                                              3422:22, 3422:25,       Intel [1] - 3393:2
hands [7] - 3468:1,      help [4] - 3440:7,                   I                3456:10, 3457:8,        intellectual [1] -
 3468:4, 3468:6,          3443:9, 3444:1,                                      3457:9, 3461:18,          3408:23
 3468:8, 3468:12,         3475:14                                              3469:19, 3476:4,        intelligence [1] -
 3468:20, 3478:2         helped [1] - 3441:5      Ian [4] - 3448:24,
                                                                               3476:24, 3477:10,         3485:25
handwritten [1] -        helping [2] - 3439:4,      3449:6, 3449:9,
                                                                               3481:21, 3483:24,       intend [3] - 3400:21,
 3393:1                   3447:14                   3453:11
                                                                               3485:21                   3402:21, 3405:19
hard [2] - 3425:20,      hereby [1] - 3493:3      iconic [1] - 3412:9
                                                                             indicating) [12] -        intending [2] - 3401:7,
 3443:5                  hiding [1] - 3436:2      ID [1] - 3423:19
                                                                               3394:8, 3397:13,          3472:16
Haus [1] - 3448:19       high [1] - 3456:16       idea [1] - 3433:11           3423:16, 3455:22,       intent [1] - 3484:21
headed [1] - 3479:13     higher [1] - 3492:5      identified [2] - 3463:2,     3456:7, 3457:3,         internal [1] - 3444:21
heading [4] - 3459:18,   hired [1] - 3415:11        3465:20                    3461:17, 3461:19,       Internet [2] - 3415:13,
 3462:24, 3476:20,       hit [5] - 3429:24,       identify [2] - 3390:6,       3462:25, 3470:1,          3415:14
 3482:22                  3453:12, 3471:6,          3469:15                    3470:10, 3476:21        interpreted [1] -
health [1] - 3416:23      3477:22                 ignite [1] - 3473:1        individuals [3] -           3490:14
hear [15] - 3460:24,     hitting [1] - 3471:12    immediate [4] -              3419:13, 3419:16,       interviewed [1] -
 3461:14, 3462:5,        hold [1] - 3472:6          3426:14, 3426:16,          3486:22                   3395:14
 3462:9, 3466:22,                                   3468:7, 3482:11          Information [2] -
                         holding [2] - 3443:7,                                                         introduced [1] -
 3466:25, 3467:8,         3451:5                  immediately [4] -            3438:8, 3438:11           3405:2
 3467:15, 3467:18,                                  3462:12, 3468:2,         information [9] -
                         home [1] - 3396:9                                                             introducing [1] -
 3468:23, 3473:13,                                  3478:18, 3484:22           3393:15, 3395:19,
                         honest [6] - 3415:23,                                                           3404:11
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 114 of 122                                                       3501



investigation [1] -         3441:3, 3441:4,          3411:12, 3416:23,        3388:15                   3401:9, 3402:11,
  3492:6                    3445:17, 3445:20,        3418:19, 3420:17,      late [1] - 3458:14          3406:17
investigators [1] -         3445:24, 3446:5,         3423:2, 3426:25,       law [2] - 3396:11,        line [6] - 3420:8,
  3440:9                    3446:8, 3446:18,         3430:5, 3435:11,         3483:14                   3447:1, 3469:19,
involve [1] - 3416:23       3447:6                   3436:3, 3436:11,       lawyers [3] - 3436:25,      3469:21, 3470:4
involved [3] - 3410:21,   JUDGE [1] - 3388:9         3444:5, 3456:8,          3437:4, 3437:7          lines [1] - 3490:11
  3412:2, 3412:13         Judge [2] - 3400:11,       3463:6, 3469:21,       lead [8] - 3396:14,       listed [1] - 3408:24
involvement [1] -           3447:19                  3490:16                  3397:21, 3397:24,       listen [1] - 3459:8
  3393:20                 judgment [1] -            kinds [1] - 3408:21       3401:8, 3449:11,        literally [1] - 3417:21
Iraq [7] - 3411:9,          3424:15                 Knight [1] - 3408:20      3452:2, 3473:9,         live [1] - 3407:17
  3411:10, 3411:12,       July [2] - 3388:5,        Knights [1] - 3408:20     3474:7                  lived [1] - 3407:20
  3411:15, 3415:8,          3493:9                  knocked [1] - 3454:16   leader [5] - 3448:15,     lives [1] - 3484:14
  3453:20, 3453:22        juries [1] - 3397:5       knowledge [3] -           3448:25, 3449:5,        living [1] - 3412:7
Iraqi [6] - 3425:23,      jurisdiction [2] -         3403:14, 3404:3,         3453:11, 3453:13        LLP [1] - 3388:17
  3429:19, 3430:6,          3404:21, 3404:23         3404:4                 leadership [2] -          loaded [1] - 3459:3
  3430:7, 3464:15,        jurors [2] - 3399:20,     known [1] - 3483:16       3449:15, 3452:6         located [5] - 3423:14,
  3464:18                   3448:1                  knows [2] - 3401:1,     leading [4] - 3436:5,       3423:16, 3433:18,
Iraqis [7] - 3425:17,     jury [26] - 3390:15,       3405:19                  3452:21, 3452:22,         3457:13, 3462:20
  3426:6, 3427:4,           3391:22, 3392:1,        Korea [1] - 3409:18       3483:18                 location [14] -
  3427:16, 3427:24,         3396:7, 3399:2,         Krueger [5] - 3434:3,   leaned [1] - 3477:23        3433:23, 3435:15,
  3429:7, 3430:15           3402:1, 3402:3,          3489:12, 3490:9,       leaning [1] - 3490:2        3435:17, 3435:19,
Irish [1] - 3459:17         3404:22, 3405:11,        3491:23, 3492:1        least [4] - 3439:12,        3435:21, 3435:24,
irrelevant [1] -            3406:21, 3406:23,       KRYSTAL [1] -             3440:2, 3444:4,           3436:2, 3436:4,
  3451:21                   3413:17, 3447:11,        3388:16                  3485:9                    3436:15, 3436:19,
Island [1] - 3407:25        3448:5, 3448:15,        Krystal [1] - 3390:11   leave [9] - 3396:13,        3455:13, 3459:19,
issue [3] - 3400:3,         3449:4, 3449:15,                                  3396:15, 3398:3,          3480:3
  3402:12, 3487:25          3455:9, 3455:20,                   L              3409:19, 3442:14,       locking [2] - 3393:22,
issued [1] - 3441:7         3460:22, 3480:10,                                 3449:9, 3458:1,           3460:19
issues [2] - 3399:17,       3481:24, 3484:5,                                  3459:17, 3476:24        Log [5] - 3391:1,
                            3487:21, 3488:13,       labs [1] - 3408:7       leaving [3] - 3432:1,
  3406:3                                                                                                3392:17, 3395:20,
                            3492:20                 Ladies [1] - 3392:2       3459:5, 3476:7
itself [1] - 3393:4                                                                                     3399:11, 3399:14
                          justification [1] -       ladies [15] - 3396:7,   lectern [1] - 3390:6      log [11] - 3393:4,
                            3413:22                   3399:9, 3413:17,
           J                                          3447:10, 3448:14,
                                                                            led [2] - 3405:10,          3393:17, 3394:5,
                          justified [1] - 3490:15                             3425:23                   3394:7, 3394:9,
                          justify [1] - 3488:20       3449:3, 3449:14,      left [8] - 3420:6,          3395:3, 3395:6,
Janice [1] - 3492:24                                  3455:8, 3455:19,        3421:24, 3449:10,         3395:9, 3396:5,
January [3] - 3415:7,                                 3460:22, 3480:10,
                                     K                3481:24, 3484:4,
                                                                              3451:4, 3451:8,           3397:9, 3398:1
  3417:15, 3424:18                                                            3451:9, 3455:16,        look [21] - 3391:9,
JEREMY [2] - 3407:2,                                  3487:20, 3488:12        3467:4                    3393:19, 3421:13,
  3407:9                  Kadhum [1] - 3438:22      Lamberth [1] -          left-hand [1] - 3455:16     3421:19, 3421:21,
Jeremy [4] - 3389:4,      Katrina [2] - 3411:21,      3400:11               leg [1] - 3449:23           3421:24, 3438:5,
  3399:1, 3407:9,          3411:24                  LAMBERTH [1] -
                                                                            legal [5] - 3399:17,        3438:10, 3439:10,
  3434:3                  keep [6] - 3406:15,         3388:8
                                                                              3405:7, 3405:8,           3456:1, 3467:24,
Jessica [1] - 3388:21      3408:1, 3425:1,          lane [4] - 3463:2,        3483:7, 3483:13           3469:15, 3474:11,
Jimmy [3] - 3448:17,       3447:20, 3456:17,          3467:5, 3467:22,      less [2] - 3459:24,         3480:15, 3483:22,
  3448:18, 3449:11         3490:10                    3476:4
                                                                              3459:25                   3485:19, 3485:24,
job [3] - 3416:12,        keeping [1] - 3406:13     lanes [1] - 3470:5
                                                                            letter [1] - 3441:3         3486:2, 3486:4,
  3416:14, 3416:16        keeps [1] - 3477:9        language [2] -                                      3486:8, 3486:13
                                                                            letting [1] - 3441:4
jobs [1] - 3424:12        key [2] - 3472:9,           3391:12, 3391:14                                looked [5] - 3419:4,
                                                                            level [1] - 3492:6
JOE [1] - 3388:17          3472:10                  large [2] - 3466:4,                                 3430:25, 3442:1,
                                                                            levels [1] - 3444:1
Johnson [1] - 3393:9      Khazali [1] - 3438:22       3466:6                                            3442:23, 3492:14
                                                                            Liberty [5] - 3420:14,
joined [1] - 3425:12      Kia [3] - 3406:5,         last [15] - 3391:11,                              looking [9] - 3397:12,
                                                                              3427:19, 3434:4,
joint [1] - 3404:23        3467:12, 3468:1            3392:12, 3392:23,                                 3426:22, 3431:3,
                                                                              3489:2, 3490:2
joke [1] - 3472:5         kids [1] - 3407:15          3393:13, 3394:1,                                  3460:3, 3461:25,
                                                                            Liberty's [1] - 3490:2
Jordan [1] - 3454:11      kill [2] - 3425:21,         3397:14, 3402:19,                                 3462:1, 3462:3,
                                                                            life [1] - 3482:11
Juan [1] - 3389:3          3439:4                     3402:24, 3405:14,                                 3470:11
                                                                            lights [1] - 3485:1
JUAN [1] - 3391:23        kills [2] - 3428:3,         3405:16, 3457:20,                               looks [3] - 3472:24,
                                                                            Lima [1] - 3454:24
judge [14] - 3400:4,       3428:12                    3457:24, 3485:12,                                 3481:22
                                                                            limited [2] - 3391:2,
  3400:12, 3401:2,        kind [18] - 3408:4,         3486:21                                         Loth [2] - 3388:23,
                                                                              3399:13
  3440:18, 3441:1,         3409:1, 3409:21,         LATCOVICH [1] -                                     3493:11
                                                                            limiting [4] - 3391:3,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 115 of 122                                                    3502



LOTH [1] - 3493:3         3489:11, 3490:9,        mentioned [3] -           3390:10, 3390:21,       3441:11, 3441:13,
love [1] - 3443:6         3491:22, 3492:1          3413:1, 3423:22,         3392:2, 3392:10,        3447:19, 3447:22,
lump [1] - 3426:25       mean [20] - 3402:6,       3486:22                  3392:11, 3398:23,       3448:4, 3448:8,
lunch [2] - 3492:17,      3402:22, 3403:5,        mentioning [1] -          3405:13, 3407:5,        3448:9, 3450:13,
  3492:22                 3418:6, 3424:2,          3480:4                   3407:6, 3448:10,        3450:15, 3451:15,
                          3427:6, 3428:8,         met [3] - 3395:18,        3448:11                 3451:18, 3451:24,
          M               3431:13, 3431:14,        3395:21, 3441:18        most [2] - 3423:25,      3452:10, 3452:12,
                          3457:12, 3458:19,       metal [3] - 3455:19,      3427:2                  3452:17, 3453:1,
                          3460:4, 3466:5,          3457:4, 3472:9          mostly [1] - 3408:7      3453:4, 3454:23,
M203 [2] - 3490:1,        3469:10, 3472:16,       meters [1] - 3434:25     mount [1] - 3457:5       3454:25, 3455:2,
 3490:3                   3478:7, 3478:14,        Mia [2] - 3393:9,        mounting [2] -           3455:15, 3455:18,
M240 [6] - 3455:24,       3481:25, 3482:10,        3394:17                  3455:24, 3458:9         3461:8, 3461:10,
 3456:3, 3457:5,          3490:12                 mid-2009 [1] - 3445:1    move [16] - 3406:4,      3463:1, 3463:4,
 3469:7, 3469:11,        means [1] - 3482:11                                3413:16, 3418:23,       3470:2, 3470:7,
                                                  middle [1] - 3421:9
 3470:16                 meant [3] - 3402:18,                               3420:24, 3422:15,       3472:21, 3481:16,
                                                  might [9] - 3403:12,
M4 [7] - 3462:12,         3402:21, 3403:1                                   3437:24, 3447:17,       3481:18, 3481:19,
                                                   3403:18, 3405:10,
 3462:16, 3463:10,       Mecca [1] - 3427:9                                 3454:23, 3475:19,       3481:20, 3483:18,
                                                   3431:11, 3431:16,
 3463:12, 3465:4,        mechanic's [1] -                                   3479:11, 3481:17,       3483:21, 3486:16,
                                                   3435:3, 3460:4,
 3468:25, 3480:16         3429:23                                           3485:1, 3486:16,        3486:18, 3486:20,
                                                   3479:21
machine [2] - 3388:25,   media [1] - 3412:8                                 3487:1, 3492:15,        3489:13, 3489:14,
                                                  Mike [2] - 3481:17,
 3469:8                  medication [1] -                                   3492:17                 3489:17
                                                   3481:19
Mahassin [4] -            3412:14                                          moved [3] - 3460:8,     MS [26] - 3390:10,
                                                  military [8] - 3409:4,
 3437:17, 3438:22,       medications [5] -                                  3466:2, 3466:7          3390:24, 3391:17,
                                                   3409:5, 3410:1,
 3443:11, 3468:17         3412:16, 3453:19,                                moving [11] - 3459:1,    3399:5, 3399:7,
                                                   3410:17, 3410:21,
maintain [1] - 3480:2     3453:22, 3454:6,         3411:1, 3411:3,          3461:3, 3462:6,         3399:24, 3400:3,
male [1] - 3411:2         3454:9                   3425:22                  3462:7, 3464:1,         3400:10, 3400:14,
man [8] - 3412:6,        medics [1] - 3412:6      military-type [1] -       3464:2, 3464:3,         3401:4, 3401:9,
 3412:10, 3464:16,       meet [2] - 3440:9,        3425:22                  3480:23, 3480:25,       3401:16, 3401:25,
 3465:20, 3478:2,         3445:8                  million [1] - 3426:9      3485:11                 3402:12, 3402:23,
 3478:11, 3478:21,       meeting [6] - 3406:13,                            Moyock [1] - 3415:20     3403:3, 3403:8,
                                                  mind [4] - 3423:13,
 3481:8                   3488:22, 3488:25,                                MR [100] - 3390:7,       3404:4, 3404:10,
                                                   3452:24, 3471:11,
managed [1] - 3410:8      3490:20, 3490:22,        3478:14                  3390:17, 3391:8,        3405:1, 3405:12,
management [1] -          3490:23                                           3391:16, 3391:18,       3405:24, 3406:3,
                                                  mine [2] - 3397:2,
 3398:11                 meetings [1] - 3406:9                              3392:7, 3392:9,         3406:7, 3406:13,
                                                   3478:17
manning [2] -            member [8] - 3413:18,                              3392:18, 3392:20,       3406:19
                                                  minute [1] - 3459:23
 3430:15, 3456:6          3418:4, 3418:5,                                   3392:21, 3398:13,      multiple [2] - 3397:10,
                                                  minutes [6] - 3399:4,
manslaughter [12] -       3418:7, 3418:12,                                  3398:15, 3398:21,       3444:19
                                                   3399:16, 3399:18,
 3414:2, 3437:14,         3418:14, 3422:11                                  3399:1, 3400:8,        murder [1] - 3489:20
                                                   3447:23, 3459:22,
 3437:19, 3438:15,       members [17] -                                     3400:13, 3400:20,      Murphy [6] - 3424:3,
                                                   3459:24
 3438:22, 3439:4,         3398:8, 3418:9,                                   3400:24, 3401:1,        3434:8, 3489:11,
                                                  missed [1] - 3458:14
 3439:19, 3439:23,        3419:17, 3424:17,                                 3401:6, 3401:19,        3490:9, 3491:22,
                                                  missing [3] - 3395:19,
 3468:18, 3478:12         3425:1, 3425:6,                                   3402:5, 3402:20,        3492:1
                                                   3396:5, 3410:1
Marine [1] - 3410:25      3427:3, 3433:8,                                   3402:25, 3403:24,
                                                  mission [5] - 3405:3,
mark [1] - 3461:15        3433:10, 3433:22,        3433:7, 3434:2,          3404:16, 3404:19,                 N
markers [1] - 3451:22     3433:24, 3434:4,         3434:11, 3481:25         3405:15, 3405:18,
marking [1] - 3461:13     3434:5, 3434:10,        mission's [1] -           3405:23, 3406:1,
                                                                                                   name [5] - 3393:9,
markings [1] - 3486:6     3435:21, 3436:14,        3481:13                  3418:22, 3418:24,
                                                                                                    3407:7, 3418:13,
Marlin [1] - 3421:10      3436:18                 missions [2] - 3416:4,    3419:1, 3419:9,
                                                                                                    3422:6, 3437:21
Martin [1] - 3390:8      men [3] - 3419:23,        3430:10                  3419:12, 3420:23,
                                                                                                   nap [1] - 3454:14
MARTIN [2] - 3388:11,     3427:8, 3491:25                                   3421:1, 3421:2,
                                                  mobility [2] - 3408:12                           Nasiriyah [2] - 3411:9,
 3390:7                  men's [1] - 3408:21                                3421:3, 3421:5,
                                                  Moffatt [1] - 3388:21                             3426:5
MASON [1] - 3388:15      Mendoza [4] - 3389:3,                              3422:14, 3422:16,
                                                  Mohssen [1] - 3438:22                            National [8] - 3409:7,
matter [2] - 3396:11,     3390:16, 3392:4,                                  3422:18, 3423:18,
                                                  moment [1] - 3417:18                              3409:12, 3410:13,
 3398:20                  3399:10                                           3423:21, 3428:9,
                                                  money [1] - 3408:22                               3411:5, 3413:6,
Matthew [1] - 3388:22    MENDOZA [1] -                                      3428:13, 3436:5,
                                                  month [3] - 3414:15,                              3413:8, 3413:12,
mature [1] - 3410:2       3391:23                                           3436:7, 3437:23,
                                                   3433:15, 3446:12                                 3426:2
maximum [3] -            mental [1] - 3416:23                               3438:2, 3438:5,
                                                  months [4] - 3433:13,                            national [1] - 3411:17
 3439:19, 3439:23,       mention [4] - 3395:24,                             3438:7, 3438:18,
                                                   3444:12, 3446:23,                               nature [1] - 3397:5
 3440:1                   3401:2, 3428:2,                                   3438:20, 3438:25,
                                                   3446:24                                         near [4] - 3459:5,
Mealy [5] - 3424:3,       3491:11                                           3439:2, 3439:10,
                                                  morning [12] - 3390:7,                            3459:17, 3460:21,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 116 of 122                                                       3503



 3464:10                  3467:5, 3467:22          3432:15                 oral [1] - 3492:15         3456:17, 3470:3,
necessary [1] - 3402:9   northern [1] - 3470:5    occurred [2] - 3433:4,   order [2] - 3391:1,        3470:4
necessity [1] - 3483:3   northwest [1] -           3452:2                   3448:3                   participating [1] -
neck [1] - 3412:23        3397:10                 Oceanside [1] -          organization [2] -         3452:15
need [6] - 3399:16,      note [1] - 3395:2         3410:7                   3408:8, 3408:21          particular [5] - 3408:6,
 3401:20, 3402:11,       notes [6] - 3392:25,     October [2] - 3395:15,   organizations [1] -        3408:8, 3410:18,
 3410:20, 3472:5,         3393:4, 3393:7,          3415:20                  3408:23                   3411:17, 3418:9
 3483:4                   3394:23, 3395:2,        OF [3] - 3388:1,         oriented [7] - 3462:10,   particularly [1] -
needed [5] - 3416:12,     3493:5                   3388:3, 3388:8           3465:2, 3465:6,           3408:7
 3453:23, 3459:4,        notice [1] - 3474:17     offenders [1] -           3465:8, 3466:15,         pass [2] - 3415:16,
 3472:4                  noticed [1] - 3391:10     3404:23                  3466:16, 3467:24          3416:19
nerve [2] - 3412:23,     November [1] -           offenses [2] -           original [2] - 3410:19,   passenger [3] -
 3412:24                  3437:25                  3414:11, 3414:17         3452:3                    3464:17, 3465:25,
never [2] - 3395:13,     number [8] - 3410:10,    office [1] - 3410:9      originally [1] - 3480:4    3468:1
 3440:17                  3413:21, 3414:19,       Office [1] - 3388:12     outhouse [2] - 3431:1,    past [5] - 3436:10,
new [1] - 3418:8          3418:2, 3425:2,         officer [6] - 3410:25,    3431:3                    3472:13, 3472:14,
New [1] - 3407:25         3445:6, 3450:24,         3464:15, 3465:11,       outhouse-looking [1]       3472:15, 3486:1
news [1] - 3396:17        3486:7                   3465:15, 3465:18,        - 3431:3                 PATRICK [1] -
next [21] - 3390:24,     numerous [3] -            3481:8                  outlines [1] - 3439:15     3388:11
 3398:25, 3399:15,        3440:10, 3440:12,       official [2] - 3395:9,   outside [2] - 3411:13,    Patrick [1] - 3390:8
 3402:12, 3403:8,         3445:9                   3493:11                  3490:1                   Patriots [1] - 3408:10
 3404:10, 3412:11,       NW [2] - 3388:12,        Official [1] - 3388:23   overheard [1] - 3480:4    Paul [4] - 3420:15,
 3434:20, 3434:21,        3388:18                 old [1] - 3407:11        overlapped [1] -           3421:15, 3461:2,
 3435:8, 3454:16,                                 omission [1] -            3449:10                   3489:1
 3459:1, 3459:14,                  O               3390:25                 overruled [4] -           Paws [1] - 3408:10
 3459:15, 3462:8,                                 omit [1] - 3395:5         3428:10, 3450:14,        payback [5] - 3402:14,
 3464:8, 3466:1,                                  omitted [1] - 3398:2      3483:19, 3489:16          3427:25, 3452:4,
 3468:22, 3469:20,       o'clock [1] - 3492:19                                                        3453:15, 3453:16
                                                  on-site [1] - 3454:17    overseas [3] - 3409:9,
 3474:10, 3485:4         oath [2] - 3392:5,                                                          Payne [2] - 3421:23,
                                                  once [5] - 3424:22,       3409:10, 3411:6
NICHOLAS [1] -            3447:8                                                                      3422:9
                                                   3428:18, 3428:19,       overview [1] - 3413:18
 3388:5                  object [1] - 3404:11                                                        pen [13] - 3471:13,
                                                   3445:3                  own [4] - 3450:19,
Nicholas [5] - 3390:4,   objected [1] - 3402:15                                                       3471:17, 3471:19,
                                                  one [38] - 3402:2,        3460:23, 3474:25,
 3422:23, 3425:10,       objection [14] -                                                             3471:24, 3471:25,
                                                   3403:13, 3406:4,         3487:18
 3427:21, 3427:22         3400:21, 3402:16,                                                           3472:6, 3472:8,
                                                   3406:13, 3411:20,
nickname [1] -            3402:19, 3402:24,                                                           3472:20, 3472:22,
                          3421:3, 3422:16,
                                                   3412:12, 3421:9,                   P
 3448:18                                           3421:10, 3427:22,                                  3472:24, 3484:11,
nine [1] - 3409:6         3428:9, 3436:5,                                                             3485:1
                                                   3432:14, 3437:13,
Nisur [10] - 3393:23,     3438:2, 3450:13,                                 p.m [1] - 3492:20         penalty [1] - 3439:19
                                                   3437:18, 3444:1,
 3414:20, 3414:23,        3452:22, 3454:25,                                PAGE [2] - 3389:2,        people [10] - 3402:8,
                                                   3444:19, 3446:10,
 3460:23, 3460:24,        3483:18, 3486:18                                  3389:7                    3420:11, 3423:22,
                                                   3446:12, 3450:7,
 3461:5, 3463:2,         objections [2] -                                  page [10] - 3438:19,       3425:21, 3426:9,
                                                   3451:6, 3451:13,
 3470:3, 3476:12,         3418:24, 3452:19                                  3439:1, 3439:13,          3426:22, 3427:1,
                                                   3451:21, 3452:15,
 3479:15                 objectively [2] -         3452:19, 3455:6,         3482:20, 3482:21,         3429:6, 3443:6
nobody [1] - 3432:9       3483:9, 3483:16          3457:24, 3459:22,        3483:22, 3483:25,        perceive [4] - 3475:17,
non [2] - 3427:1,        obligation [2] -          3467:3, 3467:7,          3484:1, 3485:19           3476:8, 3476:10,
 3429:1                   3410:19, 3440:4          3467:9, 3471:11,        Paralegal [2] -            3479:21
non-insurgents [2] -     observations [1] -        3472:10, 3481:22,        3388:21, 3388:22         percent [3] - 3409:2,
 3427:1, 3429:1           3404:9                   3486:9, 3486:10,        paraphrasing [1] -         3409:3, 3466:12
normal [3] - 3394:25,    observed [1] - 3404:7     3486:11, 3486:21         3491:23                  perfect [2] - 3429:24,
 3477:13, 3491:16        obviously [6] -          ones [1] - 3406:7        pardon [1] - 3416:15       3431:5
North [3] - 3415:15,      3400:20, 3401:24,       open [1] - 3490:3        park [3] - 3430:4,        perform [1] - 3482:5
 3415:21, 3416:20         3402:6, 3402:15,        opened [1] - 3450:12      3430:11, 3430:19         performing [1] -
north [8] - 3460:25,      3443:10, 3464:19        operation [1] - 3412:2   parked [4] - 3429:19,      3458:4
 3462:1, 3463:23,        Obviously [1] -          opportunity [1] -         3429:20, 3477:19,        perimeter [4] -
 3477:7, 3477:11,         3401:17                  3425:5                   3477:21                   3411:14, 3433:9,
 3477:16, 3478:24,       occasion [1] - 3403:13   oppose [1] - 3391:12     parking [2] - 3487:4,      3434:15, 3434:19
 3479:15                 occasions [1] - 3445:6   opposed [2] - 3403:1,     3492:12                  period [1] - 3409:6
northbound [6] -         occupants [1] -           3488:8                  part [8] - 3390:24,       perjuring [1] - 3447:13
 3461:7, 3462:3,          3486:7                  opposite [1] - 3477:9     3423:25, 3427:2,         permitted [2] -
 3462:24, 3463:2,        occupying [1] -          OPS [1] - 3394:10         3443:15, 3452:6,          3402:17, 3403:21
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 117 of 122                                                       3504



perpetrated [1] -         podium [1] - 3399:25       3406:9                   provide [6] - 3440:6,    radio [1] - 3454:18
 3452:5                   point [48] - 3396:2,      post-Kia [1] - 3406:5      3441:3, 3445:5,         raise [2] - 3407:1,
person [11] - 3393:12,     3396:4, 3397:15,         potential [1] - 3485:18    3445:9, 3445:20,         3408:22
 3396:1, 3396:15,          3400:15, 3401:20,        potentially [1] -          3445:23                 range [2] - 3425:1,
 3402:2, 3421:16,          3403:9, 3404:10,          3440:2                   provided [9] - 3391:4,    3425:6
 3422:1, 3422:7,           3414:22, 3420:8,         practice [3] - 3395:1,     3391:5, 3393:7,         rank [1] - 3451:21
 3422:21, 3465:24,         3437:23, 3444:25,         3395:3, 3395:5            3401:13, 3403:10,       rather [1] - 3399:18
 3468:17, 3478:7           3445:19, 3451:13,        preparing [2] - 3458:8,    3405:13, 3433:9,        Raven [40] - 3392:17,
personal [3] -             3454:18, 3455:13,         3474:19                   3463:12, 3485:18         3393:20, 3394:2,
 3403:14, 3404:4,          3456:1, 3459:4,          prescribed [1] -          providing [1] -           3395:19, 3397:9,
 3416:4                    3459:9, 3460:10,          3454:3                    3411:13                  3397:14, 3398:8,
persons [3] - 3408:22,     3464:14, 3464:24,        prescription [1] -        provocation [1] -         3413:18, 3414:25,
 3427:23, 3457:24          3466:9, 3466:23,          3454:10                   3429:12                  3415:2, 3418:18,
Peter [1] - 3407:9         3467:15, 3467:23,        present [5] - 3390:13,    PTSD [6] - 3408:14,       3418:19, 3419:17,
PETER [1] - 3407:9         3468:9, 3468:15,          3403:25, 3450:5,          3412:20, 3413:1,         3420:9, 3422:11,
phonetic) [2] - 3393:9,    3469:5, 3471:13,          3450:9, 3488:25           3413:4, 3416:8,          3423:7, 3424:13,
 3421:23                   3471:24, 3473:9,         PRESENT [1] -              3416:11                  3424:17, 3424:18,
photo [1] - 3412:9         3474:7, 3475:1,           3388:21                  PTSD-related [1] -        3424:19, 3425:5,
photograph [9] -           3475:3, 3475:20,         presumably [1] -           3412:20                  3425:8, 3425:12,
 3420:4, 3421:6,           3477:13, 3477:17,         3431:19                  pull [1] - 3472:25        3427:3, 3433:9,
 3421:8, 3421:14,          3477:21, 3478:7,         pretty [1] - 3411:2       pulse [1] - 3412:5        3433:16, 3433:17,
 3421:19, 3421:24,         3478:15, 3479:12,        previously [4] -          Puma [1] - 3455:4         3433:22, 3434:2,
 3455:3, 3455:17,          3479:14, 3479:18,         3391:14, 3391:23,        purpose [2] - 3391:2,     3434:10, 3435:21,
 3455:25                   3480:21, 3480:24,         3406:8, 3423:7            3399:13                  3436:14, 3448:15,
picked [1] - 3480:7        3485:4, 3491:11          principles [1] -          pursuant [5] -            3448:21, 3449:6,
picking [1] - 3480:3      pointed [1] - 3434:24      3482:22                   3397:20, 3440:4,         3449:16, 3452:2,
picture [3] - 3412:9,     pointing [3] - 3415:2,    prison [1] - 3414:7        3442:1, 3442:23,         3452:5, 3453:5,
 3419:4, 3420:3            3426:17, 3470:20         prisoners [1] - 3410:7     3447:8                   3475:13
piece [2] - 3455:19,      poker [1] - 3420:19       probation [2] -           pursue [1] - 3492:5      reach [2] - 3437:1,
 3457:4                   Police [3] - 3410:7,       3446:11, 3447:4          put [15] - 3394:7,        3437:7
pilgrimage [1] -           3425:23, 3464:15         problem [5] - 3400:9,      3394:9, 3394:15,        reached [2] - 3397:6,
 3427:9                   police [5] - 3430:7,       3452:14, 3452:20,         3394:16, 3394:17,        3403:17
pin [1] - 3472:25          3465:11, 3465:15,         3452:23, 3472:12          3394:19, 3394:21,       reaction [1] - 3468:7
pinched [1] - 3412:23      3465:17, 3481:7          procedure [3] -            3396:13, 3396:17,       ready [2] - 3454:20,
pissed [1] - 3492:2       policy [7] - 3405:3,       3475:4, 3475:16,          3413:14, 3421:11,        3458:1
place [10] - 3394:24,      3405:9, 3450:22,          3475:23                   3427:11, 3459:7,        realized [1] - 3459:6
 3405:4, 3429:24,          3481:13, 3481:25,        proceed [5] - 3392:6,      3459:8, 3459:11         really [8] - 3427:23,
 3430:4, 3430:5,           3483:9                    3448:7, 3475:24,         puts [1] - 3478:2         3435:5, 3452:20,
 3430:11, 3430:19,        popped [2] - 3491:7,       3476:2, 3477:11                                    3475:9, 3478:5,
 3431:3, 3490:23,          3491:9                   Proceedings [1] -                   Q               3478:23, 3490:8
 3492:11                  portion [2] - 3398:2,      3388:25                                           rear [6] - 3420:1,
placed [1] - 3457:8        3401:8                   proceedings [2] -                                   3420:2, 3454:22,
                          posing [1] - 3468:8                                 Qadar [1] - 3439:5        3457:2, 3471:7,
places [1] - 3430:13                                 3445:6, 3493:6
                          position [8] - 3397:16,                             Qalamchi [1] - 3439:5     3486:3
planned [1] - 3453:16                               proceeds [1] - 3470:5
                           3418:13, 3419:25,                                  qualify [1] - 3425:2     reason [3] - 3410:18,
played [2] - 3420:18                                process [4] - 3415:10,
                           3420:9, 3438:3,                                    questioning [1] -         3478:5, 3480:3
plea [8] - 3401:11,                                  3416:25, 3441:16,
                           3456:19, 3481:18,                                   3487:24                 reasonable [2] -
 3401:24, 3405:10,                                   3475:14
                           3492:9                                             questions [6] -           3483:10, 3483:16
 3436:22, 3439:7,                                   produced [1] -
                          positioned [1] -                                     3398:13, 3398:15,       reasons [1] - 3444:19
 3443:1, 3444:12,                                    3388:25
                           3462:3                                              3403:5, 3403:10,        receive [1] - 3409:21
 3446:5                                             professionalism [1] -
                          positions [3] -                                      3417:7, 3440:10         received [9] - 3391:9,
plead [8] - 3414:1,                                  3424:12
                           3419:21, 3419:22,                                  quick [1] - 3391:9        3397:20, 3418:25,
 3437:1, 3437:8,                                    proffer [1] - 3406:16
                           3457:8                                             quite [2] - 3418:13,      3421:4, 3422:17,
 3437:11, 3437:18,                                  proficient [1] - 3425:2
                          possible [2] - 3428:22,                              3475:15                  3438:4, 3443:21,
 3441:24, 3442:22,                                  projectile [1] -
 3480:1                    3484:19                   3453:12                                            3455:1, 3486:19
pleaded [1] - 3402:2      possibly [1] - 3489:2     promises [1] -                      R              receiving [1] -
pled [7] - 3404:14,       post [4] - 3406:5,         3440:15                                            3443:17
 3404:16, 3437:13,         3406:9, 3456:8,          proposed [1] - 3391:5                              recess [3] - 3447:21,
                                                                              R-I-D-G-E-W-A-Y [1] -
 3443:10, 3443:19,         3456:9                                                                       3447:24, 3492:22
                                                    prosecutors [1] -          3407:10
 3468:18, 3478:11         post-incident [1] -                                                          recognize [7] -
                                                     3440:10                  R23 [1] - 3393:22
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 118 of 122                                                   3505



 3419:2, 3419:13,          3428:19, 3428:24,        Ridgeway [17] -                                 3461:8, 3461:10,
                                                                                      S
 3421:6, 3422:19,          3429:11, 3431:2,           3389:4, 3399:1,                               3463:1, 3463:4,
 3422:24, 3455:3,          3431:5, 3461:11,           3400:5, 3400:10,                              3470:2, 3470:7,
 3481:21                   3473:20, 3475:8,           3401:17, 3401:23,     safe [1] - 3462:12      3472:21, 3481:16,
recognized [1] -           3475:15, 3475:19,          3402:17, 3403:9,      SAHARIA [26] -          3481:19, 3481:20,
 3411:22                   3487:10, 3489:4,           3403:25, 3404:12,      3388:15, 3390:24,      3483:21, 3486:16,
recollection [4] -         3489:19, 3490:23,          3405:2, 3405:9,        3391:17, 3399:5,       3486:20, 3489:14,
 3419:21, 3433:13,         3490:25                    3406:15, 3406:25,      3399:7, 3399:24,       3489:17
 3460:5, 3462:17          remind [1] - 3392:5         3407:9, 3407:11,       3400:3, 3400:10,      Sanganetti [2] -
record [10] - 3390:2,     reminded [2] -              3452:4                 3400:14, 3401:4,       3394:10, 3396:1
 3390:6, 3394:18,          3395:24, 3395:25         RIDGEWAY [1] -           3401:9, 3401:16,      sat [1] - 3417:20
 3396:12, 3399:11,        repeat [8] - 3429:3,        3407:2                 3401:25, 3402:12,     satisfied [1] - 3446:1
 3407:8, 3423:18,          3437:3, 3440:24,         Ridgeway's [4] -         3402:23, 3403:3,      saw [15] - 3435:15,
 3455:15, 3463:1,          3445:22, 3463:18,          3399:23, 3400:17,      3403:8, 3404:4,        3462:23, 3463:25,
 3470:2                    3465:13, 3483:11,          3401:11, 3402:13       3404:10, 3405:1,       3464:20, 3465:14,
Red [6] - 3426:13,         3488:10                  riding [1] - 3423:10     3405:12, 3405:24,      3467:14, 3467:25,
 3429:2, 3429:9,          report [1] - 3397:20      rise [2] - 3391:25,      3406:3, 3406:7,        3468:1, 3468:3,
 3430:2, 3430:10,         reported [5] - 3388:25,     3448:2                 3406:13, 3406:19       3468:6, 3471:6,
 3432:2                    3397:9, 3397:15,         road [2] - 3461:17,     Saint [2] - 3388:23,    3471:10, 3473:6,
red [3] - 3420:8,          3398:5, 3492:23            3461:20                3493:11                3479:3, 3487:9
 3421:11, 3421:16         Reporter [3] -            role [1] - 3454:21      SAINT [1] - 3493:3     Saxon [1] - 3423:3
redacted [1] - 3404:24     3388:23, 3388:23,        roll [1] - 3454:20      Saint-Loth [2] -       scream [4] - 3481:1,
redactions [1] -           3493:11                  rolling [1] - 3454:19    3388:23, 3493:11       3481:4, 3481:5,
 3404:20                  representations [1] -     Romero [1] - 3390:12    SAINT-LOTH [1] -        3481:11
referred [1] - 3389:16     3446:2                   ROMERO [16] -            3493:3                screaming [6] -
referring [4] -           represented [1] -           3388:17, 3398:15,     sales [1] - 3410:10     3467:19, 3467:20,
 3401:22, 3427:12,         3437:4                     3404:19, 3418:24,     Sanchez [1] - 3390:8    3467:21, 3467:24,
 3455:14, 3457:9          request [1] - 3391:3        3421:1, 3421:3,       SANCHEZ [81] -          3468:13, 3468:14
refers [2] - 3404:21,     required [3] - 3405:4,      3422:16, 3428:9,       3388:11, 3390:17,     screening [2] -
 3404:23                   3425:1, 3484:8             3436:5, 3438:2,        3391:8, 3391:16,       3416:25, 3417:6
reflect [1] - 3423:18     requirement [2] -           3450:13, 3454:25,      3391:18, 3392:7,      screw [1] - 3472:24
reflected [3] - 3394:5,    3447:8, 3483:14            3481:18, 3483:18,      3392:9, 3392:18,      seated [5] - 3392:3,
 3394:23, 3396:16         rescue [3] - 3412:2,        3486:18, 3489:13       3392:20, 3392:21,      3399:21, 3406:24,
regarding [4] -            3433:7, 3433:24          roof [2] - 3477:24,      3398:13, 3398:21,      3448:2, 3448:6
 3401:11, 3406:5,         rescued [1] - 3433:10       3477:25                3399:1, 3400:8,       second [5] - 3430:1,
 3406:8, 3406:13          resembled [1] -           room [5] - 3454:16,      3400:13, 3400:20,      3436:22, 3439:3,
regardless [1] -           3471:10                    3488:23, 3489:10,      3400:24, 3401:1,       3452:20, 3465:20
 3415:14                  reserves [1] - 3413:14      3490:24, 3491:3        3401:6, 3401:19,      secondly [1] - 3404:23
regards [1] - 3441:1      respectful [1] - 3427:8   roughly [1] - 3459:24    3402:5, 3402:20,      security [6] - 3410:9,
regular [4] - 3434:10,                              rounds [6] - 3464:11,    3402:25, 3403:24,      3411:13, 3416:4,
                          respond [1] - 3487:16
 3434:16, 3448:24,                                    3471:6, 3471:10,       3404:16, 3405:15,      3418:20, 3433:9
                          response [2] -
 3479:12                                              3477:23, 3490:1,       3405:18, 3405:23,     see [55] - 3393:24,
                           3431:24, 3488:15
                                                      3490:3                 3406:1, 3407:4,        3398:22, 3414:19,
relate [1] - 3390:25      responsibility [1] -
                                                    Route [1] - 3459:17      3418:22, 3419:1,       3414:22, 3421:13,
related [4] - 3400:15,     3418:10
                                                                             3419:9, 3419:12,       3425:5, 3425:6,
 3412:20, 3429:15,        rest [1] - 3427:15        ROYCE [1] - 3388:8
                                                                             3420:23, 3421:2,       3432:11, 3443:9,
 3429:18                  result [2] - 3414:1,      RPR [3] - 3388:23,
                                                                             3421:5, 3422:14,       3455:20, 3456:8,
relates [4] - 3400:3,      3414:10                    3493:3, 3493:11
                                                                             3422:18, 3423:18,      3456:9, 3457:4,
 3402:12, 3402:17,        resume [2] - 3416:3,      Ruggiero [1] -
                                                                             3423:21, 3428:13,      3461:2, 3462:9,
 3403:9                    3416:10                    3388:22
                                                                             3436:7, 3437:23,       3462:10, 3462:11,
relationship [1] -        resumed [1] - 3392:4      Rule [1] - 3402:16
                                                                             3438:5, 3438:7,        3463:16, 3463:19,
 3430:18                  retractable [2] -         ruled [5] - 3391:1,
                                                                             3438:18, 3438:20,      3465:2, 3465:24,
release [3] - 3414:10,     3472:9, 3472:10            3402:16, 3403:10,
                                                                             3438:25, 3439:2,       3466:13, 3466:14,
 3447:4, 3473:1           return [2] - 3411:15,       3406:8, 3406:10
                                                                             3439:10, 3441:11,      3466:20, 3467:11,
relevant [5] - 3393:14,    3487:1                   rules [4] - 3482:4,
                                                                             3441:13, 3447:19,      3467:13, 3467:24,
 3405:10, 3452:11,        returned [2] - 3432:18,     3482:7, 3483:23,
                                                                             3447:22, 3448:4,       3468:3, 3468:20,
 3452:12, 3452:13          3492:12                    3485:14
                                                                             3448:8, 3448:9,        3469:2, 3470:18,
relieved [1] - 3492:9     returns [3] - 3392:1,     rung [1] - 3484:23
                                                                             3450:15, 3451:24,      3470:20, 3470:22,
remaining [1] - 3406:3     3406:23, 3448:5          Ryan [1] - 3437:10
                                                                             3452:12, 3453:4,       3473:4, 3474:12,
remember [17] -           revenge [2] - 3451:12,                             3454:23, 3455:2,       3475:3, 3475:6,
 3417:2, 3417:4,           3451:20                                           3455:15, 3455:18,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 119 of 122                                                     3506



 3475:13, 3478:24,         3439:25                  3478:12, 3486:13          3420:15, 3421:15,      southwest [4] -
 3479:2, 3479:4,          several [7] - 3411:14,   side [11] - 3411:2,        3421:22, 3422:8,        3443:18, 3443:22,
 3479:6, 3479:16,          3428:23, 3434:25,        3455:16, 3464:15,         3461:2, 3462:10,        3466:18, 3480:2
 3479:18, 3480:15,         3444:1, 3471:2,          3464:17, 3465:11,         3462:14, 3464:19,      Sparacino [1] -
 3482:22, 3483:23,         3477:23, 3492:13         3465:17, 3465:19,         3466:13, 3466:14,       3437:10
 3483:24, 3484:3,         shaved [1] - 3486:5       3465:25, 3467:22,         3474:21, 3476:18,      speaking [2] -
 3485:20, 3485:24,        shed [15] - 3429:15,      3468:1, 3491:24           3476:19, 3479:3,        3456:20, 3482:7
 3486:23, 3487:21,         3429:18, 3429:23,       signal [2] - 3484:9,       3480:15, 3486:23,      special [1] - 3442:7
 3492:11, 3492:19          3430:18, 3430:23,        3484:10                   3488:7, 3488:13,       specific [1] - 3452:7
seeing [3] - 3439:12,      3431:3, 3431:15,        signals [1] - 3484:24      3489:1                 specifically [3] -
 3474:21, 3474:23          3432:3, 3432:4,         signed [2] - 3440:13,     Slough's [2] -           3392:16, 3401:6,
seek [1] - 3405:19         3432:5, 3432:11,         3442:25                   3405:25, 3406:2         3434:8
seem [1] - 3412:24         3432:15, 3433:3,        significant [1] -         slumped [1] - 3491:10   speculate [1] -
selection [1] - 3463:13    3435:11                  3402:1                   small [4] - 3462:21,     3402:18
self [1] - 3442:3         shed-looking [1] -       similar [3] - 3433:4,      3462:22, 3472:23,      speculating [1] -
self-surrender [1] -       3431:3                   3436:12, 3469:14          3472:25                 3403:1
 3442:3                   shepherds [1] -          similarly [3] - 3416:6,   smoke [1] - 3468:5      spell [1] - 3407:7
semi [1] - 3462:12         3408:7                   3457:5, 3481:1           snapped [1] - 3412:8    spend [1] - 3399:16
send [1] - 3473:1         shift [16] - 3392:14,    SIMON [1] - 3388:15       snipe [1] - 3431:6      spot [2] - 3431:5,
SENIOR [1] - 3388:9        3392:25, 3393:3,        simply [3] - 3402:17,     sniper [1] - 3425:13     3435:5
sentence [7] -             3396:14, 3397:20,        3406:4, 3427:11          socialization [1] -     Square [10] - 3393:23,
 3436:22, 3440:16,         3397:23, 3448:15,       single [2] - 3463:6,       3420:19                 3414:20, 3414:23,
 3440:19, 3441:2,          3448:24, 3449:5,         3480:20                  soldier [1] - 3410:3     3460:23, 3460:24,
 3441:5, 3446:9,           3449:11, 3452:2,        sit [6] - 3399:18,        solely [1] - 3470:25     3461:5, 3463:3,
 3446:17                   3453:11, 3453:13,        3414:4, 3428:17,         someone [2] - 3431:6,    3470:4, 3476:12,
sentenced [7] -            3473:9, 3474:7           3428:20, 3474:6,          3431:15                 3479:15
 3400:4, 3414:5,          shirt [3] - 3421:10,      3477:4                   sometime [2] -          St [1] - 3388:18
 3445:12, 3446:14,         3422:1, 3465:23         site [3] - 3434:13,        3395:14, 3435:12       stage [1] - 3485:12
 3446:22, 3447:3,         shoot [9] - 3429:24,      3454:17, 3461:13         sometimes [3] -         staged [2] - 3459:18,
 3447:6                    3431:6, 3431:10,        sitting [1] - 3428:24      3420:18, 3486:4,        3459:19
sentencing [8] -           3431:14, 3478:22,       situated [3] - 3455:9,     3486:11                staging [4] - 3429:20,
 3400:11, 3400:15,         3482:3, 3484:17          3458:8, 3459:3           soon [1] - 3487:4        3432:2, 3457:25,
 3401:2, 3445:20,         shooter [3] - 3429:23,   situation [4] - 3433:4,   sorry [18] - 3392:18,    3459:5
 3445:23, 3446:4,          3435:1, 3435:4           3435:11, 3436:12,         3409:11, 3420:1,       stand [7] - 3390:18,
 3446:8, 3446:18          shooting [7] -            3460:4                    3421:1, 3428:5,         3391:1, 3392:4,
separate [3] - 3393:3,     3443:11, 3449:21,       SLATTEN [1] - 3388:5       3434:1, 3437:3,         3406:25, 3447:24,
 3490:20, 3492:24          3471:21, 3479:8,        Slatten [31] - 3390:4,     3445:22, 3448:23,       3453:13, 3460:5
September [21] -           3487:21, 3490:1,         3390:13, 3401:14,         3452:17, 3456:1,       stand-down [1] -
 3404:5, 3413:18,          3491:6                   3401:22, 3402:4,          3461:14, 3463:18,       3391:1
 3414:22, 3419:18,        shootings [1] - 3406:5    3402:13, 3402:18,         3469:6, 3469:21,       standard [3] -
 3420:13, 3423:5,         short [2] - 3409:6,       3402:21, 3403:4,          3482:21, 3484:1,        3401:12, 3404:21,
 3424:6, 3424:15,          3417:3                   3420:14, 3422:23,         3489:14                 3404:22
 3424:20, 3433:12,        shorthand [1] -           3423:12, 3425:10,        sort [3] - 3429:19,     start [3] - 3431:17,
 3447:17, 3448:12,         3388:25                  3427:21, 3427:22,         3430:6, 3451:22         3431:18, 3484:9
 3448:20, 3449:12,        shortly [1] - 3449:25     3428:14, 3428:25,        sorts [2] - 3426:17,    started [4] - 3397:4,
 3450:1, 3451:4,          shot [8] - 3425:8,        3429:11, 3429:21,         3430:6                  3415:4, 3415:6,
 3453:19, 3454:13,         3435:1, 3435:4,          3432:3, 3432:17,         sound [2] - 3446:24,     3469:11
 3454:21, 3485:15,         3480:20, 3487:17,        3434:3, 3434:18,          3473:24                starting [1] - 3410:5
 3486:24                   3487:18, 3491:5          3436:17, 3452:11,        sounded [1] - 3467:21   starts [2] - 3475:19,
sequence [2] -            shots [3] - 3478:15,      3489:4, 3490:20,         south [13] - 3397:16,    3476:2
 3471:18, 3473:17          3480:1, 3480:18          3490:25, 3491:2,          3433:7, 3433:8,        state [1] - 3452:24
serve [1] - 3414:7        show [2] - 3406:10,       3491:18, 3491:21          3461:1, 3463:2,        State [2] - 3450:21,
served [2] - 3410:24,      3481:17                 Slatten's [1] - 3429:10    3463:24, 3466:17,       3463:13
 3436:23                  showing [1] - 3405:22    sleep [1] - 3453:25        3468:24, 3469:22,      statement [1] -
service [2] - 3408:3,     shows [1] - 3452:7       sleeping [1] - 3454:7      3470:3, 3470:4,         3405:22
 3409:14                  shred [1] - 3395:2       slightly [7] - 3461:7,     3470:12, 3479:14       statements [1] -
SESSION [1] - 3388:6      shredded [1] -            3466:18, 3467:5,         South [1] - 3423:3       3492:16
session [1] - 3492:23      3394:25                  3468:24, 3468:25,        Southern [3] -          States [1] - 3390:3
set [1] - 3434:18         sic [5] - 3404:1,         3469:14, 3470:10          3407:19, 3407:20,      STATES [3] - 3388:1,
seven [2] - 3409:7,        3449:21, 3468:18,       Slough [20] - 3402:7,      3407:22                 3388:3, 3388:9
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 120 of 122                                                       3507



statute [1] - 3440:2      supervisor [1] -           3482:12, 3488:1          3455:1, 3472:20,          3478:2, 3485:20
statutory [2] -            3412:12                 teams [2] - 3450:22,       3483:19, 3483:20,       tossing [1] - 3449:22
 3439:19, 3439:23         supervisors [1] -          3453:6                   3486:19, 3489:16,       total [1] - 3440:1
stay [1] - 3424:19         3492:13                 ten [2] - 3439:21,         3492:17, 3492:21        Totality [1] - 3485:20
stenographic [1] -        support [1] - 3454:20      3447:23                third [2] - 3438:25,      tow [12] - 3474:13,
 3493:5                   suppose [5] - 3443:5,    tender [1] - 3391:4        3452:23                   3474:19, 3475:4,
step [1] - 3484:22         3443:25, 3444:22,       tendered [2] - 3401:4,   THOMAS [1] - 3388:20        3475:6, 3475:10,
steps [2] - 3484:5,        3487:10, 3492:6           3401:9                 thomas.martin5@             3475:11, 3475:16,
 3484:19                  supposed [9] -           term [2] - 3427:7,         usdoj.gov [1] -           3475:23, 3475:24,
stick [1] - 3490:10        3412:23, 3460:15,         3427:8                   3388:14                   3479:11
sticking [2] - 3492:2,     3460:18, 3460:19,       terms [5] - 3403:11,     threat [14] - 3426:15,    toward [4] - 3392:24,
 3492:4                    3484:6, 3484:17,          3427:16, 3433:11,        3426:16, 3429:6,          3459:18, 3479:4
still [6] - 3392:5,        3485:9, 3490:5,           3440:22, 3484:15         3468:9, 3478:7,         towards [14] -
 3413:6, 3443:8,           3490:13                 terrible [1] - 3444:3      3482:9, 3482:14,          3393:19, 3461:3,
 3443:19, 3462:7,         supposedly [1] -         testified [1] - 3404:5     3482:15, 3483:1,          3462:1, 3462:9,
 3484:13                   3412:23                 testify [2] - 3403:21,     3483:4, 3484:13,          3462:11, 3464:9,
stood [2] - 3427:15,      surrender [1] - 3442:3     3404:7                   3485:18, 3485:24,         3464:15, 3466:15,
 3427:23                  sustain [1] - 3452:21    testimony [13] -           3486:2                    3470:22, 3471:23,
stop [8] - 3430:1,        sustained [3] -            3391:4, 3399:23,       threats [4] - 3426:12,      3473:11, 3476:11,
 3464:14, 3471:3,          3402:19, 3402:24,         3402:13, 3402:15,        3469:2, 3479:4            3476:15, 3479:3
 3471:9, 3471:12,          3436:6                    3403:9, 3405:1,        three [1] - 3486:22       traffic [17] - 3443:18,
 3473:3, 3474:11,         switch [3] - 3453:2,       3406:4, 3406:16,       threw [3] - 3403:19,        3460:13, 3460:15,
 3482:14                   3462:12, 3477:13          3406:17, 3440:6,         3404:3, 3450:19           3460:19, 3460:20,
stopped [6] - 3460:7,     Swords [1] - 3459:6        3445:5, 3447:2,        throw [2] - 3403:15,        3460:25, 3461:18,
 3462:6, 3464:1,          sworn [1] - 3391:24        3451:25                  3484:12                   3465:11, 3465:15,
 3468:13, 3468:15,        Sworn [1] - 3407:2       tests [1] - 3415:17      thrown [4] - 3403:12,       3465:17, 3473:3,
 3471:5                   symptoms [1] -           THE [75] - 3388:1,         3404:6, 3450:12           3473:11, 3476:2,
stopping [1] - 3460:20     3412:20                   3388:8, 3388:11,       Thursday [4] -              3477:14, 3479:13,
stories [3] - 3406:14,    system [2] - 3469:5,       3388:15, 3390:2,         3392:12, 3392:23,         3481:7, 3490:3
 3406:15, 3490:10          3470:15                   3390:14, 3390:20,        3393:13, 3394:1         train [2] - 3408:3,
story [3] - 3396:17,                                 3390:21, 3390:22,      timing [1] - 3460:2         3408:4
                                                     3391:7, 3391:15,       TOBIN [1] - 3388:17       trained [3] - 3425:13,
 3490:11, 3491:24                    T
straight [4] - 3406:14,                              3391:20, 3391:22,      Tobin [1] - 3390:12         3482:4, 3482:18
 3406:15, 3470:4,                                    3391:25, 3392:2,       TOC [3] - 3391:1,         training [5] - 3408:11,
 3490:10                  T-shirt [1] - 3421:10      3392:19, 3398:17,        3399:11, 3399:14          3415:16, 3415:21,
strap [2] - 3475:10,      table [1] - 3390:12        3398:19, 3398:25,      today [12] - 3414:4,        3416:19, 3416:23
 3475:11                  tactical [1] - 3418:20     3399:2, 3399:6,          3423:13, 3428:17,       transcribe [1] - 3393:4
street [6] - 3429:7,      tasked [1] - 3411:13       3399:9, 3399:21,         3428:20, 3428:24,       transcribed [2] -
 3430:21, 3430:22,        tasks [1] - 3458:5         3399:22, 3400:1,         3447:2, 3447:9,           3393:2, 3492:24
 3430:24, 3431:4,         team [35] - 3396:13,       3400:6, 3400:18,         3447:15, 3462:15,       TRANSCRIPT [1] -
 3462:24                    3398:2, 3417:18,         3400:22, 3400:25,        3462:17, 3474:6,          3388:8
Street [1] - 3388:12        3417:24, 3418:1,         3401:3, 3401:5,          3477:4                  transcript [5] -
structure [1] - 3457:7      3418:2, 3418:3,          3401:14, 3401:17,      together [2] - 3420:17,     3388:25, 3391:10,
struggles [1] -             3418:4, 3418:5,          3402:10, 3403:6,         3427:1                    3391:19, 3493:5,
 3444:21                    3418:7, 3418:9,          3404:7, 3404:14,       Tommy [3] - 3420:15,        3493:6
struggling [1] -            3418:12, 3418:14,        3404:18, 3404:25,        3434:3, 3480:4          transcription [1] -
 3477:11                    3418:15, 3418:19,        3405:5, 3405:14,       Tony [2] - 3394:10,         3388:25
                            3418:20, 3423:24,        3405:17, 3405:21,        3396:1                  transitioned [2] -
style [3] - 3449:15,
                            3424:22, 3424:25,        3405:25, 3406:6,       took [4] - 3442:7,          3468:24, 3469:10
 3452:6, 3486:2
                            3433:24, 3448:16,        3406:12, 3406:18,        3453:23, 3487:25,       transpired [1] -
suburban [1] - 3471:7
                            3452:3, 3453:10,         3406:20, 3406:24,        3490:23                   3491:18
suffer [1] - 3413:1
                            3453:11, 3454:20,        3418:25, 3421:4,       tools [2] - 3484:11,      transported [1] -
suffering [1] - 3408:13
                            3458:17, 3459:12,        3422:17, 3423:20,        3485:3                    3410:7
suit [1] - 3423:17
                            3460:20, 3460:21,        3428:10, 3428:11,      top [15] - 3403:16,       traveling [1] - 3418:10
Sullivan [1] - 3437:10
                            3463:12, 3492:3,         3436:6, 3438:4,          3420:3, 3422:21,        trees [1] - 3470:5
summary [2] -
                            3492:4                   3447:21, 3447:23,        3429:23, 3430:23,       TRIAL [1] - 3388:8
 3445:20, 3445:24
                          teammate [2] -             3447:24, 3448:2,         3430:25, 3438:10,       trouble [2] - 3454:7,
summer [1] - 3446:15
                            3470:25, 3487:18         3448:6, 3450:14,         3455:11, 3455:16,         3459:12
supervised [3] -
                          teammates [5] -            3451:14, 3451:16,        3456:22, 3457:16,       trucks [1] - 3454:13
 3414:10, 3446:10,
                            3414:20, 3444:1,         3452:14, 3452:18,        3471:17, 3473:7,        true [4] - 3403:24,
 3447:4
       Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 121 of 122                                                     3508



  3405:16, 3493:4,         3403:4                   3465:25, 3466:2,          3441:21, 3458:24         3463:23, 3468:25,
  3493:5                  uniform [3] - 3425:22,    3466:7, 3466:15,         walked [3] - 3441:22,     3469:14, 3470:13,
trust [2] - 3425:21,       3425:23, 3426:8          3466:18, 3467:6,          3464:15, 3464:16         3476:15, 3476:21,
  3425:24                 United [1] - 3390:3       3467:14, 3468:5,         wall [2] - 3430:20        3479:3, 3479:4,
truth [4] - 3396:11,      UNITED [3] - 3388:1,      3468:8, 3470:11,         wants [1] - 3489:15       3479:14, 3480:5
  3447:9, 3447:10,         3388:3, 3388:9           3471:8, 3471:10,         warn [1] - 3473:2        westerly [1] - 3476:11
  3447:12                 unpack [1] - 3443:9       3471:14, 3471:17,        warrant [2] - 3441:7,    white [12] - 3461:3,
truthful [3] - 3440:6,    unpleasant [1] -          3472:15, 3473:7,          3441:14                  3462:21, 3462:22,
  3440:23, 3445:5          3492:14                  3474:12, 3474:13,        Washington [6] -          3463:25, 3465:9,
try [3] - 3456:17,        up [19] - 3397:8,         3474:15, 3474:16,         3388:4, 3388:13,         3465:15, 3465:25,
  3476:23, 3485:9          3407:22, 3407:24,        3475:8, 3475:10,          3388:18, 3388:24,        3466:18, 3467:6,
trying [5] - 3391:11,      3412:7, 3420:1,          3475:11, 3475:13,         3441:18, 3442:5          3467:12, 3467:25,
  3425:21, 3477:12,        3432:25, 3434:18,        3476:2, 3477:19,         Watch [2] - 3392:17,      3468:1
  3488:5, 3488:20          3451:5, 3454:22,         3477:21, 3477:22,         3395:20                 William [1] - 3437:10
TST [3] - 3433:17,         3455:11, 3456:19,        3477:24, 3478:1,         water [4] - 3457:17,     Williams [1] - 3388:17
  3450:22, 3452:8          3457:19, 3458:22,        3478:2, 3478:3,           3484:12, 3485:2         windshield [2] -
turn [4] - 3460:25,        3473:8, 3474:7,          3478:17, 3478:19,        watermelon [1] -          3464:10
  3462:9, 3463:22,         3474:25, 3475:3,         3478:21, 3480:23,         3453:12                 wink [2] - 3436:4,
  3480:15                  3480:20, 3488:18         3481:8, 3481:9,          Watson [33] - 3403:12,    3436:10
turned [7] - 3412:6,      up-gunner [4] -           3484:16, 3484:20,         3403:14, 3403:19,       wish [1] - 3413:24
  3461:7, 3461:18,         3420:1, 3454:22,         3484:21, 3485:8,          3404:2, 3404:6,         Witness [1] - 3407:2
  3463:21, 3463:23,        3456:19, 3457:19         3485:11, 3485:24,         3405:20, 3406:14,       witness [6] - 3390:18,
  3478:20                 upgraded [1] -            3486:14, 3490:2,          3448:17, 3448:18,        3391:23, 3398:25,
turning [1] - 3461:1       3409:23                  3491:11                   3448:20, 3449:11,        3399:16, 3448:4,
turns [1] - 3412:4        upset [1] - 3487:15      vehicles [14] -            3449:21, 3450:11,        3463:2
turret [4] - 3457:19,                               3430:11, 3430:16,         3450:24, 3451:8,        WITNESS [4] - 3389:2,
                                                    3430:19, 3433:17,
  3461:1, 3462:3                     V              3434:17, 3457:23,
                                                                              3451:11, 3451:19,        3390:21, 3428:11,
two [11] - 3403:2,                                                            3452:1, 3452:13,         3483:20
  3406:7, 3414:20,                                  3457:25, 3458:1,          3452:24, 3453:5,        witnessed [1] -
                          Valium [2] - 3453:23,     3471:12, 3477:8,          3453:8, 3453:10,         3489:19
  3442:9, 3442:10,
                           3454:1                   3477:11, 3486:1,          3453:14, 3473:13,
  3446:10, 3457:7,                                                                                    woman [2] - 3417:5,
  3467:9, 3467:10,        Vargas [4] - 3420:15,     3486:2, 3487:6            3473:15, 3489:9,         3481:11
  3486:11, 3492:19         3434:3, 3480:4,         vent [1] - 3457:11         3489:22, 3490:4,        wonderful [1] -
                           3480:8                  verbal [1] - 3484:9        3492:7
type [3] - 3396:17,                                                                                    3400:14
  3423:7, 3425:22         various [2] - 3406:8,    versus [1] - 3390:3       Watson's [4] -           word [1] - 3491:13
                           3408:23                 veterans [3] - 3408:3,     3405:22, 3406:11,
typical [3] - 3425:22,                                                                                words [12] - 3398:4,
  3465:22, 3475:10        VBIED [3] - 3460:21,      3408:12, 3408:13          3473:23, 3488:23         3426:18, 3429:22,
                           3485:18, 3485:24        Veterans [1] - 3409:3     weapon [13] - 3415:2,
typically [2] - 3473:2,                                                                                3436:8, 3441:4,
  3485:25                 vehicle [94] - 3420:2,   victim [1] - 3437:21       3426:17, 3429:12,        3443:19, 3446:1,
                           3420:9, 3422:24,        video [1] - 3420:18        3455:25, 3458:8,         3451:8, 3456:17,
                           3423:2, 3423:4,         visual [2] - 3484:9        3462:10, 3466:15,
           U               3423:7, 3423:10,
                                                                                                       3460:23, 3473:18,
                                                   voice [1] - 3473:23        3466:16, 3469:5,         3489:20
                           3454:22, 3455:5,        volume [1] - 3466:6        3470:15, 3484:15,       world [1] - 3443:6
U.S [3] - 3388:12,         3455:9, 3455:11,        voluntary [5] - 3414:1,    3485:4, 3491:1          write [1] - 3394:14
 3388:21, 3388:22          3455:16, 3456:8,         3437:13, 3438:14,        weapons [2] - 3425:2,    writing [2] - 3393:14,
ultimately [8] -           3456:14, 3456:21,        3439:18, 3468:18          3459:3                   3405:8
 3417:24, 3436:25,         3457:2, 3457:13,        vs [1] - 3388:4           wear [2] - 3425:22,      written [2] - 3394:17,
 3437:7, 3440:18,          3457:20, 3458:3,                                   3426:8                   3439:7
 3444:6, 3444:23,          3458:4, 3458:11,
                           3458:19, 3458:25,
                                                             W               wearing [5] - 3423:14,
 3445:12, 3446:8                                                              3423:17, 3464:18,
uncomfortable [2] -        3461:2, 3461:3,                                                                       Y
                                                                              3465:20, 3486:5
 3396:19, 3396:22          3461:5, 3461:24,        Wagler [1] - 3422:10
                                                                             week [5] - 3404:1,
under [11] - 3392:5,       3462:2, 3462:6,         Wahab [2] - 3437:22,                               year [6] - 3444:12,
                                                                              3433:12, 3444:12,
 3402:15, 3440:2,          3462:11, 3462:13,        3439:5                                             3444:14, 3446:6,
                                                                              3449:10, 3449:12
 3442:16, 3442:18,         3462:19, 3462:20,       Wainscott [3] -                                     3446:10, 3446:17
                                                                             weeks [3] - 3448:22,
 3442:20, 3444:14,         3462:21, 3462:22,        3420:16, 3451:7,                                  years [10] - 3407:21,
                                                                              3448:25, 3449:1
 3483:10, 3483:16,         3463:25, 3464:1,         3451:9                                             3408:16, 3409:6,
                                                                             weighed [2] - 3486:3
 3485:20, 3492:24          3464:2, 3464:3,         waist [2] - 3456:15                                 3409:7, 3410:11,
                                                                             Wellbutrin [2] -
understood [4] -           3464:14, 3464:16,       waiting [1] - 3430:13                               3410:15, 3439:21,
                                                                              3412:17, 3412:18
 3402:22, 3403:2,          3464:17, 3465:9,        walk [3] - 3441:16,                                 3439:25, 3440:3,
                                                                             west [11] - 3461:7,
                           3465:15, 3465:17,
      Case 1:14-cr-00107-RCL Document 1112 Filed 11/08/18 Page 122 of 122   3509



 3446:10
yesterday [1] -
 3401:10
York [1] - 3407:25
yourself [8] - 3397:6,
 3408:1, 3408:24,
 3413:21, 3426:25,
 3441:21, 3447:14,
 3486:23
yourselves [1] -
 3390:6

           Z

zipping [1] - 3471:17
Zone [13] - 3394:2,
 3396:14, 3396:16,
 3426:13, 3429:2,
 3429:9, 3430:2,
 3430:10, 3432:2,
 3459:17, 3461:21,
 3476:6, 3487:1
